[safeholdamendedandrestat001.jpg]
EXECUTION COPY Published Deal CUSIP Number: 78645NAA4 Published
Facility/Revolver CUSIP Number: 78645NAB2 AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 6, 2019 among SAFEHOLD INC., as the Borrower, SAFEHOLD
OPERATING PARTNERSHIP LP, SAFEHOLD OP GENPAR LLC, CARET VENTURES LLC, CARET
MANAGEMENT HOLDINGS LLC and CERTAIN SUBSIDIARIES OF CARET VENTURES LLC FROM TIME
TO TIME PARTY HERETO, as Guarantors, BANK OF AMERICA, N.A., as Administrative
Agent BANK OF AMERICA, N.A. JPMORGAN CHASE BANK, N.A. BARLCAYS BANK PLC, as L/C
Issuers and The Other Lenders Party Hereto BOFA SECURITIES, INC., JPMORGAN CHASE
BANK, N.A. BARLCAYS BANK PLC, as Joint Lead Arrangers BOFA SECURITIES, INC., as
Sole Bookrunner JPMORGAN CHASE BANK, N.A. BARLCAYS BANK PLC and SUNTRUST BANK as
Co-Syndication Agents



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat002.jpg]
TABLE OF CONTENTS Section Page Article I. DEFINITIONS AND ACCOUNTING TERMS
.................................................... 1 1.01 Defined Terms
........................................................................................................
1 1.02 Other Interpretive Provisions
................................................................................
46 1.03 Accounting Terms
.................................................................................................
47 1.04 Rounding
...............................................................................................................
47 1.05 Times of Day;
Rates..............................................................................................
47 1.06 Letter of Credit Amounts
......................................................................................
48 Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
..................................... 48 2.01 Committed Loans
..................................................................................................
48 2.02 Borrowings, Conversions and Continuations of Loans
........................................ 48 2.03 Letters of Credit
....................................................................................................
50 2.04 Special
Advance....................................................................................................
59 2.05 Prepayments
..........................................................................................................
60 2.06 Termination or Reduction of Commitments
......................................................... 61 2.07 Repayment of
Loans
.............................................................................................
61 2.08
Interest...................................................................................................................
61 2.09 Fees
.......................................................................................................................
62 2.10 Computation of Interest and Fees
......................................................................... 63
2.11 Evidence of
Debt...................................................................................................
63 2.12 Payments Generally; Administrative Agent’s Clawback
..................................... 63 2.13 Sharing of Payments by Lenders;
Sharing of Proceeds from a Foreclosure or other Exercise of Remedies in respect
of the BankNote Property Mortgage
...............................................................................................................
65 2.14 Extension of Maturity Date
...................................................................................
66 2.15 Increase in Commitments; Addition of Incremental Term Loan Facilities
.......... 68 2.16 Cash Collateral
......................................................................................................
71 2.17 Defaulting
Lenders................................................................................................
72 2.18 Inclusions, Exclusions and Removals of Borrowing Base Assets
........................ 74 2.19 Assignment of Assigned BankNote Property
Mortgage; Release and Indemnity by Loan Parties; Authorization by Lenders
......................................... 81 Article III. TAXES, YIELD
PROTECTION AND ILLEGALITY........................................ 85 3.01 Taxes
.....................................................................................................................
85 3.02 Illegality
................................................................................................................
89 3.03 Inability to Determine Rates
.................................................................................
90 3.04 Increased Costs; Reserves on Eurodollar Rate Loans and LIBOR Floating
Rate Loans
............................................................................................................
92 3.05 Compensation for Losses
......................................................................................
94 3.06 Mitigation Obligations; Replacement of Lenders
................................................. 95 3.07 Survival
.................................................................................................................
95 i



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat003.jpg]
Article IV. CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS............................... 95 4.01 Conditions of Effectiveness
..................................................................................
95 4.02 Conditions to Credit Extensions
........................................................................... 98
Article V. REPRESENTATIONS AND
WARRANTIES..................................................... 99 5.01
Existence, Qualification and Power
...................................................................... 99 5.02
Authorization; No Contravention
......................................................................... 99
5.03 Governmental Authorization; Other
Consents.................................................... 100 5.04 Binding
Effect
.....................................................................................................
100 5.05 Financial Statements; No Material Adverse Effect
............................................ 100 5.06 Litigation
.............................................................................................................
101 5.07 No Default
...........................................................................................................
101 5.08 Ownership of Property; Liens
.............................................................................
101 5.09 Environmental Compliance
................................................................................
101 5.10 Insurance
.............................................................................................................
101 5.11 Taxes
...................................................................................................................
102 5.12 Compliance with
ERISA.....................................................................................
102 5.13 Subsidiaries; Equity Interests
..............................................................................
103 5.14 Margin Regulations; Investment Company Act
................................................. 103 5.15 Disclosure
...........................................................................................................
104 5.16 Compliance with Laws
.......................................................................................
104 5.17 Taxpayer Identification Number
......................................................................... 104
5.18 Anti-Corruption Laws and Sanctions; Anti-Money Laundering
........................ 104 5.19 Solvency
..............................................................................................................
105 5.20 Principal Offices
.................................................................................................
105 5.21 REIT Status and Stock Exchange Listing
........................................................... 105 5.22 No
Burdensome Agreements
..............................................................................
105 5.23 Collateral
Documents..........................................................................................
105 5.24 Organization Documents
....................................................................................
105 5.25 Borrowing Base Assets
.......................................................................................
105 5.26 EEA Financial Institutions
..................................................................................
105 Article VI. AFFIRMATIVE COVENANTS
........................................................................ 106
6.01 Financial Statements
...........................................................................................
106 6.02 Certificates; Other Information
........................................................................... 106
6.03 Notices
................................................................................................................
108 6.04 Payment of
Obligations.......................................................................................
110 6.05 Preservation of Existence, Etc.
........................................................................... 110
6.06 Maintenance of Properties
..................................................................................
110 6.07 Maintenance of Insurance
...................................................................................
110 6.08 Compliance with Laws
.......................................................................................
113 6.09 Books and Records
.............................................................................................
113 6.10 Inspection Rights
................................................................................................
113 6.11 Use of
Proceeds...................................................................................................
114 6.12 Additional Subsidiary
Guarantors.......................................................................
114 ii



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat004.jpg]
6.13 Anti-Corruption Laws
.........................................................................................
115 6.14 Information Regarding Collateral
....................................................................... 115 6.15
Maintenance of REIT Status; Stock Exchange
Listing....................................... 115 6.16 [Intentionally Omitted]
.......................................................................................
115 6.17 Further
Assurances..............................................................................................
115 Article VII. NEGATIVE COVENANTS
...............................................................................
116 7.01 Liens
....................................................................................................................
116 7.02 Investments
.........................................................................................................
116 7.03 Indebtedness
........................................................................................................
117 7.04 Fundamental Changes
.........................................................................................
118 7.05
Dispositions.........................................................................................................
119 7.06 Restricted Payments
............................................................................................
120 7.07 Change in Nature of Business
.............................................................................
120 7.08 Transactions with Affiliates
................................................................................
120 7.09 Burdensome Agreements
....................................................................................
121 7.10 Use of
Proceeds...................................................................................................
121 7.11 Financial Covenants
............................................................................................
121 7.12 Sanctions
.............................................................................................................
122 7.13 Anti-Corruption Laws; Anti-Money
Laundering................................................ 122 7.14 Amendments,
Waivers and Terminations of Certain Agreements ..................... 122 7.15
Accounting Changes; Fiscal Year
....................................................................... 123
Article VIII. EVENTS OF DEFAULT AND REMEDIES
..................................................... 123 8.01 Events of Default
................................................................................................
123 8.02 Remedies Upon Event of Default
....................................................................... 126 8.03
Application of
Funds...........................................................................................
126 Article IX. ADMINISTRATIVE AGENT
............................................................................ 127
9.01 Appointment and Authority
................................................................................
127 9.02 Rights as a Lender
...............................................................................................
128 9.03 Exculpatory Provisions
.......................................................................................
128 9.04 Reliance by Administrative Agent
...................................................................... 129 9.05
Delegation of Duties
...........................................................................................
129 9.06 Resignation of Administrative Agent
................................................................. 130 9.07
Non-Reliance on Administrative Agent and Other Lenders
............................... 131 9.08 No Other Duties, Etc.
..........................................................................................
131 9.09 Administrative Agent May File Proofs of Claim; Credit Bidding
...................... 131 9.10 Collateral and Guaranty Matters
......................................................................... 133
9.11 Certain ERISA Matters
.......................................................................................
134 Article X. MISCELLANEOUS
...........................................................................................
135 10.01 Amendments, Etc.
...............................................................................................
135 10.02 Notices; Effectiveness; Electronic Communication
........................................... 137 10.03 No Waiver; Cumulative
Remedies; Enforcement............................................... 139 iii



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat005.jpg]
10.04 Expenses; Indemnity; Damage Waiver
............................................................... 140 10.05
Payments Set
Aside.............................................................................................
142 10.06 Successors and
Assigns.......................................................................................
142 10.07 Treatment of Certain Information; Confidentiality
............................................. 147 10.08 Right of
Setoff.....................................................................................................
148 10.09 Interest Rate Limitation
......................................................................................
148 10.10 Counterparts; Integration; Effectiveness
............................................................. 149 10.11 Survival
of Representations and Warranties
....................................................... 149 10.12 Severability
.........................................................................................................
149 10.13 Replacement of Lenders
.....................................................................................
149 10.14 Governing Law; Jurisdiction; Etc.
...................................................................... 150 10.15
Waiver of Jury Trial
............................................................................................
151 10.16 No Advisory or Fiduciary Responsibility
........................................................... 152 10.17 Electronic
Execution of Assignments and Certain Other Documents ................ 152 10.18
USA PATRIOT Act
............................................................................................
153 10.19 ENTIRE AGREEMENT
.....................................................................................
153 10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
......... 153 10.21 No Novation
........................................................................................................
154 10.22 Acknowledgement Regarding Any Supported QFCs
......................................... 154 Article XI. GUARANTY
......................................................................................................
155 11.01 Guaranty
..............................................................................................................
155 11.02 Rights of Lenders
................................................................................................
156 11.03 Certain Waivers
..................................................................................................
157 11.04 Obligations Independent
.....................................................................................
157 11.05 Subrogation
.........................................................................................................
157 11.06 Termination; Reinstatement
................................................................................
157 11.07 Subordination
......................................................................................................
158 11.08 Stay of Acceleration
............................................................................................
158 11.09 Condition of the Borrower
..................................................................................
158 11.10 Limitations on Enforcement
...............................................................................
158 11.11 Contribution
........................................................................................................
158 11.12 Investment Grade Release
...................................................................................
159 iv



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat006.jpg]
SCHEDULES 1.01 Closing Date Appraised Values 2.01 Commitments and Applicable
Percentages 2.18 Borrowing Base Assets List 5.12 Multiemployer Plans/Collective
Bargaining Agreements 5.13 Subsidiaries; Equity Interests 10.02 Administrative
Agent’s Office; Certain Addresses for Notices EXHIBITS A Form of Committed Loan
Notice B Form of Borrowing Base Certificate C Form of Note D Form of Compliance
Certificate E Form of Assignment and Assumption F-1 Form of Perfection
Certificate F-2 Form of Perfection Certificate Supplement G Form of U.S. Tax
Compliance Certificates H Form of Joinder Agreement I Form of Notice of Loan
Prepayment J Form of Nominated Asset Notice v



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat007.jpg]
AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT
(“Agreement”) is entered into as of November 6, 2019, among SAFEHOLD INC., a
Maryland corporation (the “Borrower”), SAFEHOLD OPERATING PARTNERSHIP LP, a
Delaware limited partnership (the “Operating Partnership”), SAFEHOLD OP GENPAR
LLC, a Delaware limited liability company (“SIGOP”), CARET VENTURES LLC, a
Delaware limited liability company (“CARET”), CARET Management Holdings LLC, a
Delaware limited liability company (“CARET Management”) and certain subsidiaries
of CARET from time to time party hereto, as Guarantors, each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., as Administrative Agent, and BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A. and BARCLAYS BANK PLC, as L/C Issuers. The Borrower,
Bank of America, as administrative agent, and certain other parties are party to
that certain Credit Agreement, dated as of June 2, 2017 (as amended,
supplemented or otherwise modified prior to the Closing Date, the “Existing
Credit Agreement”); and The Borrower has requested that the Lenders provide
credit facilities pursuant to the terms of this Agreement, which amends and
restates the Existing Credit Agreement in its entirety, but not as a novation,
and the Lenders are willing to do so on the terms and conditions set forth
herein. In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows: ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement,
the following terms shall have the meanings set forth below: “Adjustment” has
the meaning specified in Section 3.03(c). “Administrative Agent” means Bank of
America in its capacity as administrative agent under any of the Loan Documents,
or any successor administrative agent. “Administrative Agent’s Office” means the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify to the Borrower and the Lenders. “Administrative
Questionnaire” means with respect to each Lender, an administrative
questionnaire in the form prepared by the Administrative Agent and submitted to
the Administrative Agent (with a copy to the Borrower) duly completed by such
Lender. “Affiliate” as applied to any Person, means any other Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with, that Person. “Aggregate Commitments” means at any time, the aggregate
amount of the Commitments of all the Lenders then in effect. On the Closing
Date, the Aggregate Commitments are $525,000,000. 1



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat008.jpg]
“Aggregate Deficit Amount” has the meaning specified in Section 11.11.
“Aggregate Excess Amount” has the meaning specified in Section 11.11.
“Agreement” means this Credit Agreement. “Anti-Corruption Laws” means all laws,
rules and regulations of any jurisdiction applicable to the Borrower or any of
its Subsidiaries from time to time concerning or relating to bribery or
corruption. “Anti-Money Laundering Laws” means any and all laws, judgments,
executive orders, regulations, statutes or treaties applicable to a Loan Party
or its Subsidiaries, related to terrorism financing or money laundering
including any applicable provision of the PATRIOT Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Advance Rate” means (a) with respect to each Non-Stabilized Asset,
50%, (b) with respect to each other Eligible Ground Net Lease Asset, 67% and (c)
with respect to an Eligible Loan Asset, 60%. “Applicable Fee Rate” means, with
respect to any day, the per annum fee rate set forth opposite the Revolver Usage
for such day in the following pricing grid: Revolver Usage Applicable Fee Rate ≤
50% 0.25% > 50% 0.15% For purposes hereof, “Revolver Usage” means, with respect
to any day, the ratio (expressed as a percentage) of (a) the sum of (i) the
Outstanding Amount of Loans on such day and (ii) the Outstanding Amount of L/C
Obligations on such day to (b) the Aggregate Commitments in effect on such day.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable. “Applicable Rate” means, for any day, with
respect to any Eurodollar Rate Loan, LIBOR Floating Rate Loan, Base Rate Loan,
Letter of Credit Fee and Facility Fee, as the case may be (a) 2



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat009.jpg]
until the Investment Grade Pricing Effective Date, (i) 1.30% for Eurodollar Rate
Loan, LIBOR Floating Rate Loans and Letter of Credit Fees, (ii) 0.30% for Base
Rate Loans and (iii) 0.00% for the Facility Fee and (b) on and after the
Investment Grade Pricing Effective Date, from time to time, the following
percentages per annum, based upon the Debt Rating as set forth below: Applicable
Rate for Eurodollar Rate Loans, LIBOR Floating Rate Loans Applicable Rate
Pricing Debt Ratings and Letter of Credit for Base Rate Level Facility Fee Fees
Loans 1 A-/A3 or better 0.125% 0.775% 0.000% 2 BBB+/Baa1 0.150% 0.825% 0.000% 3
BBB/Baa2 0.200% 0.900% 0.000% 4 BBB-/Baa3 0.250% 1.100% 0.100% 5 Below BBB-/Baa3
0.300% 1.450% 0.450% (or unrated) “Debt Rating” means, as of any date of
determination, the rating as determined by S&P, Moody’s or Fitch (collectively,
the “Debt Ratings”) of the Borrower’s non-credit- enhanced, senior unsecured
long-term debt; provided that if at any time (x) the Borrower has three (3) Debt
Ratings and such Debt Ratings are not equivalent, then (A) if the difference
between the highest and the lowest of such Debt Ratings is one ratings category
(e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be
determined based on the highest of the Debt Ratings, and (B) if the difference
between such Debt Ratings is two ratings categories (e.g. Baa1 by Moody’s and
BBB- by S&P or Fitch) or more, the Applicable Rate shall be determined based on
the average of the two (2) highest Debt Ratings, provided that if such average
is not a recognized rating category, then the Applicable Rate shall be
determined based on the second highest of the Debt Ratings; (y) the Borrower has
only two (2) Debt Ratings and such Debt Ratings are not equivalent, then: (A) if
the difference between such Debt Ratings is one ratings category (e.g. Baa2 by
Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be determined based
on the higher of the Debt Ratings, and (B) if the difference between such Debt
Ratings is two ratings categories (e.g., Baa1 by Moody’s and BBB- by S&P or
Fitch) or more, the Applicable Rate shall be determined based on the Debt Rating
that is one higher than the lower of the applicable Debt Ratings; (c) the
Borrower has only one Debt Rating, then: (A) if such Debt Rating is issued by
S&P or Moody’s, the Pricing Level that is one level lower than that of such Debt
Rating shall apply and (B) if such Debt Rating is issued by Fitch, Pricing Level
5 shall apply; and (d) the Borrower does not have any Debt Rating, Pricing Level
5 shall apply. On the Investment Grade Pricing Effective Date, the Applicable
Rate shall be determined based upon the Debt Rating(s) specified in the
certificate delivered pursuant to clause (ii) of the definition of “Investment
Grade Pricing Effective Date.” Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in a Debt Rating shall be effective,
in the case of an upgrade, during the period commencing on the date of delivery
by the Borrower to the 3



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat010.jpg]
Administrative Agent of notice thereof pursuant to Section 6.03(g) and ending on
the date immediately preceding the effective date of the next such change and,
in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change. “Appraisal” means, an “as-is” appraisal
of the market value of a Real Property Asset (on an individual, as opposed to
portfolio value, basis) that is reasonably satisfactory as to value and
otherwise reasonably satisfactory to Administrative Agent (including
satisfaction of applicable regulatory requirements) prepared by an MAI appraiser
reasonably satisfactory to Administrative Agent and engaged directly by the
Borrower. “Appraised Value” means, with respect to the Real Property Asset
underlying any Borrowing Base Asset, the appraised value of such Real Property
Asset as reflected in the Current Appraisal thereof most recently received and
approved by the Administrative Agent on or prior to the Closing Date or pursuant
to any provision of this Agreement; provided that (a) the Appraised Value of
each Borrowing Base Asset listed on Schedule 1.01 shall be as set forth on such
schedule until a new Appraisal dated on or after the Closing Date is received
and approved by the Administrative Agent with respect to the Real Property Asset
underlying such Borrowing Base Asset and (b) if the Administrative Agent has not
received and approved a Current Appraisal with respect to the Real Property
Asset underlying any Borrowing Base Asset included pursuant to Section 2.18(a)
after the Closing Date, then the Appraised Value of such Real Property Asset
shall be an amount equal to 100% of the acquisition cost thereof; provided
further that in the event that there is no Current Appraisal for the Real
Property Asset underlying any Borrowing Base Asset that has been included as a
Borrowing Base Asset hereunder for more than 90 days (or, in the case of any
Borrowing Base Asset listed on Schedule 1.01, 90 days after the Closing Date),
the Appraised Value of such Real Property Asset shall be zero ($0). “Approved
Fund” means any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Arrangers” means BofA Securities, Inc.,
JPMorgan Chase Bank, N.A. and Barclays Bank PLC, each in its capacity as a joint
lead arranger. “Assigned BankNote Property Mortgage Debt” means an aggregate
principal amount of Indebtedness equal to $41,000,000 and outstanding on August
1, 2019 pursuant to one or more promissory notes issued by Lafayette Avenue LLC
to Wilmington Trust, National Association, as Trustee for the benefit of the
Registered Holders of JPMBB Commercial Mortgage Securities Trust 2014-C25,
Commercial Mortgage Pass-Through Certificates, Series 2014-C25, which
Indebtedness was (a) secured solely by Mortgage BankNote Property and (b) was
assumed from Lafayette Avenue LLC by the BankNote Property Owner on August 1,
2019 in connection with its acquisition of the BankNote Property. “Assignment
and Assumption” means an assignment and assumption entered into by a Lender and
an Eligible Assignee (with the consent of any party whose consent is required by
Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E 4



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat011.jpg]
or any other form (including electronic documentation generated by use of an
electronic platform) approved by the Administrative Agent. “Attributable
Indebtedness” means, on any date, (a) in respect of any Capital Lease of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP, and (b) in respect
of any Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease. “Audited Financial Statements” means the
audited consolidated balance sheet of the Borrower and its Subsidiaries for the
fiscal year ended December 31, 2018, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year
of the Borrower and its Subsidiaries, including the notes thereto.
“Availability” means, at any time, the lesser of (a) the Aggregate Commitments
at such time and (b) an amount equal to the Borrowing Base Amount at such time
minus Total Outstandings minus (without duplication) the then outstanding amount
of Total Unsecured Debt (other than Unsecured Debt permitted under Section
7.03(c)) minus (without duplication) the then outstanding amount of Secured Pari
Passu Obligations. “Availability Period” means the period from and including the
Closing Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to Section
8.02. “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution. “Bail-In Legislation” means, with respect to any
EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule. “Bank of America” means Bank of America, N.A. and
its successors. “BankNote Property” means that certain Ground Net Lease located
at 1201-1231 Lafayette Avenue, Bronx, New York . “BankNote Property Mortgage”
means that certain Amended and Restated Mortgage, Assignment of Leases and
Rents, Security Agreement, Fixture Filing and Financing Statement, dated August
1, 2019, by and between the BankNote Property Owner and the Administrative
Agent, for the benefit of the Secured Parties. “BankNote Property Mortgage Debt”
means the aggregate principal amount of Indebtedness pursuant to the BankNote
Property Mortgage Note, which Indebtedness is secured by the BankNote Property
Mortgage. 5



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat012.jpg]
“BankNote Property Mortgage Debt Assignment” has the meaning specified in
Section 2.04. “BankNote Property Mortgage Note” means that certain Amended and
Restated Promissory Note, dated August 1, 2019, issued by the Borrower and the
BankNote Property Owners to the Administrative Agent, for the ratable benefit of
the Lenders, in the original principal amount of $41,000,000, evidencing the
Special Advance. “BankNote Property Mortgage Transfer Documentation” has the
meaning specified in Section 2.19(a)(iii)(B). “BankNote Property Mortgage
Transfer Notice” has the meaning specified in Section 2.19(a)(i). “BankNote
Property Owner” means 1201-31 Lafayette Ground Owner LLC, a Wholly- Owned
Domestic Subsidiary of the Borrower and the Direct Owner of the BankNote
Property. “Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided
that in no event will the Base Rate be less than zero. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. “Base Rate Committed Loan”
means a Committed Loan that is a Base Rate Loan. “Base Rate Loan” means a Loan
that bears interest based on the Base Rate. “Beneficial Ownership Regulation”
means 31 C.F.R. § 1010.230. “Benefit Plan” means any of (a) an “employee benefit
plan” (as defined in ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.” “Bookrunner” means BofA Securities, Inc., in its capacity as sole
bookrunner. “Borrower” has the meaning specified in the introductory paragraph
hereto. “Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders 6



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat013.jpg]
pursuant to Section 2.01. For the avoidance of doubt, the Special Advance
constitutes a Borrowing, however, the BankNote Property Mortgage Debt Assignment
did not constitute a Borrowing. “Borrowing Base Amount” means, on any date, the
lesser of: (a) the sum of the Individual Borrowing Base Amounts for all
Borrowing Base Assets on such date; and (b) the maximum amount of Unsecured Debt
(other than Unsecured Debt permitted under Section 7.03(c)) plus Secured Pari
Passu Obligations plus Indebtedness under the Loan Documents that can be
supported by the Borrowing Base Cash Flow for all Borrowing Base Assets assuming
(i) an interest rate equal to the interest rate (including any Applicable Rate)
applicable to Eurodollar Rate Loans on such date and (ii) interest coverage of
1.50 to 1.00; provided that, the Borrowing Base Amount shall be subject to the
following adjustments: (i) the aggregate Individual Borrowing Base Amounts of
all Eligible Ground Net Lease Assets that constitute Non-Stabilized Assets shall
not exceed 30% of the Borrowing Base Amount at any one time (and any such excess
shall be disregarded for purposes of determining the Borrowing Base Amount); and
(ii) the aggregate Individual Borrowing Base Amounts of all Eligible Loan Assets
shall not exceed 10% of the Borrowing Base Amount at any one time (and any such
excess shall be disregarded for purposes of determining the Borrowing Base
Amount). “Borrowing Base Assets” means, as of any date, the Eligible Loan Assets
and the Eligible Ground Net Lease Assets properly included in the calculation of
the Borrowing Base Amount on such date. “Borrowing Base Assets List” has the
meaning specified in Section 2.18(a) as such list may be modified from time to
time. “Borrowing Base Cash Flow” means, as of any date of determination, for
(subject to the last sentence of this definition) the period of four full fiscal
quarters ended on such date (if such date is the last day of a fiscal quarter)
or the then more recently ended period of four fiscal quarters (if such date is
not the last day of a fiscal quarter), the sum, without duplication of (i)
interest payable by the Loan Asset Borrowers and actually received by the
applicable mortgagee with respect to the Eligible Loan Assets included in the
Borrowing Base Amount for such period and (ii) cash flows from the Eligible
Ground Net Lease Assets included in the Borrowing Base Amount for such period
consisting of base rent plus Percentage Rent payable by the lessee thereunder
and actually received by the lessor, minus any expenses incurred during such
period by any Consolidated Party in respect of such Eligible Ground Net Lease
Asset, including cash management fees in an amount equal to the greater of (x)
the actual aggregate amount of cash management fees paid in respect of such
Eligible Ground Net Lease Assets and (y) an amount equal to 1.00% of the
aggregate rent (including base rent, Percentage Rent and any other form of cash
rent) payable by lessees under such Eligible Ground Net Lease Assets; provided,
that at any 7



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat014.jpg]
time a Material Event has occurred and is continuing, such Eligible Ground Net
Lease Asset or Eligible Loan Asset, as the case may be, shall be excluded for
all purposes of the calculation of the foregoing; provided, further, that in the
event that a Material Event that has occurred is no longer continuing, any
adjustment made to the Borrowing Base Cash Flow in connection therewith shall be
readjusted accordingly and the subject Eligible Ground Net Lease Asset(s) or
Eligible Loan Asset(s) shall be included for all purposes of the calculation of
the foregoing. For purposes of determining clause (b) of the definition of
Borrowing Base Amount as of any date, the Borrowing Base Cash Flow attributable
to a Borrowing Base Asset that has been owned by a Consolidated Party (A) for
less than one full fiscal quarter as of such date shall be mutually agreed upon
by the Administrative Agent and the Borrower, (B) for not more than one full
fiscal quarter as of such date shall be the Borrowing Base Cash Flow
attributable to such Borrowing Base Asset for such fiscal quarter multiplied by
4, (C) for not more than two full fiscal quarters as of such date shall be the
Borrowing Base Cash Flow attributable to such Borrowing Base Asset for such two
fiscal quarter period multiplied by 2, and (D) for not more than three full
fiscal quarters shall be the Borrowing Base Cash Flow attributable to such
Borrowing Base Asset for such three fiscal quarter period multiplied by 4/3.
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a senior financial officer of the Borrower, in
substantially the form of Exhibit B (or another form acceptable to the
Administrative Agent) setting forth the calculation of the Borrowing Base
Amount. All calculations of the Borrowing Base Amount in connection with the
preparation of any Borrowing Base Certificate shall originally be made by the
Borrower and certified to the Administrative Agent; provided, that the
Administrative Agent shall have the right to review and make reasonable
adjustments to any such calculation to the extent the Administrative Agent
reasonably determines that such calculation contains errors or is not otherwise
in accordance with this Agreement and notifies the Borrower of such adjustment.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or LIBOR Floating Rate Loan, means
any such day that is also a London Banking Day. “Capital Leases” as applied to
any Person, means any lease of any property (whether real, personal or mixed) by
that Person as lessee which, in conformity with GAAP, is or should be accounted
for as a capital lease on the balance sheet of that Person. “CARET” has the
meaning specified in the introductory paragraph hereto. “CARET Entities” means
CARET and CARET Management. “CARET Management” has the meaning specified in the
introductory paragraph hereto. “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the L/C Issuer or the Lenders, as collateral for L/C Obligations or obligations
of the Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and the L/C Issuer(s)
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and 8



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat015.jpg]
substance satisfactory to the Administrative Agent and the L/C Issuer(s). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support. “Cash
Equivalents” means (a) cash; (b) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year after the date of acquisition thereof;
(c) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services acceptable to the Administrative
Agent); (d) commercial paper (foreign and domestic) or master notes, other than
commercial paper or master notes issued by the Borrower or any of its
Affiliates, and, at the time of acquisition, having a long- term rating of at
least A or the equivalent from S&P, Moody’s or Fitch and having a short-term
rating of at least A-1, P-1 and F-1 from S&P, Moody’s and Fitch, respectively
(or, if at any time neither S&P nor Moody’s nor Fitch shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services acceptable to the Administrative Agent); (e) domestic and
foreign certificates of deposit or domestic time deposits or foreign deposits or
bankers’ acceptances (foreign or domestic) in Dollars that are issued by a bank
(I) which has, at the time of acquisition, a long-term rating of at least A or
the equivalent from S&P, Moody’s or Fitch and (II) if a domestic bank, which is
a member of the Federal Deposit Insurance Corporation; (f) overnight securities
repurchase agreements, or reverse repurchase agreements secured by any of the
foregoing types of securities or debt instruments, provided that the collateral
supporting such repurchase agreements shall have a value not less than 101% of
the principal amount of the repurchase agreement plus accrued interest; and (g)
money market funds invested in investments substantially all of which consist of
the items described in the foregoing clauses (a) through (f). “Change in Law”
means the occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued. “Change
of Control” means an event or series of events by which: (a) any Person or
“group” (as such term is defined in applicable federal securities laws and
regulations), other than iStar Inc. or an Affiliate of iStar Inc., shall become
the owner, directly or indirectly, beneficially or of record, of shares
representing 9



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat016.jpg]
more than forty percent (40%) of the aggregate ordinary voting power represented
by the issued and outstanding common shares of the Borrower; (b) a majority of
the Board of Directors of the Borrower over a consecutive one-year period shall
not consist of (i) the directors who constituted the Board of Directors of the
Borrower at the beginning of such period or (ii) directors whose nomination or
election was approved by a vote of at least a majority of the Board of Directors
of the Borrower then still in office who were either members of such Board of
Directors at the beginning of such period or whose nomination or election as a
member of such Board of Directors was previously so approved; (c) the Borrower
or a Wholly-Owned Subsidiary that is a Guarantor shall cease to be the sole
general partner of the Operating Partnership or the Borrower shall cease to
Control the Operating Partnership; (d) the Operating Partnership shall cease to
be the sole managing member of CARET or the Operating Partnership shall cease to
control CARET; or (e) the Borrower shall cease to be managed by iStar Inc. or a
Wholly-Owned Subsidiary thereof. “Closing Date” means the first date all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.01. “CMBS Financing” means financings of the Borrower that are
secured by commercial real property and/or loan interests and securitized by the
lenders thereunder. “Code” means the Internal Revenue Code of 1986. “Collateral”
means all of the “Collateral” and “Mortgaged Property” or other similar term
referred to in the Collateral Documents that is required under the terms of the
Loan Documents to be subject to Liens in favor of the Administrative Agent for
the benefit of the Secured Parties, including any property subject to the
BankNote Property Mortgage and all proceeds thereof. “Collateral Documents”
means the Pledge Agreement, the BankNote Property Mortgage, pledge agreement
supplements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or perfects or purports to create or perfect a Lien in
the Collateral in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the obligations and liabilities of the Borrower or any
other Loan Party under any Loan Document or providing rights and remedies in
respect of the Collateral. “Commitment” means, as to each Lender, its obligation
to (a) make Loans to the Borrower pursuant to Section 2.01, and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. 10



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat017.jpg]
“Committed Loan” has the meaning specified in Section 2.01. “Committed Loan
Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from one
Type to another, or (c) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower. “Compliance Certificate” means a certificate
substantially in the form of Exhibit D duly executed by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. “Consolidated EBITDA” means, for the Consolidated Group
and for any period, an amount equal to Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating Consolidated Net
Income: (i) Interest Expense for such period, (ii) the provision for federal,
state, local and foreign income taxes payable by the Consolidated Group for such
period, (iii) depreciation and amortization expense incurred during such period,
(iv) all non-cash items decreasing Consolidated Net Income for such period and
(v) other non-recurring expenses of the Borrower and its Subsidiaries reducing
such Consolidated Net Income (including straight line rent adjustments) which do
not represent a cash item in such period or any future period and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) federal, state, local and foreign income tax credits of the Consolidated
Group for such period and (ii) all non- cash items increasing Consolidated Net
Income for such period. “Consolidated Group” means the Borrower and its
Consolidated Subsidiaries. “Consolidated Net Income” means, for any period, for
the Consolidated Group, the net income (or loss) of the Borrower and its
Subsidiaries on a consolidated basis for such period (excluding extraordinary
gains and extraordinary losses for that period). “Consolidated Party” means a
member of the Consolidated Group. “Consolidated Subsidiary” means at any date
any Subsidiary or other entity which is consolidated with the Borrower in
accordance with GAAP or which is required under GAAP to be consolidated with the
Borrower. “Consolidated Tangible Net Worth” means, as of any date of
determination, Shareholders’ Equity minus the Intangible Assets of the Borrower
and its Subsidiaries plus accumulated depreciation of real property and
amortization (excluding, to the extent included when determining Shareholders’
Equity) of the Borrower and its Subsidiaries, in each case, determined on a
consolidated basis in accordance with GAAP. 11



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat018.jpg]
“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP which is not otherwise Indebtedness and
(ii) any obligation required to be disclosed in accordance with GAAP in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any Non-Recourse Indebtedness, lease, dividend or other obligation
including guarantees of completion and guarantees of representations and
warranties; provided, however, Contingent Obligations shall not include title or
contractual indemnities (including, any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non-monetary obligations (other than as described above) which have not yet
been called on or quantified, of such Person or of any other Person. The amount
of any Contingent Obligation described in clause (ii) shall be deemed to be (a)
with respect to a guaranty of interest or interest and principal, or operating
income guaranty, the Net Present Value of the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), through
(i) in the case of an interest or interest and principal guaranty, the stated
date of maturity of the obligation (and commencing on the date interest could
first be payable thereunder), or (ii) in the case of an operating income
guaranty, the date through which such guaranty will remain in effect, and (b)
with respect to all guarantees not covered by the preceding clause (a), an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as recorded on the balance sheet and
on the footnotes to the most recent financial statements of the Borrower
required to be furnished pursuant to Section 6.01. Notwithstanding anything
contained herein to the contrary, guarantees of completion and guarantees of
Customary Recourse Carveouts shall not be deemed to be Contingent Obligations
unless and until a claim for payment or performance has been made thereunder, at
which time any such guaranty of completion or guaranty of Customary Recourse
Carveouts shall be deemed to be a Contingent Obligation in an amount equal to
any such claim. All matters constituting “Contingent Obligations” shall be
calculated without duplication. “Contractual Obligation” means, as to any
Person, any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. “Controlled Joint Venture” means a Subsidiary of the Borrower (the
“Specified Subsidiary”) that meets each of the following criteria: (a) it is
organized under the laws of the United States or a state thereof or the District
of Columbia (and each Subsidiary of the Borrower that directly or indirectly
owns any Equity Interests in the Specified Subsidiary is also organized under
the laws of the United States or a state thereof or the District of Columbia),
(b) it is not a Wholly Owned Subsidiary of the Borrower, but the Borrower owns,
directly or indirectly, at least ninety percent (90%) of each class of its
Equity Interests and (c) it is exclusively controlled by the Borrower or a
Guarantor (or, following the Investment Grade Release, the Borrower or a Wholly-
Owned Subsidiary of the Borrower that is not a borrower or guarantor of, and
does not otherwise have a payment obligation in respect of, any Unsecured Debt
or Secured Pari Passu Obligations). For purposes of this definition, a
Subsidiary of the Borrower is “exclusively controlled” by a 12



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat019.jpg]
Person if such Person has the right to exercise exclusive control over any
disposition, refinancing and operating activity of any Borrowing Base Property
owned or ground leased by such Subsidiary (including the making of Restricted
Payments on a ratable basis to the owners thereof), without the consent of any
other Person (other than (i) the Borrower or (ii) any Subsidiary of the
Borrower, as long as such Subsidiary does not need the consent of any minority
equity holder thereof to consent to any such disposition, refinancing or
operating activity (including the making of Restricted Payments on a ratable
basis to the owners thereof)). “Controlled Joint Venture Subsidiary” means, as
to any Controlled Joint Venture, a direct Wholly-Owned Subsidiary of such
Controlled Joint Venture (the “Specified CJV Subsidiary”) that is organized
under the laws of the United States or a state thereof or the District of
Columbia (and each Subsidiary of the Borrower that directly or indirectly owns
any Equity Interests in the Specified CJV Subsidiary is also organized under the
laws of the United States or a state thereof or the District of Columbia).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension. “Current Appraisal” means, on any date, an Appraisal that is
dated not more than one year prior to such date (or such longer period, in no
event to exceed 410 days, as the Administrative Agent may agree in writing).
“Customary Recourse Carveouts” has the meaning specified in the definition of
“Non- Recourse Indebtedness.” “Debt Rating” has the meaning specified in the
definition of “Applicable Rate.” “Debtor Relief Laws” means the Bankruptcy Code
of the United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default. “Default Rate” means (a) when used with respect to Obligations
other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii)
2% per annum; provided, however, that with respect to a Eurodollar Rate Loan or
a LIBOR Floating Rate Loan, the Default Rate shall be an interest rate equal to
the interest rate (including any Applicable Rate) otherwise applicable to such
Loan plus 2% per annum, and (b) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Rate plus 2% per annum. “Defaulting Lender”
means, subject to Section 2.17(b), any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable 13



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat020.jpg]
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan and states that such position is based on such Lender’s determination that
a condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuers and each
other Lender promptly following such determination. “Direct Owner” means each
Subsidiary of CARET that directly owns any Borrowing Base Asset. “Disposition”
or “Dispose” means the sale, transfer, license, lease or other disposition (in
one transaction or in a series of transactions and whether effected pursuant to
a Division or otherwise) of any property by any Person (including any sale and
leaseback transaction and any issuance of Equity Interests by a Subsidiary of
such Person), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith. “Dividing Person” has the meaning assigned to it in
the definition of “Division.” “Division” means the division of the assets,
liabilities and/or obligations of a Person (the “Dividing Person”) among two or
more Persons (whether pursuant to a “plan of division” or 14



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat021.jpg]
similar arrangement), which may or may not include the Dividing Person and
pursuant to which the Dividing Person may or may not survive. “Dollar” and “$”
mean lawful money of the United States. “Domestic Subsidiary” means any
Subsidiary that is organized under the laws of any political subdivision of the
United States. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Eligible
Assignee” means any Person that meets the requirements to be an assignee under
Section 10.06(b)(iii), and (v) (subject to such consents, if any, as may be
required under Section 10.06(b)(iii)). “Eligible Ground Net Lease Assets” means
the Ground Net Lease Assets set forth on Schedule 2.18 on the Closing Date and
each other Ground Net Lease Asset offered by the Borrower and approved for
inclusion as a Borrowing Base Asset pursuant to Section 2.18(a), in each case,
as in effect on the Closing Date or the date that such Ground Net Lease Asset is
included as a Borrowing Base Asset and as thereafter amended, supplemented or
otherwise modified to the extent permitted under this Agreement, as applicable,
and in each case, that (i) has not been excluded pursuant to Section 2.18(b) or
removed pursuant to Section 2.18(c) and (ii) unless otherwise agreed by the
Administrative Agent and the Super Majority Lenders in writing, at all times
satisfies each of the following criteria: (a) the Direct Owner of such Ground
Net Lease Asset, and each Indirect Owner of such Direct Owner, is either a
Wholly-Owned Subsidiary of the Borrower, a Controlled Joint Venture or a
Controlled Joint Venture Subsidiary and (i) prior to the Investment Grade
Release, such Direct Owner and each Indirect Owner of such Direct Owner is a
Guarantor and all of the Equity Interests of each such Direct Owner and each
Indirect Owner thereof are pledged in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to the Pledge Agreement and (ii)
following the Investment Grade Release, the Direct Owner and each Indirect Owner
of such Direct Owner is a Guarantor to the extent required by clause (i) below;
(b) such Ground Net Lease Asset (and the right to any income therefrom or
proceeds thereof) shall not be subject to any Lien or Negative Pledge or any
other 15



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat022.jpg]
encumbrance or restriction on the ability of the Direct Owner thereof or any
Indirect Owner of such Direct Owner to transfer, finance or encumber such Ground
Net Lease or income therefrom or proceeds thereof (in each case, other than
Permitted Property Encumbrances); (c) such Ground Net Lease Asset (and the right
to any income therefrom or proceeds thereof) is not subject to any subordination
by contract or otherwise (excluding any subordination that may be deemed to
occur by virtue of the existence of Permitted Property Encumbrances); (d) such
Ground Net Lease Asset is not an Other Net Lease and is located in a state
within the United States or in the District of Columbia; (e) such Ground Net
Lease Asset has a remaining lease term of at least ten years (inclusive of any
unexercised extension options that are available to the ground lessee thereof);
(f) no Material Event shall be continuing with respect to such Ground Net Lease
Asset; (g) such Ground Net Lease Asset generates income to the Direct Owner
thereof; (h) none of the Equity Interests (or the right to any income therefrom
or proceeds thereof) in the Direct Owner of such Ground Net Lease Asset or in
any Indirect Owner of such Direct Owner, in each case that are owned by a
Consolidated Party, are subject to any Lien or Negative Pledge or any
restriction on the ability to transfer or encumber such Equity Interests or any
income therefrom or proceeds thereof (in each case, other than Permitted Equity
Encumbrances); (i) neither the Direct Owner of such Ground Net Lease Asset nor
any Indirect Owner of such Direct Owner is a borrower or guarantor of, or
otherwise has a payment obligation in respect of, any Indebtedness other than
(i) the Obligations, (ii) following the Investment Grade Release, (x) Unsecured
Debt, so long as such Direct Owner or Indirect Owner, as applicable, is a
Guarantor and all of the Equity Interests in such Person that are owned by a
Consolidated Party are pledged in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to the Pledge Agreement and (y) Secured
Pari Passu Obligations and (iii) in the case of an Indirect Owner, unsecured
guarantees of Non- Recourse Indebtedness of a Subsidiary thereof for which
recourse to such Indirect Owner is contractually limited to liability for
Customary Recourse Carveouts; (j) such Ground Net Lease Asset does not have any
title, survey, environmental, structural, or other defects that would materially
impair the profitable operation of such Ground Net Lease Asset and is not
subject to any material condemnation or similar proceeding; and (k) neither the
Direct Owner of such Ground Net Lease Asset nor any Indirect Owner of such
Direct Owner is subject to any proceedings under any Debtor Relief Law. 16



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat023.jpg]
“Eligible Loan Assets” means the Loan Assets set forth on Schedule 2.18 on the
Closing Date and each other Loan Asset offered by the Borrower and approved for
inclusion as a Borrowing Base Asset pursuant to Section 2.18(a), in each case,
that (i) has not been excluded pursuant to Section 2.18(b) or removed pursuant
to Section 2.18(c) and (ii) unless otherwise agreed by the Administrative Agent
and the Super Majority Lenders, at all times satisfies each of the following
criteria: (a) the Direct Owner of such Loan Asset, and each Indirect Owner of
such Direct Owner, is either a Wholly-Owned Subsidiary of the Borrower, a
Controlled Joint Venture or a Controlled Joint Venture Subsidiary and (i) prior
to the Investment Grade Release, such Direct Owner and each Indirect Owner of
such Direct Owner is a Guarantor and all of the Equity Interests of each such
Direct Owner and each Indirect Owner thereof are pledged in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Pledge Agreement and (ii) following the Investment Grade Release, the Direct
Owner and each Indirect Owner of such Direct Owner is a Guarantor to the extent
required by clause (f) below; (b) such Loan Asset is denominated in U.S.
dollars; (c) the borrower with respect to such Loan Asset (each a “Loan Asset
Borrower”) is the owner and ground lessor of the Real Property Asset subject to
the mortgage securing such Loan Asset, is not an Affiliate of the Borrower, and
is organized in a state within the United States or in the District of Columbia;
(d) such Loan Asset is secured by a first mortgage, deed of trust or analogous
document on a Ground Net Lease (excluding any Other Net Lease) located in a
state within the United States or in the District of Columbia with a remaining
lease term of at least ten (10) years (inclusive of any unexercised extension
options that are available to the relevant Loan Asset Borrower); (e) such Loan
Asset and mortgaged Real Property Asset (and, in each case, the right to any
income therefrom or proceeds thereof) shall not be subject to any Lien or
Negative Pledge or any other encumbrance or restriction on the ability of the
Direct Owner of such Loan Asset or any Indirect Owner of such Direct Owner to
transfer, finance or encumber such Loan Asset or income therefrom or proceeds
thereof (in each case, other than under the documentation for the Loan Asset and
the related mortgage and any Permitted Property Encumbrances); (f) neither the
Direct Owner of such Loan Asset nor any Indirect Owner of such Direct Owner is a
borrower or guarantor of, or otherwise has a payment obligation in respect of,
any Indebtedness other than (i) the Obligations, (ii) following the Investment
Grade Release, (x) Unsecured Debt, so long as such Direct Owner or Indirect
Owner, as applicable, is a Guarantor and all of the Equity Interests in such
Person that are owned by a Consolidated Party are pledged in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Pledge Agreement and (y) Secured Pari Passu Obligations and (iii) in the case of
an Indirect Owner, unsecured guarantees of Non- 17



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat024.jpg]
Recourse Indebtedness of a Subsidiary thereof for which recourse to such
Indirect Owner is contractually limited to liability for Customary Recourse
Carveouts; (g) such Loan Asset shall not be contractually or structurally junior
to or pari passu with any other loans, or secured by Liens that are junior to or
pari passu with the Liens securing other loans encumbering shared collateral;
(h) no Material Event shall be continuing with respect to such Loan Asset; (i)
such Loan Asset generates income to the Direct Owner thereof and has not been
classified as a Non-Performing Loan Asset; (j) such Loan Asset does not
constitute a construction or development loan and is fully disbursed; (k) the
Look-Through LTV of such Loan Asset does not exceed eighty percent (80%); (l)
none of the Equity Interests (or the right to any income therefrom or proceeds
thereof) of the Direct Owner of such Loan Asset or any Indirect Owner of such
Direct Owner are subject to any Lien or Negative Pledge or any restriction on
the ability to transfer or encumber such Equity Interests or any income
therefrom or proceeds thereof (other than Permitted Equity Encumbrances); and
(m) neither the Direct Owner nor any Indirect Owner of such Direct Owner is
subject to any proceedings under any Debtor Relief Law. “Environmental
Affiliate” means any partnership, joint venture, trust or corporation in which
an Equity Interest is owned directly or indirectly by any Consolidated Party
and, as a result of the ownership of such Equity Interest, a Consolidated Party
may become subject to liability for Environmental Claims against such
partnership, joint venture, trust or corporation (or the property thereof).
“Environmental Claim” means, with respect to any Person, any liability
(contingent or otherwise) or any notice, claim, demand or similar communication
(written or oral) by any other Person alleging potential liability of such
Person for investigatory costs, cleanup costs, governmental response costs,
natural resources damage, property damages, personal injuries, fines or
penalties arising out of, based on or resulting, directly or indirectly, from
(a) the presence, release or threatened release into the environment, of any
Hazardous Materials at any location, whether or not owned by such Person, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, or (d)
circumstances forming the basis of any violation of any Environmental Law.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws (including common law), judicial decisions, regulations,
ordinances, rules, judgments, orders, decrees, plans, injunctions, permits,
concessions, grants, franchises, licenses, agreements and other governmental
restrictions relating to pollution and the protection of the environment or of
human health or safety (as affected by exposure to harmful or deleterious
substances). 18



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat025.jpg]
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Issuance” means any issuance by a Consolidated Party to any Person which
is not a Consolidated Party of (a) shares of its Equity Interests, (b) any
shares of its Equity Interests pursuant to the exercise of options or warrants
or (c) any shares of its Equity Interests pursuant to the conversion of any debt
securities to equity. “ERISA” means the Employee Retirement Income Security Act
of 1974. “ERISA Group” means the Borrower, any Subsidiary, and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all members of an “affiliated service
group” which, together with the Borrower, or any Subsidiary, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.
Any former member of the ERISA Group shall continue to be considered a member of
the ERISA Group within the meaning of this definition with respect to the period
during which such entity was a member of the ERISA Group. “EU Bail-In
Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to
time. “Eurodollar Rate” means: (a) for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for U.S. Dollars for a period equal
in length to such Interest Period (“LIBOR”) as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and (c) if the Eurodollar Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. 19



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat026.jpg]
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.” “Event of Default” has the
meaning specified in Section 8.01. “Excluded Taxes” means any of the following
Taxes imposed on or with respect to any Recipient or required to be withheld or
deducted from a payment to a Recipient, (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing BankNote Property Mortgage Note” means the originals of each
outstanding promissory note evidencing the Assigned BankNote Property Mortgage
Debt. “Existing Credit Agreement” has the meaning specified in the second
introductory paragraph. “Existing Note” means a “Note” as defined in the
Existing Credit Agreement. “Facility Fee” has the meaning specified in Section
2.09(a). “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board. “FATCA” means Sections 1471 through 1474 of the
Code, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471 (b) (1) of the Code, any U.S.
or non-U.S. fiscal or regulatory Law, legislation, rules, guidance, notes or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with implementation of such Sections of the Code. “FDPA” means the
Flood Disaster Protection Act of 1973, as it may be amended from time to time.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, 20



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat027.jpg]
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent. If the
Federal Funds Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. “Fee Letter” means the letter agreement, dated
October 10, 2019, among the Borrower, the Administrative Agent and the
Bookrunner. “FIRREA” means the Financial Institutions Reform, Recovery and
Enforcement Act of 1989 (FIRREA), as amended. “Fitch” means Fitch Ratings, Inc.
and any successor thereto. “Fixed Charges” means, for the Consolidated Group and
for any period, without duplication, the sum of (a) Interest Expense for such
period, plus (b) all regularly scheduled principal payments made or required to
be made with respect to Indebtedness of the Consolidated Parties during such
period, other than any balloon or bullet payments necessary to repay maturing
Indebtedness in full, plus (c) Restricted Payments made with respect to
preferred Equity Interests of any Consolidated Party that are paid in cash
during such period to a Person that is not a Wholly- Owned Subsidiary of the
Borrower, in each case for such period. “Foreign Lender” means (a) if the
Borrower is a U.S. Person, a Lender that is not a U.S. Person, and (b) if the
Borrower is not a U.S. Person, a Lender that is resident or organized under the
laws of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction. “FRB” means the Board of Governors of the Federal Reserve System
of the United States. “Fronting Exposure” means, at any time there is a
Defaulting Lender, with respect to the L/C Issuers, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof. “Fund” means any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities. “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided, however, that
revenues, expenses, gains and 21



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat028.jpg]
losses that are included in results of discontinued operations because of the
application of SFAS No. 144 will be treated as revenues, expenses, gains and
losses from continuing operations. “Governmental Authority” means the government
of the United States or any other nation, or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners). “Grantor” means the applicable Loan Party that is party to a
Collateral Document. “Ground Net Lease” means a Real Property Asset consisting
of (i) a ground net lease of the land underlying a commercial real estate
project that is net leased by the fee owner of the land to the owners/operators
of the real estate projects built or to be built thereon that is a “triple net”
lease, such that the tenant is responsible for development costs, capital
expenditures and all property operating expense, including maintenance, real
estate taxes and insurance, containing contractual base rent increases (either
at a specified percentage or CPI-based, or both) or (ii) an Other Net Lease.
“Ground Net Lease Asset” means a Ground Net Lease Wholly-Owned directly by a
Wholly-Owned Domestic Subsidiary, a Controlled Joint Venture or a Controlled
Joint Venture Subsidiary as ground lessor. “Guarantee” means, as to any Person,
(a) any obligation, contingent or otherwise, of such Person guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. 22



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat029.jpg]
“Guarantors” means, collectively, the Operating Partnership, SIGOP, the CARET
Entities and each Subsidiary Guarantor. “Guaranty” means the guaranty of the
Obligations by the Guarantors pursuant to Article XI hereof. “Hazardous
Materials” means (i) all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious, medical wastes, mold, mildew
and (ii) all other substances or wastes of any nature regulated pursuant to, or
that could give rise to liability under, any Environmental Law. “Improvements”
means, with respect to any Real Property Asset, all onsite and offsite
improvements thereto, together with all fixtures, tenant improvements, and
appurtenances now or later to be located on or in the real property and/or in
such improvements. “Indebtedness” means, as to any Person at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of such
Person for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent reimbursement obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) net obligations of such
Person under any Swap Contract; (d) all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business); (e) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse; (f) Capital Leases and Synthetic Lease
Obligations; (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and (h) all Guarantees of such Person in
respect of any of the foregoing (excluding guarantees of Non-Recourse
Indebtedness for which recourse is limited to liability for Customary Recourse
Carveouts), and all other Contingent Obligations. 23



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat030.jpg]
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer (without duplication of any other
Indebtedness, including intercompany Indebtedness), unless such Indebtedness is
expressly made non-recourse to such Person, other than with respect to Customary
Recourse Carveouts. The amount of any net obligation under any Swap Contract on
any date shall be deemed to be an amount equal to the Swap Termination Value
thereof as of such date less any portion of such Swap Termination Value that is
secured by Cash Equivalents. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document and
(b) to the extent not otherwise described in (a), Other Taxes. “Indemnitee” has
the meaning specified in Section 10.04(b). “Indirect Owner” means each
Subsidiary of CARET that directly or indirectly owns an Equity Interest in the
Direct Owner of any Borrowing Base Asset. “Individual Borrowing Base Amount”
means, with respect to any Borrowing Base Asset on any date, the lesser of: (a)
the amount obtained by dividing (i) the Net Operating Income attributable to
such Borrowing Base Asset for (subject to the last sentence of this definition)
the period of four fiscal quarters ended on such date (if such date is the last
day of a fiscal quarter) or the then most recently ended period of four full
fiscal quarters (if such date is not the last day of a fiscal quarter), by (ii)
5.0% (or, with respect to any Borrowing Base Asset, such lower percentage as the
Administrative Agent and the Required Lenders may agree in writing); and (b) the
amount obtained by multiplying (i) in the case of an Eligible Ground Net Lease
Asset, the Appraised Value of the underlying Real Property Asset, by the
Applicable Advance Rate and (ii) in the case of an Eligible Loan Asset, the Loan
Asset Value of such Eligible Loan Asset, by the Applicable Advance Rate;
provided, that the Individual Borrowing Base Amount of any Eligible Loan Asset
shall be recalculated upon a material amendment or extension of the underlying
loan of such Eligible Loan Asset, or the execution of a new loan with respect
thereto and reflected in a subsequent Borrowing Base Certificate, in each case
delivered pursuant to Section 6.02(b). For purposes of determining the
Individual Borrowing Base Amount as of any date with respect to any Borrowing
Base Asset, the Net Operating Income attributable to a Borrowing Base Asset that
has been owned by a Consolidated Party (A) for less than one full fiscal quarter
as of such date shall (1) with respect to any Borrowing Base Asset other than a
Non- Stabilized Asset, be agreed upon mutually by the Administrative Agent and
Borrower (based upon the actual cash flow expected over the next four full
fiscal quarters) and (2) with respect to any Non-Stabilized Asset, be the actual
Net Operating Income thereof for the period that it is owned by a Consolidated
Party 24



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat031.jpg]
annualized in a manner reasonably acceptable to the Administrative Agent, (B)
for only one full fiscal quarter as of such date shall be the Net Operating
Income attributable to such Borrowing Base Asset for such fiscal quarter
multiplied by 4, (C) for only two full fiscal quarters as of such date shall be
the Net Operating Income attributable to such Borrowing Base Asset for such two
fiscal quarter period multiplied by 2, and (D) for only three full fiscal
quarters shall be the Net Operating Income attributable to such Borrowing Base
Asset for such three fiscal quarter period multiplied by 4/3. For purposes of
determining the Individual Borrowing Base Amount as of any date with respect to
the Borrowing Base Asset commonly referred to as 1325 Wilson Boulevard,
Arlington, VA, the percentage in clause (a)(ii) of the definition of “Individual
Borrowing Base Amount” shall be reduced from 5.0% to 4.5%. “Information” has the
meaning specified in Section 10.07. “Initial Maturity Date” has the meaning set
forth in the definition of “Maturity Date.” “Insolvency” means with respect to
any Multiemployer Plan, the condition that such plan is insolvent within the
meaning of Section 4245 of ERISA. “Insurance Proceeds” means all insurance
proceeds, damages, claims and rights of action and the right thereto under any
insurance policies relating to the Collateral. “Intangible Assets” means assets
that are considered to be intangible assets under GAAP, excluding lease
intangibles but including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs. “Intercreditor Agreements” has the meaning specified in the
definition of “Pari Passu Obligations.” “Interest Expense” means as of any date,
for the period of four fiscal quarters ended on such date (if such date is the
last day of a fiscal quarter) or for the then most recently ended period of four
full fiscal quarters (if such date is not the last day of a fiscal quarter) the
total cash interest expense of the Consolidated Group in respect of Total
Unsecured Debt plus Secured Pari Passu Obligations plus Indebtedness arising
under the Loan Documents for such period determined in accordance with GAAP.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a LIBOR Floating Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided, however, that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan or any LIBOR Floating
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date. “Interest Period” means as to each Eurodollar Rate Loan, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
converted to or continued as a Eurodollar Rate 25



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat032.jpg]
Loan and ending on the date one, two, three or six months thereafter (in each
case, subject to availability), as selected by the Borrower in its Committed
Loan Notice, or such other period that is twelve months or less requested by the
Borrower and consented to by all the Lenders; provided that: (i) any Interest
Period that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Rate Loan, such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day; (ii) any Interest
Period pertaining to a Eurodollar Rate Loan that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and
(iii) no Interest Period shall extend beyond the Maturity Date. “Investment”
means, as to any Person, (a) the purchase or other acquisition of capital stock
or other securities of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor guaranties Indebtedness of
such other Person, (c) the purchase or other acquisition (in one transaction or
a series of transactions) of assets of another Person that constitute a business
unit or (d) the purchase, acquisition or other investment in any real property
or real property-related assets (including mortgage loans and other real estate-
related debt investments, investments in land holdings, and costs to construct
real property assets under development). For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment. “Investment Affiliate” means any Person or Subsidiary, whose
financial results are not consolidated under GAAP with the financial results of
the Borrower on the consolidated financial statements of the Borrower.
“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (a) the Investment Grade Ratings Criteria have been satisfied
and (b) the Borrower has delivered to the Administrative Agent a certificate
signed by a Responsible Officer (i) certifying that the Investment Grade Ratings
Criteria have been satisfied (which certification shall also set forth the Debt
Rating(s) as in effect, if any, from each of S&P, Moody’s and Fitch as of such
date) and (ii) notifying the Administrative Agent that the Borrower has
irrevocably elected to have the Applicable Rate determined based on the
Borrower’s Debt Rating(s). “Investment Grade Ratings Criteria” means receipt by
the Borrower of a Debt Rating of BBB- or better from S&P, Baa3 or better from
Moody’s or BBB- or better from Fitch; provided that in event that the Borrower
has a Debt Rating from Fitch of BBB- or better it must also have 26



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat033.jpg]
a Debt Rating of BBB-/Baa3 or better from S&P or Moody’s in order to satisfy the
Investment Grade Ratings Criteria. “Investment Grade Release” has the meaning
specified in Section 11.12. “IRS” means the United States Internal Revenue
Service. “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance). “Issuer Documents” means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor
of such L/C Issuer and relating to such Letter of Credit. “Laws” means,
collectively, all international, foreign, Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law. “L/C Advance” means, with respect to
each Lender, such Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Percentage. “L/C Borrowing” means an extension of
credit resulting from a drawing under any Letter of Credit which has not been
reimbursed on the date when made or refinanced as a Committed Loan. “L/C Credit
Extension” means, with respect to any Letter of Credit, the issuance thereof or
extension of the expiry date thereof, or the increase of the amount thereof.
“L/C Issuer” means, collectively, (i) Bank of America, (ii) JPMorgan Chase Bank,
N.A., and (iii) Barclays Bank PLC, in each case in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. “L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. “Lender” has the meaning specified in the
introductory paragraph hereto. 27



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat034.jpg]
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office. “Letter of Credit” means any standby letter of credit
issued hereunder providing for the payment of cash upon the honoring of a
presentation thereunder. “Letter of Credit Application” means an application and
agreement for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the applicable L/C Issuer. “Letter of Credit Expiration
Date” means the day that is seven days prior to the Maturity Date then in effect
(or, if such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h). “Letter of
Credit Sublimit” means an amount equal to $20,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Commitments. “LIBOR”
has the meaning specified in the definition of “Eurodollar Rate.” “LIBOR Daily
Floating Rate” means, for any day, a fluctuating rate of interest per annum
equal to LIBOR as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time), at approximately 11:00
a.m., London time, two (2) London Banking Days prior to such day, for U.S.
Dollar deposits with a term of one (1) month commencing that day; provided that
if the LIBOR Daily Floating Rate shall be less than zero, such rate shall be
deemed zero. “LIBOR Floating Rate Loan” means a Loan that bears interest at a
rate based on the LIBOR Daily Floating Rate. “LIBOR Successor Rate” has the
meaning specified in Section 3.03(c). “LIBOR Screen Rate” means the LIBOR quote
on the applicable screen page the Administrative Agent designates to determine
LIBOR (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time). “LIBOR
Successor Rate Conforming Changes” means, with respect to any proposed LIBOR
Successor Rate, any conforming changes to (a) the definitions of Base Rate,
Interest Period and/or Applicable Rate, (b) timing and frequency of determining
rates and making payments of interest and (c) other technical, administrative or
operational matters as may be appropriate, in the discretion of the
Administrative Agent, in consultation with the Borrower, to (i) reflect the
adoption and implementation of such LIBOR Successor Rate and (ii) permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, 28



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat035.jpg]
if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines, in consultation with the
Borrower, is reasonably necessary in connection with the administration of this
Agreement). “Lien” means any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing). “Loan”
means an extension of credit by a Lender to the Borrower under Article II in the
form of a Committed Loan or a portion of the Special Advance. “Loan Asset
Borrower” has the meaning specified in the definition of “Eligible Loan Assets.”
“Loan Asset Value” means, with respect to any Loan Asset, the face amount of
such Loan Asset at the time of its origination by a Consolidated Party, minus
the sum of (a) the aggregate amount of all payments on account of principal on
such Loan Asset (whether by virtue of an amortization payment, a prepayment, a
release of collateral, an enforcement or otherwise) received by any Consolidated
Party and (b) the amount, if any, by which the Borrower has reduced the value of
such Loan Asset on its books and records subsequent to the origination thereof;
provided that at any time the Appraised Value of the Real Property Asset
underlying such Loan Asset is zero ($0) then the Loan Asset Value of such Loan
Asset shall also be zero ($0). “Loan Assets” means commercial mortgage loans
originated or acquired by, and Wholly- Owned, as mortgagee, by a Wholly-Owned
Domestic Subsidiary, a Controlled Joint Venture or a Controlled Joint Venture
Subsidiary. “Loan Documents” means this Agreement (including the Guaranty), each
Note, the BankNote Property Mortgage Note, each Issuer Document, each Perfection
Certificate, each Perfection Certificate Supplement, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16
of this Agreement, the Fee Letter, the Intercreditor Agreements (if any) and the
Collateral Documents. “Loan Parties” collectively, (a) the Borrower, (b) the
Operating Partnership, (c) SIGOP, (d) the CARET Entities, (e) each Grantor, (f)
at all times prior to the Investment Grade Release, each Subsidiary Guarantor
and (g) upon and at all times following the Investment Grade Release, the Direct
Owner of a Borrowing Base Asset and each Indirect Owner of such Direct Owner
that is a borrower or a guarantor of, or otherwise incurs a payment obligation
in respect of, any Unsecured Debt or Secured Pari Passu Obligations. “Loan Party
Pro Rata Share” means, with respect to (i) any Wholly-Owned Subsidiary of the
Borrower, 100% and (ii) with respect to any other Subsidiary of the Borrower,
the percentage interest held by the Borrower, directly or indirectly, in such
Controlled Joint Venture determined 29



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat036.jpg]
by calculating the percentage of the Equity Interests of such Controlled Joint
Venture owned by the Borrower and/or one or more Consolidated Parties.
“Look-Through LTV” means, as of any date of determination with respect to any
Loan Asset, the ratio (expressed as a percentage) of (a) the aggregate
outstanding principal amount of such Loan Asset (including all capitalized
interest) on such date of determination to (b) the Appraised Value of the
underlying mortgaged Real Property Asset. “London Banking Day” means any day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market. “Management Agreement” means the Management
Agreement, dated as of June 27, 2017, by and among the Borrower, the Operating
Partnership, SFTY Manager LLC and iStar Inc., as the same may be amended from
time to time. “Material Adverse Effect” means an effect resulting from any
circumstance or event or series of circumstances or events, of whatever nature
(but excluding general economic conditions), which does or would reasonably be
expected to, materially and adversely impair (a) the ability of the Loan
Parties, taken as a whole, to perform their respective obligations under the
Loan Documents, or (b) the ability of the Administrative Agent or the Lenders to
enforce the Loan Documents (other than as a result of circumstances related
solely to the Administrative Agent or such Lender). “Material Event” means, (a)
as to any Ground Net Lease Asset, (i) the lessee of such Ground Net Lease Asset
becomes a debtor in a proceeding under any Debtor Relief Law and such lessee is
not continuing to perform its obligation to pay rent pursuant to the applicable
ground net lease documentation, (ii) the lessee of such Ground Net Lease Asset
defaults on its obligation to pay rent pursuant to the applicable ground net
lease documentation for a period of more than ninety (90) days (exclusive of any
period of grace with respect to such payment), (iii) any event resulting from
material physical damage to the Improvements related to such Ground Net Lease
Asset in respect of which the lessee of such Ground Net Lease Asset has no
obligation to and otherwise elects not to, restore and repair such physical
damage or (iv) any material write-down or reserve established by any
Consolidated Party in respect of such Ground Net Lease Asset in accordance with
GAAP, and (b) as to any Loan Asset, (i) the Loan Asset Borrower becomes a debtor
in a proceeding under any Debtor Relief Law and is not continuing to perform its
obligation to pay principal and interest pursuant to the applicable loan
documentation, (ii) the Loan Asset Borrower defaults on its obligation to make
any payment pursuant to the applicable loan documentation for a period of more
than ninety (90) days (exclusive of any period of grace with respect to such
payment), (iii) any event resulting from material physical damage to the
Improvements related to the Real Property Asset underlying such Loan Asset in
respect of which the mortgagor of such Real Property Asset has no obligation to
and otherwise elects not to, restore and repair such physical damage or (iv) any
material write-down or reserve in respect of such Loan Asset in accordance with
GAAP. “Maturity Date” means November 6, 2022 (the “Initial Maturity Date”)
subject to extension in accordance with Section 2.14; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day. 30



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat037.jpg]
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the applicable L/C
Issuer(s) in their sole discretion. “Moody’s” means Moody’s Investors Service,
Inc. and any successor thereto. “Mortgage” means a mortgage, deed of trust, deed
to secured debt or similar security interest in respect of a Real Property
Asset. “Multiemployer Plan” means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA which is subject to Title IV
of ERISA to which any member of the ERISA Group is then making or accruing an
obligation to make contributions or as to which the Borrower could have any
obligation or liability. “Negative Pledge” means, a provision of any agreement
(other than any Loan Document) that prohibits the creation of any Lien on any
assets of a Person to secure the Obligations; provided, however, that (i) an
agreement that conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, (ii) an agreement relating to the
sale of a Property that limits the creation of any Lien pending the closing of
the sale thereof and (iii) Permitted Pari Passu Provisions, in each case shall
not constitute a “Negative Pledge.” “Net Operating Income” means, for any
period, the Loan Party Pro Rata Share of the following: (a) with respect to any
Eligible Ground Net Lease Asset, income derived by the Direct Owner thereof from
the operation of such Borrowing Base Asset as determined in accordance with
GAAP, minus the amount of all expenses (as determined in accordance with GAAP)
incurred in connection with and directly attributable to the ownership and
operation by the Direct Owner of such Borrowing Base Asset for such period
(including cash management fees in an amount equal to the greater of (x) the
actual amount of cash management fees paid by the Direct Owner in respect of
such Eligible Ground Net Lease Asset and (y) an amount equal to 1.00% of the
rent (including base rent and Percentage Rent), and amounts accrued by any
Consolidated Party for the payment of real estate taxes and insurance premiums,
but excluding (1) any general and administrative expenses, and acquisition
costs, related to the operation of the Borrower and its Subsidiaries, (2) any
interest expense or other debt service charges and (3) any non-cash charges such
as depreciation or amortization of financing costs); and (b) with respect to any
Eligible Loan Asset, the aggregate amount of cash interest income actually
received by the Direct Owner thereof during such period in respect of such
Eligible Loan Asset. 31



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat038.jpg]
“Net Present Value” means, as to a specified or ascertainable Dollar amount, the
present value, as of the date of calculation of any such amount using a discount
rate equal to the Base Rate in effect as of the date of such calculation. “Net
Proceeds” means with respect to any Equity Issuance, the aggregate amount of all
cash and the fair market value of all other property (other than securities of
such Person being converted or exchanged in connection with any such Equity
Issuance) received by such Person in respect of such Equity Issuance net of
investment banking fees, legal fees, accountants’ fees, underwriting discounts
and commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance other than any such amounts paid
or payable to an Affiliate of the Borrower. Notwithstanding the foregoing, Net
Proceeds will not include net proceeds from any Equity Issuance to the extent
used to redeem all or part of an existing class of Equity Interest of any
Consolidated Party. “New Lender Joinder Agreement” has the meaning specified in
Section 2.15(c). “Nominated Asset” has the meaning specified in Section 2.18(a).
“Nominated Asset Notice” means a request by the Borrower for the inclusion of a
Nominated Asset, which shall be substantially in the form of Exhibit J or such
other form as may be approved by the Administrative Agent, appropriately
completed and signed by a Responsible Officer. “Non-Consenting Lender” means any
Lender that does not approve any consent, waiver or amendment that (i) requires
the approval of all Lenders or all affected Lenders in accordance with the terms
of Section 10.01 and (ii) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time. “Non-Performing Loan Assets” means any Loan Asset
classified as non-performing by a Consolidated Party in accordance with internal
procedures, consistent with past practice. “Non-Recourse Indebtedness” means
Indebtedness with respect to which recourse for payment is limited to (i)
specific assets related to a particular Real Property Asset or group of Real
Property Assets encumbered by a Lien securing such Indebtedness or (ii) any
Subsidiary (provided that if a Subsidiary is a partnership, there is no recourse
to the Borrower as a general partner of such partnership); provided that if any
portion of Indebtedness is so limited, then such portion shall constitute
Non-Recourse Indebtedness and only the remainder of such Indebtedness shall
constitute Recourse Debt; provided, further, however, that personal recourse of
a Consolidated Party for any such Indebtedness for fraud, misrepresentation,
misapplication of cash, waste, bankruptcy, unpermitted transfers, Environmental
Claims and liabilities and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
indemnification agreements in non-recourse financing of real estate
(collectively, “Customary Recourse Carveouts”) shall not, by itself, prevent
such Indebtedness from being characterized as Non-Recourse Indebtedness. 32



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat039.jpg]
“Non-Stabilized Asset” means, as of any date, an Eligible Ground Lease Asset
with respect to unimproved land or property under ground-up development by a
ground lessee (excluding construction activities that are not ground-up
constructions, including, without limitation, restoration and repair of casualty
loss, tenant improvements and other repairs, renovations and maintenance); for
the avoidance of doubt, any such Eligible Ground Lease Asset shall constitute a
Non-Stabilized Asset until: (i) all development and related construction
activities with respect thereto are substantially complete, and (ii) the
applicable Direct Owner has received a final certificate of occupancy or
equivalent certification allowing legal occupancy thereof for its intended
purpose. “Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit C. “Notice of Loan Prepayment” means a notice of prepayment with respect
to a Loan, which shall be substantially in the form of Exhibit I or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer. “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. “OFAC” means the
Office of Foreign Assets Control of the United States Department of the
Treasury. “Operating Partnership” has the meaning specified in the introductory
paragraph hereto. “Organization Documents” means, (a) with respect to any
corporation, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement or
limited liability company agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity. “Other
Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security 33



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat040.jpg]
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Net Lease” means any lease (other than a ground net lease) that the
Borrower determines reasonably and in good faith has characteristics of a ground
net lease, including length of lease term, value relative to the combined value
of the land, buildings and improvements (in each case, whether owned by the
ground lessee or ground lessor) relating to a commercial property as if there
were no ground net lease on the land at the property (as such value is
determined by us using one or more valuation methodologies that the Borrower
determines reasonably and in good faith to be appropriate), periodic rent
escalations or percentage rent participations and "triple net" terms. “Other
Taxes” means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06). “Outstanding Amount” means (i) with respect to Committed Loans
and the Special Advance on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Committed Loans and the Special Advance, as the case may be, occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts. “Pari Passu Obligations”
means (a) Unsecured Debt (exclusive of Indebtedness arising under this
Agreement) of a Loan Party owing to a Person that is not a Consolidated Party or
a Person Controlled (directly or indirectly) by the Borrower and (b) Secured
Debt of a Loan Party owing to a Person that is not a Consolidated Party or a
Person Controlled (directly or indirectly) by the Borrower, provided that (x)
the assets and property of the Loan Parties securing such Secured Debt shall not
include any asset or property of a Loan Party that is not also subject to a
perfected Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, (y) the Liens securing such Secured Debt shall be pari passu or
junior to the Liens granted to the Administrative Agent, for the benefit of the
Secured Parties, and (z) the lender(s) providing such Secured Debt (or an agent
or trustee on their behalf) shall have entered into intercreditor arrangements
with the Administrative Agent setting forth the relative rights of such
lender(s) and the Administrative Agent in respect of the collateral securing
such Secured Debt, which intercreditor arrangements shall be reasonably
satisfactory to the Administrative Agent and the Borrower (any and all
agreements and documents evidencing such intercreditor arrangements being
referred to herein as “Intercreditor Agreements”). “Participant” has the meaning
specified in Section 10.06(d). “Participant Register” has the meaning specified
in Section 10.06(d). 34



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat041.jpg]
“PATRIOT Act” means Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(USA PATRIOT Act) of 2001 (Title III of Pub. L. 107-56). “PBGC” means the
Pension Benefit Guaranty Corporation or any entity succeeding to any or all of
its functions under ERISA. “Percentage Rent” means, as to any Ground Net Lease,
such rent that is payable with respect thereto to a Loan Party based on a
percentage of gross sales. “Perfection Certificate” shall mean a certificate in
the form of Exhibit F-1 or any other form approved by the Administrative Agent,
as the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise. “Perfection Certificate Supplement” shall mean a
certificate supplement in the form of Exhibit F-2 or any other form approved by
the Administrative Agent. “Permitted Equity Encumbrances” means: (a) Liens and
Negative Pledges pursuant to any Loan Document; (b) Liens for taxes not yet due
or Liens for taxes which are being contested in good faith and by appropriate
proceedings diligently conducted, and which adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP; and (c) Permitted Judgment Liens; (d) Permitted Pari Passu Provisions.
“Permitted Judgment Liens” means Liens securing judgments for the payment of
money not constituting an Event of Default solely to the extent the aggregate
amount of the judgments (other than judgments that are being contested in good
faith and by appropriate actions or proceedings diligently conducted (which
actions or proceedings have the effect of preventing the forfeiture or sale of
the property of assets subject to any such Lien)) secured by such Liens
encumbering (x) Borrowing Base Assets (and the proceeds of and income therefrom)
and/or (y) the Equity Interests of the Direct Owners of Borrowing Base Assets
(and the proceeds of and income therefrom) and Indirect Owners of such Direct
Owners, does not exceed $10,000,000. “Permitted Pari Passu Provisions” means
provisions that are contained in documentation evidencing or governing Pari
Passu Obligations which provisions are the result of (i) limitations on the
ability of a Consolidated Party to make Restricted Payments or transfer property
to the Borrower or a Guarantor which limitations are not, taken as a whole,
materially more restrictive than those contained in the Loan Documents, (ii)
limitations on the creation of any Lien on any assets of a Person that are not,
taken as a whole, materially more restrictive than those contained in the Loan
Documents or (iii) any requirement that Pari Passu Obligations be secured on an
“equal and ratable basis” to the extent that Indebtedness arising under the Loan
Documents is secured or (iv) an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance 35



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat042.jpg]
of one or more specified ratios that limit such Person’s ability to encumber its
assets but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, which conditions are not, taken as a whole,
materially more restrictive than those contained in the Loan Documents.
“Permitted Property Encumbrances” means: (a) Liens for Taxes, assessments or
other governmental charges not yet delinquent or which are being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted in accordance with the terms hereof; (b) statutory liens of carriers,
warehousemen, mechanics, materialmen and other similar liens imposed by law,
which are incurred in the ordinary course of business for sums not more than
ninety (90) days delinquent or which are being contested in good faith in
accordance with the terms hereof; (c) utility deposits and other deposits or
pledges to secure the performance of bids, trade contracts (other than for
borrowed money), leases, purchase contracts, construction contracts,
governmental contracts, statutory obligations, surety bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; (d) easements (including reciprocal easement agreements and utility
agreements), rights-of-way, zoning restrictions, other covenants, reservations,
encroachments, leases, licenses or similar charges or encumbrances (whether or
not recorded) and all other items listed on any Schedule B to the Borrower’s
owner’s title insurance policies, except in connection with any Indebtedness,
for any of the Borrower’s Real Property Assets, so long as the foregoing do not
interfere in any material respect with the use or ordinary conduct of the
business of the Borrower and do not diminish in any material respect the value
of the property to which such Lien is attached; (e) (i) Liens and judgments
which have been bonded (and the Lien on any cash or securities serving as
security for such bond) or released of record within forty-five (45) days after
the date such Lien or judgment is entered or filed against a Loan Party, or (ii)
Liens which are being contested in good faith by appropriate proceedings for
review and in respect of which there shall have been secured a subsisting stay
of execution pending such appeal or proceedings and as to which the subject
asset is not at risk of forfeiture; (f) Liens and Negative Pledges pursuant to
any Loan Document; (g) Liens in favor of a Loan Party; (h) any interest or right
of a lessee of a Real Property Asset under leases entered into in the ordinary
course of business of the applicable lessor; (i) with respect to Borrowing Base
Assets that are Loan Assets, rights of lessors under Ground Net Leases; 36



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat043.jpg]
(j) Permitted Pari Passu Provisions; and (k) easements, zoning restrictions,
rights of way, sewers, electric lines, telegraph and telephone lines,
encroachments, protrusions and similar encumbrances on real property imposed by
law or arising in the ordinary course of business or other title and survey
exceptions disclosed in the applicable title insurance policies, in any such
case that do not secure any monetary obligations and do not materially detract
from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower or any Subsidiary thereof. “Person”
means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity. “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group, (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group, (iii) to which any member of the ERISA Group has had
liability within the previous five years or (iv) as to which the Borrower has
any obligation or liability. “Platform” has the meaning specified in Section
6.02. “Pledge Agreement” means that certain Pledge Agreement, dated as of June
27, 2017, made by each of the Loan Parties party thereto from time to time in
favor of the Administrative Agent for the benefit of the Secured Parties,
together with each pledge joinder and pledge amendment required to be delivered
hereunder or thereunder. “PTE” means a prohibited transaction class exemption
issued by the U.S. Department of Labor, as any such exemption may be amended
from time to time. “Public Lender” has the meaning specified in Section 6.02.
“Qualified Debt Notice” has the meaning set forth in Section 7.03(b). “Qualified
Debt” means, on any date, the sum of (i) Indebtedness (including all Loans) then
outstanding and permitted pursuant to Section 7.03 and (ii) Indebtedness that
the Borrower would be permitted to borrow hereunder on such date pursuant to
Section 7.03 and, in the case of Loans, Section 4.02(a), (b) and (e), and which
the Borrower intends to borrow within twelve months of such date. For purposes
of this Agreement, the outstanding principal balance of any Loan described in
clause (ii) of the preceding sentence on any date will be the amount thereof set
forth in the then most recent Qualified Debt Notice received by the
Administrative Agent. “Recourse Debt” means Indebtedness other than Non-Recourse
Indebtedness. 37



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat044.jpg]
“Real Property Assets” means as to any Person as of any time, any parcel of real
or leasehold property, together with all improvements and fixtures (if any)
thereon or appurtenant thereto owned in fee simple or ground leased directly or
indirectly by such Person at such time. “Recipient” means the Administrative
Agent, any Lender, any L/C Issuer or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party hereunder. “Register”
has the meaning specified in Section 10.06(c). “REIT” means a real estate
investment trust, as defined under Section 856 of the Code. “Release Conditions”
means, with respect to (i) the release of any Subsidiary Guarantor from its
obligations under the Guaranty, (ii) [intentionally omitted], (iii) the release
of any Collateral consisting of the Equity Interests in a Subsidiary Guarantor
from the Liens created under the Pledge Agreement or (iv) the removal of any
Borrowing Base Asset from the calculation of the Borrowing Base Amount (each a
“Release Transaction”), (in each case other than in connection with the
Investment Grade Release, which shall be governed by Section 11.12), each of the
following: (a) the Borrower shall have delivered to the Administrative Agent, at
least five (5) Business Days prior to the date of the proposed Release
Transaction (or such shorter period of time as agreed to by the Administrative
Agent in writing), a written notice requesting such Release Transaction (a
“Release Notice”), which Release Notice shall identify each Borrowing Base
Asset, the Equity Interests of any Subsidiary Guarantor to be released from the
Liens created under the applicable Collateral Document, the Subsidiary Guarantor
to be released from the Guaranty, or the Borrowing Base Asset to be removed from
the calculation of the Borrowing Base Amount, as applicable, as part of the
proposed Release Transaction, and the date proposed for consummation of the
Release Transaction; (b) immediately before and after giving effect to such
Release Transaction, no Default has occurred and is continuing on such date (or
would exist immediately after giving effect to the proposed Release
Transaction); (c) Availability shall equal or exceed zero ($0) on a pro forma
basis immediately after giving pro forma effect to the proposed Release
Transaction (and any contemporaneous prepayment of Loans and/or replacement with
additional Borrowing Base Assets); (d) the Loan Parties will be in compliance
with the provisions of Section 7.11 on a pro forma basis immediately after
giving effect to the proposed Release Transaction (and any contemporaneous
prepayment of Loans and/or replacement with additional Borrowing Base Assets);
(e) the Borrower shall have delivered to the Administrative Agent an updated
Borrowing Base Assets List; and 38



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat045.jpg]
(f) at least two (2) Business Days prior to the proposed release date (or such
shorter period of time as agreed to by the Administrative Agent in writing), the
Administrative Agent shall have received (1) a fully completed Borrowing Base
Certificate demonstrating to its satisfaction that, after giving effect to the
proposed Release Transaction (and any related and contemplated transactions),
the condition set forth in clause (c) above will be satisfied, (2) a Compliance
Certificate demonstrating to its satisfaction that, after giving effect to the
proposed Release Transaction (and any related and contemplated transactions),
the condition set forth in clause (d) above will be satisfied and (3) a
certificate executed by a Responsible Officer of the Borrower certifying to the
Administrative Agent that the conditions in clauses (b) through (d) above have
been satisfied. “Release Notice” has the meaning specified in the definition of
“Release Conditions.” “Release Transaction” has the meaning specified in the
definition of “Release Conditions.” “Related Parties” means, with respect to any
Person, such Person’s Affiliates and the partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates. “Relevant
Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal
Reserve Board and/or the Federal Reserve Bank of New York for the purpose of
recommending a benchmark rate to replace LIBOR in loan agreements similar to
this Agreement. “Replacement BankNote Property Mortgage Financing” has the
meaning specified in Section 2.19(a)(i). “Request for Credit Extension” means
(a) with respect to a Borrowing of Committed Loans, or with respect to a
conversion or continuation of Loans, a Committed Loan Notice, and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application. “Required
Lenders” means, at any time, Lenders having Total Credit Exposures representing
more than 50% of the Total Credit Exposures of all Lenders. The Total Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time; provided that, the amount of any participation in
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the applicable L/C Issuer in making such determination.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, general
counsel, vice chairman, chief legal officer or controller of a Loan Party (or of
any entity authorized to act on behalf of such Loan Party), solely for purposes
of the delivery of incumbency certificates pursuant to Section 4.01, the
secretary or any assistant secretary of a Loan Party (or entity authorized to
act on behalf of such Loan Party) and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party (or entity authorized to act on behalf of such Loan Party) so designated
by any of the foregoing officers in a notice to the Administrative Agent or any
other 39



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat046.jpg]
officer or employee of the applicable Loan Party (or entity authorized to act on
behalf of such Loan Party) designated in or pursuant to an agreement between the
applicable Loan Party (or entity authorized to act on behalf of such Loan Party)
and the Administrative Agent. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party (or entity authorized to act on behalf of
such Loan Party) shall be conclusively presumed to have been authorized by all
necessary corporate, partnership, limited liability company and/or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. “Restricted
Payment” means, with respect to any Person, any dividend or other distribution
(whether in cash, securities or other property) with respect to any capital
stock or other Equity Interest of such Person or any Subsidiary thereof, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof). “Revolving
Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Committed Loans and its portion of the
Special Advance and such Lender’s participation in L/C Obligations at such time.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority. “S&P” means S&P Global Ratings, a division of S&P Global
Inc., and any successor thereto. “Sanctioned Country” means, at any time, a
country or territory which is itself the subject or target of any Sanctions (at
the time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed or described in
any Sanctions-related Executive Order or list of designated Persons administered
or maintained by the Office of Foreign Assets Control of the U.S. Department of
the Treasury, the U.S. Department of State or by the United Nations Security
Council, the European Union, HMT or other relevant sanctions authority, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons. “Scheduled
Unavailability Date” has the meaning specified in Section 3.03(c). “SEC” means
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any of its principal functions. “Secured Debt” means, as to any Person,
Indebtedness of such Person that is secured by a Lien (excluding, in any event,
Indebtedness arising under or in connection with this Agreement). For the
avoidance of doubt, for purposes of this Agreement the term “Secured Debt” shall
include (i) the Specified Guaranty, (ii) Specified Indemnity and (iii) any CMBS
Financing. 40



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat047.jpg]
“Secured Leverage Ratio” means the ratio (expressed as a percentage) of Total
Secured Debt to Total Asset Value. “Secured Pari Passu Obligations” means Pari
Passu Obligations described in clause (b) of the definition of “Pari Passu
Obligations.” “Secured Parties” means, collectively, the Administrative Agent,
the Lenders, the L/C Issuers, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05 and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents. “Shareholders’ Equity”
means, as of any date of determination, consolidated shareholders’ equity of the
Borrower and its Subsidiaries as of that date determined in accordance with
GAAP. “Significant Subsidiary” means, on any date of determination, each
Subsidiary or group of Subsidiaries of the Borrower whose total assets as of the
last day of the then most recently ended fiscal quarter were equal to or greater
than 3% of the Total Asset Value at such time (it being understood that all such
calculations shall be determined in the aggregate for all Subsidiaries of the
Borrower subject to any of the events specified in clause (e), (f), (g) or (h)
of Section 8.01). “SIGOP” has the meaning specified in the introductory
paragraph hereto. “SOFR” with respect to any day means the secured overnight
financing rate published for such day by the Federal Reserve Bank of New York,
as the administrator of the benchmark (or a successor administrator) on the
Federal Reserve Bank of New York’s website (or any successor source) and, in
each case, that has been selected or recommended by the Relevant Governmental
Body. “SOFR-Based Rate” means SOFR or Term SOFR. “Solvent” means that, when used
with respect to any Person, as of any date of determination, (a) the amount of
the “present fair saleable value” of the assets of such Person will, as of such
date, exceed the amount of all “liabilities of such Person, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business, and (d) such Person
will be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
“Special Advance” has the meaning specified in Section 2.04. 41



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat048.jpg]
“Special Flood Hazard Area” means an area identified as such by the
Administrator of the Federal Emergency Management Agency or any successor agency
(“FEMA”) using FEMA’s Flood Insurance Rate Map or FEMA’s Flood Hazard Boundary
Map. “Specified Guaranty” means the Limited Recourse Guaranty, dated as of March
30, 2017, by iStar Inc. in favor of Barclays Bank PLC, JPMorgan Chase Bank,
National Association and Bank of America, N.A., as the same may be amended from
time to time, so long as the obligations thereunder are secured by a Lien on
assets of a Consolidated Party. “Specified Indemnity” means the Environmental
Indemnity Agreement, dated as of March 30, 2017, by iStar Inc. and each of the
entities listed on Schedule 1 thereto in favor of Barclays Bank PLC, JPMorgan
Chase Bank, National Association and Bank of America, N.A., as the same may be
amended from time to time, so long as the obligations thereunder are secured by
a Lien on assets of a Consolidated Party. “Specified CJV Subsidiary” has the
meaning specified in the definition of “Controlled Joint Venture Subsidiary.”
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. “Subsidiary Guarantor” means, (a) at all times prior to the
Investment Grade Release, each existing and future direct and indirect
Subsidiary of CARET that is a Direct Owner of a Borrowing Base Asset or an
Indirect Owner of any such Direct Owner and (b) upon and at all times following
the Investment Grade Release, each Subsidiary of CARET (if any) that is a
borrower or guarantor of, or otherwise has a payment obligation in respect of,
any Unsecured Debt or any Secured Pari Passu Obligations, unless, in each case
under clauses (a) and (b), released in accordance with the terms of this
Agreement or otherwise with the consent of the Administrative Agent and Required
Lenders. “Super Majority Lenders” means at any time Lenders having Total Credit
Exposures representing at least 67% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Super Majority Lenders at any time; provided that, the amount of
any participation in any Unreimbursed Amounts that such Defaulting Lender has
failed to fund that has not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the L/C Issuer with respect to
such Unreimbursed Amounts in making such determination. “Swap Contract” means
(a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index 42



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat049.jpg]
swaps or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. “Swap Termination Value” means, in respect of any one or more
Swap Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Syndication Agents” means JPMorgan Chase Bank, N.A., Barclays Bank PLC
and SunTrust Bank, each in its capacity as a Co-Syndication Agent. “Synthetic
Lease Obligation” means the monetary obligation of a Person under (a) a so-
called synthetic, off-balance sheet or tax retention lease, or (b) an agreement
for the use or possession of property creating obligations that do not appear on
the balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). “Taxes” means all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion. “Termination Event” means (i) a “reportable event”, as such term is
described in Section 4043 of ERISA and the regulations promulgated thereunder as
in effect on the date of such event (other than a “reportable event” not subject
to the provision for thirty (30)-day notice to the PBGC), or an event described
in Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA
Group from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA,
or the incurrence of liability by any member of the 43



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat050.jpg]
ERISA Group under Section 4064 of ERISA upon the termination of a Multiemployer
Plan, (iii) the filing of a notice of intent to terminate any Plan under Section
4041 of ERISA, other than in a standard termination within the meaning of
Section 4041 of ERISA, or the treatment of a Plan amendment as a distress
termination under Section 4041 of ERISA, (iv) the institution by the PBGC of
proceedings to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or cause a trustee to be appointed to
administer, any Plan, (v) any failure to make by its due date any required
installment under Section 430(j) of the Code with respect to any Plan, any
failure by the Borrower or any member of the ERISA Group to make any required
contribution to any Multiemployer Plan, or any failure to satisfy the minimum
funding standards (within the meaning of Section 302 of ERISA or Section 412 of
the Code), whether or not waived, shall exist with respect to any Plan, any Lien
in favor of the PBGC, under Section 303(k) of ERISA, a Plan, or a Multiemployer
Plan shall arise on the assets of the Borrower or any member of the ERISA Group,
or there shall be any determination that any Plan is or is expected to be in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), (vi) ) the Borrower or any member of the ERISA Group shall, or in the
reasonable opinion of the Required Banks is likely to, incur any liability in
connection with a withdrawal from any Plan in which it was a substantial
employer, or the withdrawal from, termination, or Insolvency of, or “endangered”
or “critical” status (within the meaning of Section 432 of the Code or Section
305 of ERISA) of, a Multiemployer Plan, (vi) a proceeding shall be instituted by
a fiduciary of any Multiemployer Plan against any member of the ERISA Group, to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter, (vii) the provision by the
administrator of any Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA, (viii) the withdrawal by the Borrower or any member of the
ERISA Group from any Plan with two or more contributing sponsors or the
termination of any such Plan resulting in liability to any member of the ERISA
Group pursuant to Section 4063 or 4064 of ERISA, (ix) receipt from the Internal
Revenue Service of notice of the failure of any Plan (or any other employee
benefit plan sponsored by the Borrower or any of its Subsidiaries which is
intended to be qualified under Section 401(a) of the Internal Revenue Code) to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any such employee benefit plan to qualify for exemption
from taxation under Section 501(a) of the Internal Revenue Code or (x) any other
event or condition that might reasonably constitute grounds for the termination
of, or the appointment of a trustee to administer, any Plan or the imposition of
any liability or encumbrance or Lien on the Real Property Assets or any member
of the ERISA Group under Section 303(k) of ERISA or Section 430(k) of the Code.
“Total Asset Value” shall mean, as of any date, the Loan Party Pro Rata Share of
the following: (a) the aggregate amount of cash and “cash equivalents” (as
defined in accordance with GAAP) owned by the Consolidated Parties; plus (b) an
amount equal to the aggregate undepreciated book value of all other assets owned
by the Consolidated Parties, as adjusted in accordance with GAAP to reflect
impairment charges, write-downs and losses, owned on such date. 44



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat051.jpg]
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time. “Total
Indebtedness” means, as of any date, the then aggregate outstanding amount of
all Indebtedness of the Consolidated Group. “Total Leverage Ratio” means the
ratio (expressed as a percentage) of Total Indebtedness to Total Asset Value.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations. “Total Secured Debt” means the portion of Total Indebtedness
that is Secured Debt (excluding Secured Pari Passu Obligations). “Total
Unsecured Debt” means the portion of Total Indebtedness that is Unsecured Debt.
“Type” means, with respect to a Committed Loan or the Special Advance, its
character as a Base Rate Loan, a LIBOR Floating Rate Loan or a Eurodollar Rate
Loan. “UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance). “Uniform Commercial Code” means the Uniform Commercial Code
as the same may from time to time be in effect in the State of New York or the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America. “Unreimbursed
Amount” has the meaning specified in Section 2.03(c)(i). “Unsecured Debt” means,
as to any Person, Indebtedness of such Person that is not Secured Debt. “U.S.
Person” means any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code. “U.S. Tax Compliance Certificate” has the meaning
specified in Section 3.01(e)(ii)(B)(III). “Wholly-Owned” means, with respect to
the ownership by any Person of any Property, that one hundred percent (100%) of
the title to such Property is held in fee directly by such Person. “Wholly-Owned
Subsidiary” means, with respect to any Person, a Subsidiary of such Person of
which one hundred percent (100%) of the outstanding shares of stock or other
equity interests are owned and Controlled, directly or indirectly, by such
Person. For purposes of this 45



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat052.jpg]
Agreement, the Operating Partnership, the CARET Entities and each of their
respective Wholly- Owned Subsidiaries shall be deemed to be Wholly-Owned
Subsidiaries of the Borrower. “Write-Down and Conversion Powers” means, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule. 1.02 Other Interpretive
Provisions. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. (b) Any reference herein to a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a Division as if it were a merger,
transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
Division of a Person shall constitute a separate Person hereunder (and each
Division of any Person that is a Subsidiary, joint venture or any other like
term shall also constitute such a Person or entity). (c) In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including.” 46



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat053.jpg]
(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document. 1.03 Accounting Terms. (a) Generally. All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. (b) Changes in GAAP. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases (whether
the Borrower or its Subsidiaries are the lessors or lessees thereof) shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above. (c) Consolidation of Variable Interest Entities.
All references herein to consolidated financial statements of the Borrower and
its Subsidiaries or to the determination of any amount for the Borrower and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Borrower is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein. 1.04 Rounding. Any financial ratios
required to be maintained by the Borrower pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number). 1.05 Times of Day;
Rates. Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable). The
Administrative 47



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat054.jpg]
Agent does not warrant, nor accept responsibility, nor shall the Administrative
Agent have any liability with respect to the administration, submission or any
other matter related to the rates in the definition of “Eurodollar Rate” or
“LIBOR Daily Floating Rate” or with respect to any rate that is an alternative
or replacement for or successor to any of such rate (including, without
limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes. 1.06 Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time. ARTICLE II. THE COMMITMENTS AND CREDIT
EXTENSIONS 2.01 Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Loan, (i) Availability shall equal or
exceed zero ($0) and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Committed Loans may be Base Rate Loans, LIBOR Floating Rate Loans
or Eurodollar Rate Loans, as further provided herein. 2.02 Borrowings,
Conversions and Continuations of Loans. (a) Each Borrowing of Committed Loans,
each conversion of Loans from one Type to another, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Committed Loan Notice. Each such
Committed Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans or LIBOR Floating Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans or
LIBOR Floating Rate Loans or any conversion of Base Rate Loans to LIBOR Floating
Rate Loans or LIBOR Floating Rate Loans to Base Rate Loans; provided, however,
that if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the 48



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat055.jpg]
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c), each Borrowing of or conversion
to Base Rate Loans or LIBOR Floating Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each Committed
Loan Notice shall specify (i) whether the Borrower is requesting a Committed
Loan, a conversion of Loans from one Type to another, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Committed Loans to be borrowed or the Type of Loans to be converted and the
Type of Loans which such existing Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, LIBOR Floating Rate
Loans. Any such automatic conversion to LIBOR Floating Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. (b) Following receipt
of a Committed Loan Notice, the Administrative Agent shall promptly notify each
Lender of the amount of its Applicable Percentage of the applicable Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Committed Loan to be funded, each Lender shall make the amount
of its Committed Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above. (c) Except as otherwise
provided herein, a Eurodollar Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Rate Loan. During the
existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Loans without the consent of the Required Lenders. 49



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat056.jpg]
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. (e) After giving effect to all Loans,
all conversions of Loans from one Type to another, and all continuations of
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to Loans. (f) Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all of the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative
Agent, and such Lender. 2.03 Letters of Credit. (a) The Letter of Credit
Commitment. (i) Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) Availability shall equal or exceed zero ($0), (y) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. (ii) No L/C Issuer shall issue any Letter of Credit, if:
(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or (B)
the expiry date of the requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Lenders have approved such expiry
date. 50



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat057.jpg]
(iii) No L/C Issuer shall be under any obligation to (but may, in its sole
discretion) issue any Letter of Credit if: (A) any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing the Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon such L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it; (B) the issuance of the Letter of Credit would violate one or
more policies of such L/C Issuer applicable to letters of credit generally; (C)
except as otherwise agreed by the Administrative Agent and such L/C Issuer, the
Letter of Credit is in an initial stated amount less than $500,000; (D) the
Letter of Credit is to be denominated in a currency other than Dollars; (E) any
Lender is at that time a Defaulting Lender, unless such L/C Issuer has entered
into arrangements, including the delivery of Cash Collateral, satisfactory to
such L/C Issuer (in its sole discretion) with the Borrower or such Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; (F) the
Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder; (G) after giving effect to any L/C
Credit Extension with respect to such Letter of Credit, the L/C Obligations with
respect to all Letters of Credit issued by such L/C Issuer would exceed
one-third of the Letter of Credit Sublimit (with respect to such L/C Issuer, its
“L/C Commitment Amount”); provided that, subject to the limitations set forth in
the proviso to Section 2.03(a)(i), any L/C Issuer in its sole discretion may
issue Letters of Credit in excess of such L/C Issuer’s L/C Commitment Amount; or
(H) after giving effect to any L/C Credit Extension with respect to such Letter
of Credit, the sum of the aggregate principal amount at such time of all
outstanding Loans of such L/C Issuer plus the L/C Obligations with respect to
all 51



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat058.jpg]
Letters of Credit issued by such L/C Issuer would exceed such Lender’s
Commitment. (iv) No L/C Issuer shall amend any Letter of Credit if such L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof. (v) No L/C Issuer shall be under any
obligation to amend any Letter of Credit if (A) such L/C Issuer would have no
obligation at such time to issue the Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of the Letter of Credit does not accept
the proposed amendment to the Letter of Credit. (vi) Each L/C Issuer shall act
on behalf of the Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and each L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuers with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers. (b) Procedures for Issuance and Amendment of Letters
of Credit; Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be
issued or amended, as the case may be, upon the request of the Borrower
delivered to a single L/C Issuer (with a copy to the Administrative Agent) in
the form of a Letter of Credit Application, appropriately completed and signed
by a Responsible Officer of the Borrower. Such Letter of Credit Application may
be sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer. Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the applicable L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters 52



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat059.jpg]
as such L/C Issuer may require. Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require. (ii) Unless the applicable L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit. (iii) If the Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that no L/C Issuer shall permit any such extension if (A) the applicable L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non- Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension. (iv)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower a true and
complete copy of such Letter of Credit or amendment. (c) Drawings and
Reimbursements; Funding of Participations. 53



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat060.jpg]
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof (such notification provided by an
L/C Issuer to the Borrower and the Administrative Agent being referred to herein
as an “L/C Draw Notice”). If an L/C Draw Notice with respect to a Letter of
Credit is received by the Borrower (x) on or prior to 11:00 a.m. on the date of
any payment by the applicable L/C Issuer under such Letter of Credit (each such
date a payment is made by an L/C Issuer under a Letter of Credit being referred
to herein as an “Honor Date”), then, not later than 12:00 p.m. on the Honor
Date, the Borrower shall reimburse the applicable L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing or (y)
after 11:00 a.m. on the Honor Date, then, not later than 11:00 a.m. on the first
Business Day following the Honor Date, the Borrower shall reimburse the
applicable L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing (such date on which the Borrower, pursuant to clauses (x)
and (y) of this sentence, are required to reimburse an L/C Issuer for a drawing
under a Letter of Credit is referred to herein as the “L/C Reimbursement Date”);
provided, however, that if the L/C Reimbursement Date for a drawing under a
Letter of Credit is the Business Day following the Honor Date pursuant to clause
(y) of this sentence, the Unreimbursed Amount shall accrue interest from and
including the Honor Date until such time as the applicable L/C Issuer is
reimbursed in full therefor (whether through payment by the Borrower and/or
through a Committed Loan or L/C Borrowing made in accordance with paragraph (ii)
or (iii) of this Section 2.03(c)) at a rate equal to (A) for the period from and
including the Honor Date to but excluding the first Business Day to occur
thereafter, the rate of interest then applicable to a Committed Loan that is a
Base Rate Committed Loan and (B) thereafter, at the Default Rate applicable to a
Committed Loan that is a Base Rate Committed Loan. Interest accruing on the
Unreimbursed Amount pursuant to the proviso to the immediately preceding
sentence shall be payable by the Borrower upon demand to the Administrative
Agent, solely for the account of the applicable L/C Issuer. If the Borrower
fails to so reimburse the applicable L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Loan of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum specified in Section 2.02 for the principal amount of Base Rate
Loans, but subject to the amount of the unutilized portion of the Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by an L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if promptly
(and, in any event, on the same Business Day) confirmed in writing; provided
that the lack of such a prompt confirmation shall not affect the conclusiveness
or binding effect of such notice. (ii) Each Lender shall upon any notice
pursuant to Section 2.03(c)(i) make funds available (and the Administrative
Agent may apply Cash Collateral provided for this purpose) for the account of
the applicable L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes 54



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat061.jpg]
funds available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer. (iii) With respect to any Unreimbursed
Amount that is not fully refinanced by a Committed Loan of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the applicable
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03. (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.
(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse an L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse an L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein. (vi) If any Lender fails to make available to the
Administrative Agent for the account of an L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Loan or L/C Advance in respect of the relevant L/C Borrowing, as 55



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat062.jpg]
the case may be. A certificate of the applicable L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error. (d) Repayment
of Participations. (i) At any time after an L/C Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent. (ii) If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by such L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of such L/C Issuer its Applicable Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement. (e) Obligations Absolute. The obligation
of the Borrower to reimburse the applicable L/C Issuer for each drawing under
each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following: (i)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document; (ii) the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the applicable L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit; 56



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat063.jpg]
(iv) waiver by the applicable L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the applicable L/C Issuer which does not in fact materially prejudice the
Borrower; (v) honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft; (vi) any
payment made by the applicable L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit; or any payment made by the applicable L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or (viii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any Subsidiary. The
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid. (f) Role
of L/C Issuer. Each Lender and the Borrower agree that, in paying any drawing
under a Letter of Credit, no L/C Issuer shall have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a court of competent jurisdiction by final and nonappealable judgment; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or 57



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat064.jpg]
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to special, indirect, consequential,
exemplary or punitive, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
as determined by a court of competent jurisdiction by final and nonappealable
judgment. In furtherance and not in limitation of the foregoing, an L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. An L/C Issuer may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary. (g) Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by an L/C Issuer and the Borrower when a Letter of
Credit is issued, the rules of the ISP or UCP shall apply to each Letter of
Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the applicable L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT- IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice. (h)
Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to Section 2.17, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the expiry date with
respect to such Letter of Credit and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default is continuing, all Letter of
Credit Fees shall accrue at the Default Rate. 58



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat065.jpg]
(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit, at the rate per annum
equal to the greater of (a) 0.125% multiplied by the daily amount available to
be drawn under such Letter of Credit and (b) $500, computed on a quarterly basis
in arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the expiry date of such Letter of Credit and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable. (j) Conflict with Issuer Documents.
In the event of any conflict or inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any Issuer Document, including
a letter of credit application on an L/C Issuer’s standard form or any other
agreement submitted by the Borrower to, or entered into by the Borrower with, an
L/C Issuer relating to any Letter of Credit, the terms hereof shall control. (k)
Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries. (l) Outstanding Letters of Credit. Within 10
days of the end of each month, each L/C Issuer shall deliver to the
Administrative Agent, for distribution to the Lenders, an accounting of all
Letters of Credit issued by such L/C Issuer and outstanding as of the end of
such month. 2.04 Special Advance. On August 1, 2019, subject to the terms and
conditions set forth in the Existing Credit Agreement, the Administrative Agent
acquired, on behalf of the lenders party to the Existing Credit Agreement, all
of the Assigned BankNote Property Mortgage Debt (such acquisition of the
Assigned BankNote Property Mortgage Debt being referred to herein as the
“BankNote Property Mortgage Debt Assignment”). Immediately upon consummation of
the BankNote Property Mortgage Debt Assignment, among other things, the terms
and provisions of the Assigned BankNote Property Mortgage Debt acquired by the
Administrative Agent, on behalf of the Lenders (and the funds advanced by the
Lenders in connection therewith) were automatically amended and restated and
incorporated as, and on the Closing Date each lender party to the Existing
Credit Agreement is severally holding a portion of, a loan owing from the
Borrower to the Lenders (such loan being referred to herein as the “Special
Advance”). Promptly following fulfillment of the conditions set forth in Article
IV, if the Applicable Percentage of any Lender on the Closing Date is different
than such Lender’s Applicable Percentage under (and as defined in) 59



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat066.jpg]
the Existing Credit Agreement immediately prior to the effectiveness of this
Agreement, the outstanding principal balance of the Special Advance shall be
reallocated among the Lenders such that after the Closing Date the portion of
the Special Advance held by each Lender shall be equal to such Lender’s
Applicable Percentage thereof. On the Closing Date, the aggregate principal
amount of the Special Advance is $41,000,000. The BankNote Property Mortgage
shall secure the Special Advance. All or any portion of the Special Advance that
is prepaid may not be reborrowed except as a Committed Loan pursuant to Section
2.01 and subject to the limits of each Lender’s Commitment and the other terms
and conditions hereof applicable to the borrowing of Committed Loans. 2.05
Prepayments. (a) The Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans or LIBOR Floating Rate Loans; (ii) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans or LIBOR Floating Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that any such notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities or the closing of another transaction, the proceeds of
which will be used to prepay any outstanding Loans, in which case such
prepayment may be conditional upon the effectiveness of such other credit
facilities or the closing of such other transaction. For the avoidance of doubt,
any such conditional notice that does not result in a prepayment on the proposed
prepayment date set forth in such notice shall be subject to the provisions of
Section 3.05. Any prepayment of a Eurodollar Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.17, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages; provided, that unless otherwise requested by the
Borrower, no portion of such prepayment shall be applied to the Special Advance
until all Committed Loans of the Lenders have been paid in full. (b) If for any
reason Availability is at any time less than zero ($0) (including if due to the
exclusion of a Borrowing Base Asset pursuant to Section 2.18(b), or if due to a
change in the Appraised Value of the Real Property Asset underlying a Borrowing
Base Asset upon any reappraisal required or permitted under the Agreement), the
Borrower shall within two Business Days prepay Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided,
however, that the Borrower shall not be required to (i) Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(b) unless after the prepayment in
full of all 60



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat067.jpg]
Loans, Availability is less than zero ($0) or (ii) prepay the Special Advance
pursuant to this Section 2.05(b) unless after the prepayment in full of all
Committed Loans and Cash Collateralization of all L/C Obligations, Availability
is less than zero ($0). 2.06 Termination or Reduction of Commitments. The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided, that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or a whole multiple thereof, (iii) the Borrower
shall not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, Availability would be less
than zero ($0), and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount of the
Aggregate Commitments, the Letter of Credit Sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination. 2.07
Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity Date
the aggregate principal amount of Loans outstanding on such date. 2.08 Interest.
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each LIBOR Floating Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the LIBOR Daily Floating
Rate plus the Applicable Rate and (iii) each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate. (b) (i) If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. (ii) If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. 61



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat068.jpg]
(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand. (c) Interest on each Loan
shall be due and payable in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law. 2.09 Fees. In addition to certain fees described in
subsections (h) and (i) of Section 2.03: (a) Revolving Credit Fees. The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage, (i) commencing on the Closing Date
until the Investment Grade Pricing Effective Date, a commitment fee (the
“Commitment Fee”) equal to the Applicable Fee Rate times the actual daily amount
by which the Aggregate Commitments exceed the sum of (x) the Outstanding Amount
of Loans and (y) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.17, and (ii) at all times on and after the
Investment Grade Pricing Effective Date, a facility fee (the “Facility Fee”)
equal to the Applicable Rate times the actual daily amount of the Aggregate
Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Loans and L/C Obligations), regardless of usage,
subject to adjustment as provided in Section 2.17. The Commitment Fee or the
Facility Fee, as applicable, shall accrue at all times during the Availability
Period (and thereafter so long as any Loans or L/C Obligations remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the last day of
the Maturity Date (and, if applicable, thereafter on demand). The Commitment Fee
or the Facility Fee, as applicable, shall be calculated quarterly in arrears,
and if there is any change in the Applicable Fee Rate or the Applicable Rate, as
applicable, during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate or the Applicable Rate, as the case may
be, separately for each period during such quarter that such Applicable Fee Rate
or Applicable Rate was in effect. (b) Other Fees. (i) The Borrower shall pay to
the Arranger and the Administrative Agent for their own respective accounts fees
in the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever. 62



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat069.jpg]
2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. 2.11 Evidence of Debt. (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Until
the assignment of the BankNote Property Mortgage Note pursuant to Section 2.19,
the BankNote Property Mortgage Note shall evidence the Special Advance. The
Administrative Agent may attach schedules to the BankNote Property Mortgage Note
and endorse thereon the Type (if applicable) and payments with respect thereto.
In addition, upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Committed Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Committed Loans evidenced thereby and payments with respect thereto. (b) In
addition to the accounts and records referred to in subsection (a) above, each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. 2.12
Payments Generally; Administrative Agent’s Clawback. (a) General. Except as
otherwise expressly provided in Section 3.01, all payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in 63



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat070.jpg]
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be. (b) (i) Funding by
Lenders; Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Committed Loan of Eurodollar Rate Loans (or, in the case of any Committed Loan
of Base Rate Loans or LIBOR Floating Rate Loans, prior to 12:00 noon on the date
of such Committed Loan) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Committed Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Loan of Base Rate Loans or LIBOR Floating Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Committed Loan available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Loan. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent. (ii)
Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative 64



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat071.jpg]
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error. (c) Failure to
Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower or to fund such purchase, as the case may be, by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV, as applicable, are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest. (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Committed Loan, to fund any such
participation, to make any such purchase or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation, or to make its payment under Section 10.04(c).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. 2.13 Sharing of Payments by Lenders;
Sharing of Proceeds from a Foreclosure or other Exercise of Remedies in respect
of the BankNote Property Mortgage. (a) Sharing of Payments by Lenders. If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of the Loans
made by it, or the participations in L/C Obligations held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that: 65



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat072.jpg]
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.16, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
an assignment to the Borrower or any Affiliate thereof (as to which the
provisions of this Section shall apply). Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation. (b)
Sharing of Proceeds from a Foreclosure or other Exercise of Remedies in respect
of the BankNote Property Mortgage. Notwithstanding the fact that the BankNote
Property Mortgage only secures the Special Advance (and not any Obligations in
respect of any other Loans or Credit Extensions), each Lender hereby agrees (and
directs the Administrative Agent) that in the event of a foreclosure or other
exercise of remedies in respect of the BankNote Property Mortgage (whether
pursuant to any contract, Law (including any Debtor Relief Law) or otherwise),
all proceeds received in respect thereof shall be applied to all Obligations in
accordance with Section 8.03. In furtherance thereof, each Lender hereby agrees
that if, in connection with a foreclosure or other exercise of remedies in
respect of the BankNote Property Mortgage, such Lender obtains any payment in
respect thereof in excess of its ratable share due to all Lenders under Section
8.03, then such Lender shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with Section 8.03, provided
that if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest. 2.14 Extension of Maturity Date. (a)
Requests for Extension. The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) (who shall promptly
notify the Lenders) not earlier than ninety (90) days and not later than thirty
(30) days prior to (i) the Initial Maturity Date extend the Maturity Date for an
additional one year period from the Initial Maturity Date (such new Maturity
Date, the “Extended Maturity Date”) and (ii) the Extended Maturity Date extend
the Maturity Date for an additional one year period from the Extended Maturity
Date subject, in each case, to Sections 2.14(b) and (c). 66



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat073.jpg]
(b) Conditions to Effectiveness of Extensions. As conditions precedent to the
effectiveness of each such extension of the Maturity Date, each of the following
requirements shall be satisfied or waived on or prior to the Initial Maturity
Date or the Extended Maturity Date, as applicable, as determined in good faith
by the Administrative Agent (in each case, the first date on which such
conditions precedent are satisfied or waived, the “Extension Effective Date”):
(i) The Administrative Agent shall have received an Extension Notice within the
period required under Section 2.14(a) above; (ii) On the date of such Extension
Notice and both immediately before and immediately after giving effect to such
extension of the Maturity Date, no Default shall have occurred and be
continuing; (iii) The Borrower shall have paid to the Administrative Agent, for
the pro rata benefit of the Lenders based on their respective Applicable
Percentages as of such date, an extension fee in an amount equal to 0.15%
multiplied by the Aggregate Commitments as in effect on the date the proposed
extension is to become effective (it being agreed that such extension fee shall
be fully earned when paid and shall not be refundable for any reason); (iv) The
Administrative Agent shall have received a certificate of the Borrower dated as
of the applicable Extension Effective Date signed by a Responsible Officer of
the Borrower (i) certifying and attaching the resolutions adopted by each Loan
Party approving or consenting to such extension and (ii) certifying that, before
and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects (or if qualified by “materiality,” “material
adverse effect” or similar language, in all respects (after giving effect to
such qualification)) on and as of the date the proposed extension is to become
effective, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or if qualified by “materiality,” “material adverse
effect” or similar language, in all respects (after giving effect to such
qualification)) as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01,
and (B) no Default exists; and (v) upon the reasonable request of any Lender
made at least ten (10) days prior to the applicable Extension Effective Date,
the Borrower shall have provided to such Lender, and such Lender shall be
reasonably satisfied with, the documentation and other information so requested
in connection with applicable “know your customer” rules and regulations,
Anti-Money-Laundering Laws, including, without limitation, the PATRIOT Act, and
the Beneficial Ownership Regulation, in each case at least five (5) days prior
to the applicable Extension Effective Date. (c) Reaffirmation by Loan Parties.
If requested by the Administrative Agent, the Borrower and the other Loan
Parties shall have delivered to the Administrative Agent such reaffirmations of
their respective obligations under the Loan Documents (after giving effect to
the 67



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat074.jpg]
extension), and acknowledgments and certifications that they have no claims,
offsets or defenses with respect to the payment or performance of any of the
Obligations, including, without limitation, reaffirmations of the Pledge
Agreement and the Guaranty. (d) Effectiveness of Extension. Any such extension
of the Maturity Date shall become effective on the Extension Effective Date. (e)
Conflicting Provisions. This Section shall supersede any provisions in Section
2.13 or 10.01 to the contrary. 2.15 Increase in Commitments; Addition of
Incremental Term Loan Facilities. (a) Request for Increase. Upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time prior to the then applicable Maturity Date, request an
increase in the Aggregate Commitments (each such increase, an “Incremental
Revolving Increase”) or add one or more tranches of term loans (each an
“Incremental Term Loan Facility”; each Incremental Term Loan Facility and each
Incremental Revolving Increase are collectively referred to as “Incremental
Facilities”) to an amount (giving effect to all such Incremental Facilities) not
exceeding $1,000,000,000; provided that (i) there exists no Default, (ii) each
increase must be in a minimum amount of $10,000,000 and in integral multiples of
$5,000,000 in excess thereof (or such other amounts as are agreed to by the
Borrower and the Administrative Agent), and (iii) the conditions to the making
of a Credit Extension set forth in clause (e) of this Section 2.15 shall be
satisfied or waived. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the Lenders to be
approached to provide all or a portion of such increase (subject in each case to
any requisite consents required under Section 10.06) and the time period within
which each such Lender is requested to respond (which shall in no event be less
than ten (10) Business Days from the date of delivery of such notice to such
Lenders). (b) Lender Elections to Increase. Each applicable Lender shall notify
the Administrative Agent within the time period for response described in
Section 2.15(a) whether or not it agrees to participate in the requested
Incremental Facility and, if so, whether by an amount equal to, greater than, or
less than the portion of the requested Incremental Facility offered to it. Any
Lender not responding within such time period shall be deemed to have declined
to participate in the requested Incremental Facility. No Lender shall be
required to increase its Revolving Commitment or make term loans under the
Incremental Term Loan Facility, as applicable, to facilitate such Incremental
Facility. (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. Subject to the approval of the
Administrative Agent (which approvals shall not be unreasonably withheld,
delayed or conditioned) and, in the case of an Incremental Revolving Increase,
each L/C Issuer, the Borrower may also invite additional Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (a “New Lender Joinder
Agreement”). 68



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat075.jpg]
(d) Effective Date and Allocations. If the Revolving Commitments are increased
or term loans shall be made under any Incremental Term Loan Facility, as
applicable, in accordance with this Section 2.15, the Administrative Agent and
the Borrower shall determine the effective date (the “Increase Effective Date”)
and the final allocation of such Incremental Facility. The Administrative Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such Incremental Facility and the Increase Effective Date. (e) Conditions to
Effectiveness of Incremental Facility. As conditions precedent to the
effectiveness of each such Incremental Facility, each of the following
requirements shall be satisfied on or prior to the applicable Increase Effective
Date: (i) the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of the Borrower: (A) either (1)
certifying and attaching the resolutions adopted by each Loan Party approving or
consenting to such Incremental Facility or (2) certifying that, as of such
Increase Effective Date, the resolutions delivered to the Administrative Agent
and the Lenders on the Closing Date (which resolutions include approval to
increase the aggregate principal amount of all commitments and outstanding loans
under this Agreement to an amount at least equal to $1,000,000,000) are and
remain in full force and effect and have not been modified, rescinded or
superseded since the date of adoption; (B) certifying that, before and after
giving effect to such Incremental Facility, (1) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects (or if qualified by “materiality,” “material
adverse effect” or similar language, in all respects (after giving effect to
such qualification)) on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (or if
qualified by “materiality,” “material adverse effect” or similar language, in
all respects (after giving effect to such qualification)) as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, (2) no Default exists, and (3) Availability
equals or exceeds zero ($0) (in the case of an Incremental Term Loan Facility,
on a pro forma basis immediately after giving effect to the closing of such
Incremental Term Loan Facility); (ii) in the case of an Incremental Term Loan
Facility, the Loan Parties will be in compliance with the provisions of Section
7.11 on a pro forma basis immediately after giving effect to the closing of such
Incremental Term Loan Facility; (iii) the conditions of the Lenders providing
such Incremental Facility shall be satisfied or waived; 69



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat076.jpg]
(iv) the Administrative Agent shall have received (x) a New Lender Joinder
Agreement duly executed by the Borrower and each Eligible Assignee, if any, that
is becoming a Lender in connection with such Incremental Facility, which New
Lender Joinder Agreement shall be acknowledged and consented to in writing by
the Administrative Agent and, in the case of an Incremental Revolving Increase,
each L/C Issuer and (y) written confirmation from each existing Lender, if any,
participating in such Incremental Facility of the amount by which its Commitment
will be increased, in the case of an Incremental Revolving Increase, which
confirmation shall be acknowledged and consented to in writing by each L/C
Issuer, or the amount of the term loan to be made by such Lender, in the case of
an Incremental Term Loan Facility; (v) if requested by the Administrative Agent
or any new Lender or Lender participating in the Incremental Facility, the
Administrative Agent shall have received a favorable opinion of counsel (which
counsel shall be reasonably acceptable to the Administrative Agent), addressed
to the Administrative Agent and each Lender, as to such customary matters
concerning the Incremental Facility as the Administrative Agent may reasonably
request; (vi) the Borrower shall provide a Note to any new Lender joining on the
Increase Effective Date, if requested; (vii) if the BankNote Property Mortgage
exists at such time, then the Administrative Agent shall have received evidence,
in form and substance satisfactory to the Administrative Agent, that no
Improvements located on the BankNote Property are located within a Special Flood
Hazard Area or, if any are, evidence that the flood insurance prescribed herein
has been obtained; (viii) upon the reasonable request of any Lender made at
least ten (10) days prior to the applicable Increase Effective Date, the
Borrower shall have provided to such Lender, and such Lender shall be reasonably
satisfied with, the documentation and other information so requested in
connection with applicable “know your customer” rules and regulations,
Anti-Money-Laundering Laws, including, without limitation, the PATRIOT Act, and
the Beneficial Ownership Regulation, in each case at least five (5) days prior
to the applicable Increase Effective Date; and (ix) the Borrower shall have paid
to the Bookrunner, for its own account, the fee required to be paid pursuant to
the Fee Letter. (f) Settlement Procedures. On each Increase Effective Date,
promptly following fulfillment of the conditions set forth in clause (e) of this
Section 2.15, the Administrative Agent shall notify the Lenders of the
occurrence of the Incremental Facility effected on such Increase Effective Date
and, in the case of a Revolving Credit Increase, the amount of the Commitments
and the Applicable Percentage of each Lender as a result thereof, and in the
case of an Incremental Term Loan Facility, the allocated portion and applicable
percentage of each Lender participating in such Incremental Term Loan Facility
and each such participating Lender shall make a term loan to the Borrower equal
to its allocated portion of such Incremental Term Loan Facility. In the event
that an Incremental Revolving Increase results in any change to the Applicable
Percentage of any 70



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat077.jpg]
Lender, then on the Increase Effective Date, as applicable, (i) the
participation interests of the Lenders in any outstanding Letters of Credit
shall be automatically reallocated among the Lenders in accordance with their
respective Applicable Percentages after giving effect to such increase, (ii) any
new Lender, and any existing Lender whose Commitment has increased, shall pay to
the Administrative Agent such amounts as are necessary to fund its new or
increased Applicable Percentage of all existing Committed Loans, (iii) the
Administrative Agent will use the proceeds thereof to pay to all existing
Lenders whose Applicable Percentage is decreasing such amounts as are necessary
so that each Lender’s share of all Committed Loans, will be equal to its
adjusted Applicable Percentage, and (iv) the Borrower shall pay any amounts
required pursuant to Section 3.05 on account of the payments made pursuant to
clause (iii) of this sentence. (g) Amendments. In the case of an Incremental
Term Loan Facility, this Agreement and the other Loan Documents may be amended
as necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.15 with the
consent of the Administrative Agent, each Lender providing such Incremental Term
Loan Facility and the Borrower, to give effect to or to evidence the terms of
such Incremental Term Loan Facility. (h) Conflicting Provisions. This Section
shall supersede any provisions in Section 2.13 or 10.01 to the contrary. 2.16
Cash Collateral. (a) Certain Credit Support Events. If (i) an L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, (ii) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, (iii)
the Borrower shall be required to provide Cash Collateral pursuant to Section
8.02(c), or (iv) there shall exist a Defaulting Lender, the Borrower shall
immediately (in the case of clause (iii) above) or within one Business Day (in
all other cases) following any request by the Administrative Agent or the
applicable L/C Issuer, either (x) in the case of clause (i) or (ii) above, repay
the subject L/C Borrowing or L/C Obligation, if applicable, or (y) provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). (b) Grant of Security Interest. The
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuers as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not 71



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat078.jpg]
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral. (c) Application. Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Sections 2.03, 2.05, 2.17 or 8.02 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein. (d) Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, (x) Cash Collateral furnished by or
on behalf of the Borrower shall not be released during the continuance of a
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuers may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations. 2.17 Defaulting Lenders. (a) Adjustments. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law: (i) Waivers and
Amendments. Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of “Required Lenders” and Section 10.01. (ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any L/C Issuer hereunder; third, to Cash Collateralize the
L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.16; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this 72



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat079.jpg]
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.16; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuers as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or any L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non- Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. (iii) Certain Fees. (A) No Defaulting Lender shall be entitled to
receive any Commitment Fee payable under Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such Commitment Fee that otherwise would have been required to have
been paid to that Defaulting Lender). (B) Each Defaulting Lender shall be
entitled to receive (x) Facility Fees payable under Section 2.09(a) for any
period during which that Lender is a Defaulting Lender only to extent allocable
to the sum of (1) the outstanding principal amount of the Loans funded by it,
and (2) its Applicable Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.16 and (y) Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.16. 73



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat080.jpg]
(C) With respect to any Facility Fee payable under Section 2.09(a) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the L/C Issuers the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee. (iv) Reallocation of Applicable Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. Subject to Section
10.20, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a Non-
Defaulting Lender as a result of such Non-Defaulting Lender’s increased exposure
following such reallocation. (v) Cash Collateral. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.16. (b) Defaulting Lender
Cure. If the Borrower, the Administrative Agent and the L/C Issuers agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
2.18 Inclusions, Exclusions and Removals of Borrowing Base Assets. (a)
Inclusions of Borrowing Base Assets. As of the Closing Date, the Borrowing Base
Assets listed on Schedule 2.18 (the “Borrowing Base Assets List”) shall be the
initial Borrowing 74



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat081.jpg]
Base Assets. Additional Ground Net Lease Assets that qualify as Eligible Ground
Net Lease Assets and additional Loan Assets that qualify as Eligible Loan Assets
may be offered by the Borrower (each such offered Ground Net Lease Asset and
each such offered Loan Asset, a “Nominated Asset”), and shall be included as
Borrowing Base Assets in accordance with the following and any other applicable
terms and conditions contained in this Agreement (or as otherwise agreed by the
Borrower and Required Lenders): (i) Request for Inclusion of Borrowing Base
Assets. The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Nominated Asset Notice from time to
time request that a Nominated Asset be approved and included as a Borrowing Base
Asset; provided that (A) such notice must be received by the Administrative
Agent at least ten (10) days prior to the date proposed in such notice for the
inclusion of such Nominated Asset as a Borrowing Base Asset (such date, the
“Proposed Inclusion Date”) and (B) such notice shall be accompanied by copies of
(1) all ground net lease documentation with respect to such Nominated Asset or
the underlying mortgaged Real Property Asset with respect to such Nominated
Asset, (2) a list of the Subsidiaries comprising the Direct Owner of the
Nominated Asset and each Indirect Owner of the Direct Owner and their U.S.
taxpayer identification numbers, and (3) the street address(es) and legal
description of the Nominated Asset, together with a “Standard Flood Hazard
Determination Form” for such Nominated Asset. Following receipt of a Nominated
Asset Notice, the Administrative Agent shall promptly notify each Lender of such
notice. (ii) Diligence of Nominated Asset. At the time of sending the Nominated
Asset Notice or promptly thereafter, the Borrower shall, at its expense, provide
the Administrative Agent (for distribution to the Lenders) with the following
due diligence materials and information with respect to the applicable Nominated
Asset; provided that the Appraisal may be delivered to the Administrative Agent
not later than 90 days after the initial date of inclusion of such Nominated
Asset: (A) either an Appraisal dated no earlier than one hundred twenty (120)
days prior to the Proposed Inclusion Date (or such other date as the
Administrative Agent shall agree in writing) or written notice of the
acquisition cost of the Real Estate Asset underlying such Nominated Asset; (B)
an underwriting report prepared by the Borrower describing in reasonable detail
the Nominated Asset and the diligence and analysis performed by the Borrower
with respect to such Ground Net Lease Asset or such Loan Asset and the
underlying mortgaged Real Property Asset, including, to the extent applicable to
such type of Nominated Asset, a description of the location, lease terms, tenant
lists, financial and operating results (for the most recent twelve (12) month
period) for the Nominated Asset, loan performance data, information regarding
the ground lessee and tenants and their creditworthiness, and issues pertaining
to the management and operation of the Nominated Asset and/or the underlying
mortgaged Real Property Asset, in each case, consistent with the underwriting
reports provided by the Borrower with respect to the Initial Borrowing Base
Assets and solely to the extent such information is available to, or expected to
be made available to, a Loan Party and are not subject to confidentiality
restrictions limiting 75



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat082.jpg]
the ability of the Loan Parties to provide same; setting forth in such format as
previously submitted by the Borrower on account of other Borrowing Base Assets
or otherwise as the Administrative Agent may reasonably accept (in each case,
solely to the extent such information is available to, or is expected to be made
available to, a Loan Party) (C) a draft Borrowing Base Certificate with the
information set forth therein being as of the date of delivery of the Nominated
Asset Notice and giving pro forma effect to the inclusion of such Nominated
Asset as a Borrowing Base Asset to the Credit Extension, if any, anticipated to
be made contemporaneously with the inclusion of such Nominated Asset or the
proceeds of which are expected to be used to acquire such Nominated Asset; (D)
to the extent not included in the underwriting report delivered pursuant to
clause (B) above, UCC, judgment, tax, bankruptcy and litigation searches with
respect to the Subsidiary that is (or will be) the Direct Owner of such
Nominated Asset, each Subsidiary that is (or will be) an Indirect Owner of such
Direct Owner, and, in the case of an asset acquisition, the seller of such
Nominated Asset; (E) to the extent not included in the underwriting report
delivered pursuant to clause (B) above, projections of Net Operating Income of
all of the Borrowing Base Assets (including the Nominated Asset) for the twelve
(12) full calendar month period following the date of the Proposed Inclusion
Date (in each case, solely to the extent such information is available to, or is
expected to be made available to, a Loan Party); and (F) such other items
pertaining to such Nominated Asset and each Subsidiary of the Borrower that is
the Direct Owner of such Nominated Asset or an Indirect Owner of such Direct
Owner as the Administrative Agent or any Lender may reasonably request,
including all documentation and other information that the Administrative Agent
or any Lender requests in order to comply with its obligations under applicable
“know your customer” rules and regulations, Anti-Money- Laundering Laws,
including, without limitation, the PATRIOT Act, and the Beneficial Ownership
Regulation, and the results of any such “know your customer” or similar
investigation conducted by the Administrative Agent or any Lender shall be
reasonably satisfactory to the Administrative Agent or such Lender in all
respects. (iii) Approval of Nominated Asset. (A) The Administrative Agent shall
have the right to accept or reject any Nominated Asset with (x) in the case of a
Ground Net Lease Asset, an Appraised Value, and (y) in the case of a Loan Asset,
a Loan Asset Value, of $25,000,000 or less; provided that at any time that there
are at least four (4) Borrowing Base Assets, the Administrative Agent shall have
the right to accept or reject any Nominated Asset with (x) in the case of a
Ground Net Lease Asset, an Appraised Value, and 76



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat083.jpg]
(y) in the case of a Loan Asset, a Loan Asset Value, of $50,000,000 or less. The
Administrative Agent and the Required Lenders shall have the right to accept or
reject all other Nominated Assets. (B) In the event of a request that is subject
to Lender approval, each Lender shall notify the Administrative Agent not later
than ten (10) days after receipt by such Lender of all of the items set forth in
clauses (i) and (ii) above whether it approves or rejects the applicable
Nominated Asset. Any Lender that fails to notify the Administrative Agent
regarding its approval or rejection within such time period shall be deemed to
have approved the inclusion of the Nominated Asset as a Borrowing Base Asset.
The Administrative Agent shall endeavor to notify the Borrower in writing not
later than the eleventh (11th) day (or, if such day is not a Business Day, then
on the next succeeding Business Day) after receipt by the Administrative Agent
of all of the items set forth in clauses (i) and (ii) above, whether or not the
Administrative Agent and, as applicable, the Required Lenders elect to approve
or reject such Nominated Asset and, if no notice is received by the Borrower
within such time period, such Nominated Asset shall be deemed approved. (C)
Notwithstanding anything in this Agreement to the contrary, the Administrative
Agent and the Lenders shall have until ten (10) days following receipt of the
initial Appraisal for a Nominated Asset and a fully completed Borrowing Base
Certificate giving pro forma effect to the updated Appraised Value of such
Ground Net Lease Asset as set forth in such Appraisal and (x) any Lender that
fails to notify the Administrative Agent regarding its approval or rejection
within such ten (10)-day period shall be deemed to have approved the continued
inclusion of the Nominated Asset as a Borrowing Base Asset and (y) the
Administrative Agent shall endeavor to notify the Borrower in writing whether or
not the Administrative Agent and, as applicable, the Required Lenders elect to
approve or reject the continued inclusion of such Nominated Asset and, if no
notice is received by the Borrower within such ten (10)-day period, such
Nominated Asset shall be deemed to continue as a Borrowing Base Asset. (iv)
Conditions to Nominated Assets Being Included as Borrowing Base Assets. The
inclusion of any Nominated Asset approved by the Administrative Agent or by the
Administrative Agent and the Required Lenders pursuant to Section 2.18(a)(iii)
as a Borrowing Base Asset, is subject to satisfaction of the following
conditions precedent (and such Nominated Asset shall be included as a Borrowing
Base Asset hereunder commencing on the date on which all such conditions
precedent are satisfied (unless waived in writing by the Administrative Agent),
(such date, the “Inclusion Effective Date”)): (A) the Borrower shall deliver, or
cause to be delivered, to the Administrative Agent, at the Borrower's sole
expense, each of which shall be originals, or e-mail (in a .pdf format) or
facsimiles (followed promptly by originals) unless otherwise specified, each of
which documents to be signed by any Subsidiary shall be properly executed by a
Responsible Officer of such signing Subsidiary and 77



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat084.jpg]
dated as of the Inclusion Effective Date and each in form and substance
satisfactory to the Administrative Agent and the Required Lenders: (I) if the
Proposed Inclusion Date is prior to the Investment Grade Release, a joinder
agreement in substantially the form attached hereto as Exhibit H, together with
all of the items described in Sections 4.01(a)(iv), 4.01(a)(v) and 4.01(a)(viii)
with respect to each Subsidiary of the Borrower that is the Direct Owner of such
Nominated Asset or an Indirect Owner of such Direct Owner (in each case to the
extent not already a Subsidiary Guarantor); (II) if the Proposed Inclusion Date
is prior to the Investment Grade Release, a joinder agreement and/or pledge
amendment with respect to the Pledge Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which the Equity Interests
in the Direct Owner of such Nominated Asset and the Indirect Owners of such
Direct Owner shall be pledged in favor of the Administrative Agent for the
benefit of the Secured Parties (in each case to the extent not already pledged
as Collateral); (B) if the Proposed Inclusion Date is prior to the Investment
Grade Release, the Administrative Agent shall have received a Perfection
Certificate Supplement and such other agreements and documents, and evidence
that all other actions, recordings and filings have been or will
contemporaneously be taken, in each case that the Administrative Agent may
reasonably deem necessary or desirable in order to create or perfect the Liens
created under the Pledge Agreement (including the delivery of the certificates
representing any Equity Interests in any Person that have been pledged pursuant
to the Pledge Agreement together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests and the filing of UCC-1
financing statements and/or UCC-3 amendments, as applicable, in form and
substance satisfactory to the Administrative Agent and the Required Lenders);
(C) the Administrative Agent shall have received all such termination statements
and other documents as may be necessary to terminate all Liens on such Nominated
Asset and the Collateral, other than Permitted Property Encumbrances and
Permitted Equity Encumbrances; (D) the Borrower shall have delivered to the
Administrative Agent, if required by the Administrative Agent, favorable
opinions of counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, in form and substance reasonably satisfactory to the
Administrative Agent, and as to such matters as the Administrative Agent may
reasonably request concerning the Loan Documents and Loan Parties executing Loan
Documents, all Persons that are becoming Loan Parties in connection with the
inclusion of such Nominated Asset as a Borrowing Base Asset, such Nominated
Asset and any Collateral; 78



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat085.jpg]
(E) the Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer certifying that (1) no Default has occurred and is
continuing or would result from the inclusion of such Nominated Asset as a
Borrowing Base Asset; (2) all financial and operating information delivered to
the Administrative Agent pursuant to Section 2.18(a)(ii), to the knowledge of
the Borrower, contains no material misstatement of fact or omit to state any
material fact that would make such information not be true and correct; and (3)
such property satisfies (or will satisfy concurrently with such inclusion and
the satisfaction of the conditions precedent in this Section 2.18(a)(iv)) each
of the criteria set forth in the definition of Eligible Ground Net Lease Asset
or Eligible Loan Asset, as applicable, and would not be required to be excluded
as a Borrowing Base Asset pursuant to Section 2.18(b); (F) the Borrower shall
have delivered to the Administrative Agent a fully completed Borrowing Base
Certificate with the information set forth therein being as of the Inclusion
Effective Date and giving pro forma effect to the inclusion of such Nominated
Asset as a Borrowing Base Asset to the Credit Extension, if any, anticipated to
be made contemporaneously with the inclusion of such Nominated Asset or the
proceeds of which are expected to be used to acquire such Nominated Asset; (G)
as of the last day of the fiscal quarter of the Borrower most recently ended
prior to the Inclusion Effective Date, giving pro forma effect to the inclusion
of such Nominated Asset as a Borrowing Base Asset and to the Credit Extension,
if any, anticipated to be made contemporaneously with the inclusion of such
Nominated Asset or the proceeds of which are expected to be used to acquire such
Nominated Asset, the Borrower is in compliance with the covenants set forth in
Section 7.11; and (H) the Borrower shall have delivered to the Administrative
Agent an updated Borrowing Base Assets List. (b) Exclusion of Borrowing Base
Assets. Any of the following shall result in the Appraised Value, in the case of
a Ground Net Lease Asset, or the Loan Asset Value, in the case of a Loan Asset,
of the applicable Borrowing Base Asset being deemed to be zero: (i) Loss of
Eligibility Status. Immediately, if such Borrowing Base Asset fails to satisfy
any of the criteria set forth in the definition of Eligible Ground Net Lease
Asset or Eligible Loan Asset, as applicable, (unless each such failure is
susceptible to cure within a period of fifteen (15) Business Days and the Loan
Parties have undertaken to cure each such failure within such period, in which
case the Appraised Value or the Loan Asset Value, as applicable, of such
Borrowing Base Asset will remain at the then existing Appraised Value or Loan
Asset Value, as applicable, and only be considered to be zero at the end of such
period in the event that such Borrowing Base Asset fails to satisfy all of the
applicable criteria prior thereto). 79



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat086.jpg]
(ii) Dispositions. Immediately, upon a Disposition of (whether in one
transaction or in a series of transactions or pursuant to a Division) all assets
comprising such Borrowing Base Asset. (iii) Releases. Immediately, upon the
release of such Borrowing Base Asset pursuant to Section 2.18(c). (c) Removal of
Borrowing Base Assets and Releases of Collateral and Subsidiary Guarantors. (i)
Upon satisfaction of each of the Release Conditions with respect to any proposed
Release Transaction, the release contemplated by such Release Transaction shall
be effective automatically and without further action of any Person and: (A) if
the proposed Release Transaction involves release of a Subsidiary Guarantor from
its obligations under the Guaranty, the Administrative Agent shall, at the sole
expense of the Borrower, execute and deliver such documents as the Loan Parties
may reasonably request as necessary or desirable to evidence the release of the
applicable Subsidiary Guarantor from its obligations under the Guaranty; (B) if
the proposed Release Transaction involves release of the Lien of the
Administrative Agent on any Loan Asset or Ground Net Lease Asset, the
Administrative Agent shall, at the sole expense of the Borrower, execute and
deliver such documents as the Loan Parties may reasonably request as necessary
or desirable to evidence the release of the Lien of the Administrative Agent on
such Loan Asset or Ground Net Lease Asset; and (C) if the proposed Release
Transaction involves release of the Lien of the Administrative Agent on any
Equity Interest in a Subsidiary Guarantor or owned, directly or indirectly by a
Subsidiary Guarantor, the Administrative Agent shall, at the sole expense of the
Borrower, execute and deliver such documents as the Loan Parties may reasonably
request as necessary or desirable to evidence the release of the Lien of the
Administrative Agent on such Equity Interest and/or the release of the
applicable Subsidiary Guarantor from its obligations under the Pledge Agreement
(including, in the case of this clause (C) and clauses (A) and (B) above,
executing documents reasonably in advance to the extent practicable in order to
facilitate releases, including placing documents into escrow on terms acceptable
to the Administrative Agent); (ii) For the avoidance of doubt: (A) upon a
release pursuant to a Release Transaction of the type contemplated in either
clause (i)(A) or (i)(C) above, all Borrowing Base Assets owned or ground leased,
directly or indirectly, by the applicable Subsidiary Guarantor shall be removed
from the calculation of the Borrowing Base Amount; and 80



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat087.jpg]
(B) upon a release pursuant to a Release Transaction of the type contemplated in
clause (i)(B) above, the Loan Asset or the Ground Net Lease Asset, as
applicable, that is the subject of the Lien release shall be removed from the
calculation of the Borrowing Base Amount. (iii) The Administrative Agent shall
promptly notify the Lenders following the consummation of any proposed Release
Transaction. (iv) It is understood and agreed that no release pursuant to this
Section 2.18(c) shall impair or otherwise adversely affect the Liens, security
interests, guarantees and other rights of the Administrative Agent or the
Secured Parties under the Loan Documents not being released (or as to the
parties to the Loan Documents and the Collateral subject to the Loan Documents
not being released). 2.19 Assignment of Assigned BankNote Property Mortgage;
Release and Indemnity by Loan Parties; Authorization by Lenders. (a) Assignment
of the BankNote Property Mortgage in connection with a Replacement BankNote
Property Mortgage Financing. (i) General. If at any time the Borrower decides to
obtain mortgage debt financing from a third-party lender with respect to the
BankNote Property or to sell or otherwise convey the BankNote Property to a
purchaser or transferee that will obtain mortgage debt financing from a
third-party lender, which mortgage debt financing will be effectuated by (x)
having such third-party lender purchase the Special Advance in full and (y)
transferring the BankNote Property Mortgage and the BankNote Property Mortgage
Note in their entirety to such third-party lender (such debt third-party debt
financing being referred to herein as the “Replacement BankNote Property
Mortgage Financing”), then the Borrower shall provide the Administrative Agent
with written notice thereof (such notice, a “BankNote Property Mortgage Transfer
Notice”) within fifteen (15) Business Days (or such shorter period of time
agreed to by the Administrative Agent in writing) prior to the consummation of
the Replacement BankNote Property Mortgage Financing, which BankNote Property
Mortgage Transfer Notice shall contain the following information: (A) The names
of the lender(s) (or agent on behalf of the lender(s)) (x) providing the
Replacement BankNote Property Mortgage Financing that will be purchasing the
Special Advance (and, if there is more than one such lender, the portion of the
Special Advance each such lender will be purchasing) and (y) that will be
assigned the BankNote Property Mortgage and the BankNote Property Mortgage Note;
(B) The anticipated date of consummation of the Replacement BankNote Property
Mortgage Financing (which date shall be a Business Day); and (C) Any other
information reasonably requested by the Administrative Agent (or any Lender
through the Administrative Agent). 81



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat088.jpg]
A BankNote Property Mortgage Transfer Notice provided by the Borrower to the
Administrative Agent under this Section 2.19(a) may be revoked by the Borrower
at any time prior to the consummation of the Replacement BankNote Property
Mortgage Financing; provided that in the case of any such revocation, the
Borrower shall pay any amounts required to be paid under Section 3.05 resulting
from such revocation. The Administrative Agent shall distribute any such
BankNote Property Mortgage Transfer Notice to the Lenders promptly following its
receipt thereof. (ii) Actions to be taken by Administrative Agent in connection
with the Replacement BankNote Property Mortgage Financing. Subject to the
satisfaction of the conditions precedent set forth in Section 2.19(a)(iii), the
Administrative Agent (or the Secured Party(ies) holding the BankNote Property
Mortgage Note) shall (at the sole cost and expense of the Borrower) in
connection with any Replacement BankNote Property Mortgage Financing, for a
purchase price equal to the Outstanding Amount of the Special Advance plus all
accrued and unpaid interest thereon, assign the BankNote Property Mortgage Note
and the BankNote Property Mortgage to the lender(s) providing such Replacement
BankNote Property Mortgage Financing by executing and delivering to such
lender(s) (x) either (A) an allonge to or assignment of the BankNote Property
Mortgage Note, without any representation or warranty by, or recourse to, the
Administrative Agent or any Secured Party, and the original BankNote Property
Mortgage Note, or (B) if the original BankNote Property Mortgage Note shall have
been lost, destroyed or mutilated, a copy of the BankNote Property Mortgage Note
and a lost note affidavit and indemnity in favor of such lender(s), (y) if in
the possession of Administrative Agent, all other notes evidencing the Assigned
BankNote Property Mortgage Debt received by Administrative Agent in connection
with the assignment of the Existing BankNote Property Mortgage Note to
Administrative Agent and (z) an assignment of the BankNote Property Mortgage,
without any representation or warranty by, or recourse to, the Administrative
Agent or any Secured Party, and the original BankNote Property Mortgage, if in
the possession of the Administrative Agent. For the avoidance of doubt, any
assignment pursuant to this Section 2.19(a) of the BankNote Property Mortgage
Note (and the Special Advance) to any lender(s) providing a Replacement BankNote
Property Mortgage Financing shall not include or result in an assignment of the
Commitment of any Lender to such lender(s), nor shall it result in a reduction
in the amount of the Commitment of any Lender. (iii) Conditions Precedent to
Administrative Agent’s Obligations. As conditions precedent to the obligation of
the Administrative Agent to take any of the actions specified in Section
2.19(a)(ii) with respect to the Replacement BankNote Property Mortgage
Financing, each of the following requirements shall be satisfied: (A) The
Administrative Agent shall have received a BankNote Property Mortgage Transfer
Notice within the time period required under clause (a)(i) above; (B) The
allonge to or assignment of the BankNote Property Mortgage Note (or lost note
affidavit and indemnity if applicable) and the assignment of the BankNote
Property Mortgage (such documentation, the “BankNote Property Mortgage Transfer
Documentation”) shall be in customary form and otherwise satisfactory to the
Administrative Agent in all respects. Other than the BankNote 82



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat089.jpg]
Property Mortgage Transfer Documentation, the original BankNote Property
Mortgage Note (or lost note affidavit and indemnity if applicable as set forth
above), any other notes evidencing the BankNote Property Mortgage Debt received
by Administrative Agent in connection with the assignment of the Existing
BankNote Property Mortgage Note to Administrative Agent if in the possession of
Administrative Agent, and the original Assigned BankNote Property Mortgage (if
within the Administrative Agent’s possession), neither the Administrative Agent
nor any other Secured Party shall be required to execute or deliver any other
documents, agreements, instruments or affidavits in connection with the
assignment of the BankNote Property Mortgage Note or the Assigned BankNote
Property Mortgage, including, without limitation, pursuant to Section 255 of the
Tax Law of the State of New York or Section 275 of the Real Property Law of the
State of New York; (C) All Indebtedness and Liens, if any, incurred by any Loan
Party in connection with such Replacement BankNote Property Mortgage Financing
shall be permitted under Sections 7.01 and 7.03; (D) The BankNote Property
Mortgage Transfer Documentation and the applicable transactions set forth in
Section 2.19(a)(ii) shall be in accordance with all applicable Laws, including,
without limitation, Section 255 of the Tax Law of the State of New York and all
regulations applicable thereto; (E) Contemporaneously with the effectiveness of
the BankNote Property Mortgage Transfer Documentation, the Administrative Agent,
on behalf of the Lenders, shall have received payment in full of the purchase
price payable in connection with sale or transfer of the BankNote Property
Mortgage Note (which purchase price received by the Administrative Agent will be
distributed by the Administrative Agent to each Lender in the amount due to such
Lender in respect of its portion of the Special Advance); and (F)
Contemporaneously with the effectiveness of the BankNote Property Mortgage
Transfer Documentation, the BankNote Property shall be removed as a Borrowing
Base Asset in accordance with Section 2.18(c). (b) Termination of the BankNote
Property Mortgage. Notwithstanding any other provision of this Agreement or any
other Loan Document to the contrary, the Administrative Agent may in its
reasonable discretion, and shall at the direction of the Required Lenders acting
in their reasonable discretion, terminate and release the BankNote Property
Mortgage so long as the Administrative Agent shall have given the Borrower
written notice thereof at least fifteen (15) Business Days prior to any such
termination and release; provided, however, that the Administrative Agent shall
not be required to give any such prior notice to the Borrower if the
Administrative Agent, in its reasonable discretion, has determined that delay of
such termination and release would be detrimental to the Administrative Agent,
the L/C Issuers or the Lenders. The Administrative Agent shall, at the
Borrower’s sole cost and expense, enter into such documents and instruments as
are required to effect any such termination and release of the BankNote Property
Mortgage, which documents and instruments shall be in form and substance
satisfactory to the Administrative Agent. 83



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat090.jpg]
Notwithstanding anything to the contrary contained in this Agreement, the
termination and/or release of the BankNote Property Mortgage shall not
constitute a waiver, termination or release of any of the other rights and
remedies of the Administrative Agent or the Lenders under the Loan Documents.
(c) Release and Indemnity. The Borrower and each other Loan Party hereby agrees,
on behalf of itself and its Affiliates, that neither the Administrative Agent
nor any Lender shall be responsible for any losses, costs or expenses incurred
by any Loan Party or Affiliate thereof in connection with the loss of any
mortgage recording tax credits pertaining to the BankNote Property Mortgage.
Furthermore, and without limitation of any of the Borrower’s obligations under
Section 10.04(b), the Borrower shall and hereby agrees to indemnify, defend and
hold harmless the Administrative Agent, each Lender and each other Indemnitee
from and against any and all losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses of every kind and nature (including, without
limitation, amounts paid in settlement, court costs and the fees and the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee incurred in connection with any litigation, investigation, claim or
proceeding or any advice rendered in connection therewith) actually incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties in connection with, arising out of, or by reason of, any of the
transactions or arrangements contemplated under this Section 2.19 or any suit,
cause of action, claim, arbitration, investigation or settlement, consent
decree, subpoena or other proceeding relating thereto, including, without
limitation, any losses, costs, claims, damages, liabilities, deficiencies,
judgments or expenses resulting from (i) the failure of any Person to pay any
mortgage recording taxes associated with the BankNote Property Mortgage and (ii)
the assignment of the BankNote Property Mortgage and any related splitting
and/or assignment of any Indebtedness under the BankNote Property Mortgage Note;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent such losses, claims, damages, liabilities or related expenses (A)
result from a material breach of the Loan Documents by, or the bad faith, gross
negligence or willful misconduct of, any Indemnitee, as determined by a court of
competent jurisdiction by final and nonappealable judgment; or (B) constitute
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages). (d) Lender Authorization. Each Lender hereby grants
to the Administrative Agent all requisite authority to (i) enter into the
BankNote Property Mortgage Debt Assignment on behalf of the Lenders, and accept
any promissory note, including the BankNote Property Mortgage Note on their
behalf and (ii) enter into any of the transactions or arrangements contemplated
under this Section 2.19 on behalf of the Lenders, and to bind the Lenders by the
Administrative Agent’s entering into or otherwise becoming bound thereby, and no
further consent or approval on the part of any Lender is or will be required in
connection with any such actions taken by the Administrative Agent. 84



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat091.jpg]
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a) Payments
Free of Taxes; Obligation to Withhold; Payments on Account of Taxes. (i) Any and
all payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Laws. If any applicable Laws (as determined in the good
faith discretion of the Administrative Agent or a Loan Party) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) such Loan Party or
the Administrative Agent shall withhold or make such deductions as are
determined by such Loan Party or the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made. (iii) If any Loan Party or the
Administrative Agent shall be required by any applicable Laws other than the
Code to withhold or deduct any Taxes from any payment, then (A) such Loan Party
or the Administrative Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made. (b) Payment of Other
Taxes by the Borrower. Without limiting the provisions of subsection (a) above,
the Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes. 85



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat092.jpg]
(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or an L/C Issuer for any reason fails to
pay indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below. (ii) Each Lender and each L/C Issuer shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or such L/C Issuer (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (y) the Administrative Agent and the Loan Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (z) the Administrative Agent and the Loan Parties, as applicable,
against any Excluded Taxes attributable to such Lender or such L/C Issuer, in
each case, that are payable or paid by the Administrative Agent or a Loan Party
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and each L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). (d)
Evidence of Payments. As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority as provided in this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent. (e) Status
of Lenders; Tax Documentation. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver 86



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat093.jpg]
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person, (A) any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable: (I) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty; (II) executed copies of
IRS Form W-8ECI; (III) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate 87



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat094.jpg]
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or (IV) to the extent a
Foreign Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner; (C) any Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (iii) Each Lender
agrees that if any form or certification it previously delivered pursuant to
this Section 3.01 expires or becomes obsolete or inaccurate in any respect, it
88



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat095.jpg]
shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. (f) Treatment
of Certain Refunds. Unless required by applicable Laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or an L/C Issuer, or have any obligation to pay to any Lender
or any L/C Issuer, any refund of Taxes withheld or deducted from funds paid for
the account of such Lender or such L/C Issuer, as the case may be. If any
Recipient determines, in its sole discretion that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this Section
3.01, it shall pay to the Loan Party an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person. (g) Survival. Each party’s obligations under this Section
3.01 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender or an L/C Issuer,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations. 3.02 Illegality. If any Lender determines in good
faith that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its Lending Office to perform
any of its obligations hereunder or make, maintain or fund or charge interest
with respect to any Credit Extension or to determine or charge interest rates
based upon the Eurodollar Rate or the LIBOR Daily Floating Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to maintain LIBOR Floating Rate Loans or to
convert Base Rate Loans or LIBOR Daily Floating Rate Loans to Eurodollar Rate
Loans or to convert Eurodollar Rate Loans or Base Rate Loans to LIBOR Floating
Rate Loans shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined 89



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat096.jpg]
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans and/or LIBOR Floating Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), in the case of Eurodollar Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and, in the case of
LIBOR Floating Rate Loans, immediately and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate or the LIBOR
Daily Floating Rate, as the case may be. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted. 3.03 Inability to Determine Rates. (a) If in connection with any
request for a Eurodollar Rate Loan or a LIBOR Floating Rate Loan or a conversion
to a Eurodollar Rate Loan or a LIBOR Floating Rate Loan or a continuation of a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan or the applicable term with respect
to such LIBOR Floating Rate Loan, or (ii) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan or for determining the LIBOR Daily Floating Rate in
connection with an existing or proposed LIBOR Floating Rate Loan (in each case
with respect to clause (a)(i) above, “Impacted Loans”), or (b) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or the LIBOR Daily Floating Rate with respect to an
existing or proposed LIBOR Floating Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar Rate Loan or LIBOR
Floating Rate Loan, as the case may be, then in each case of each of clause (a)
and (b) above, the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) and/or LIBOR Floating Rate Loans shall be suspended, and (y)
in the event of a determination described in the preceding sentence with respect
to the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or a Borrowing of, or conversion to, 90



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat097.jpg]
LIBOR Floating Rate Loans, as applicable, or, failing that, will be deemed to
have converted such request into a request for a Base Rate Loans in the amount
specified therein. (b) Notwithstanding the foregoing, if the Administrative
Agent has made the determination described in clause (a) (i) of this section,
the Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Required Lenders notify the Administrative Agent and the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.
(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that: (i) adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (ii) the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans, provided that, at the time of
such statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”); or (iii)
syndicated loans currently being executed, or that include language similar to
that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR, then, reasonably promptly after such determination by the Administrative
Agent or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, 91



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat098.jpg]
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment;” and
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (y), object to such amendment; provided
that for the avoidance of doubt, in the case of clause (A), the Required Lenders
shall not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent. If no LIBOR Successor Rate has been determined and the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) and LIBOR Floating Rate Loans shall be
suspended, and (y) the Eurodollar Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or a Borrowing of, or conversion to, LIBOR Floating Rate
Loans, as applicable, or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein. Notwithstanding
anything else herein, any definition of LIBOR Successor Rate shall provide that
in no event shall such LIBOR Successor Rate be less than zero for purposes of
this Agreement. In connection with the implementation of a LIBOR Successor Rate,
the Administrative Agent will have the right to make LIBOR Successor Rate
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that,
with respect to any such amendment effected, the Administrative Agent shall post
each such amendment implementing such LIBOR Successor Conforming Changes to the
Lenders reasonably promptly after such amendment becomes effective. 3.04
Increased Costs; Reserves on Eurodollar Rate Loans and LIBOR Floating Rate
Loans. (a) Increased Costs Generally. If any Change in Law shall: 92



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat099.jpg]
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer; (ii) subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or (iii) impose on any Lender
or any L/C Issuer or the London interbank market any other condition, cost or
expense affecting this Agreement or Eurodollar Rate Loans or LIBOR Floating Rate
Loans made by such Lender or any Letter of Credit or participation therein; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making, converting to, continuing or maintaining any Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered. (b) Capital
Requirements. If any Lender or any L/C Issuer determines that any Change in Law
affecting such Lender or such L/C Issuer or any Lending Office of such Lender or
such Lender’s or such L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or such L/C Issuer’s capital or on the capital of such
Lender’s or such L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered. (c) Certificates for Reimbursement. A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof. 93



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat100.jpg]
(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof). (e) Reserves on Eurodollar Rate Loans and LIBOR
Floating Rate Loans. The Borrower shall pay to each Lender, as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan and LIBOR Floating Rate Loan equal
to the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice. 3.05 Compensation for Losses. Upon
demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan or a LIBOR Floating Rate Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); (b) any failure by the Borrower (for a
reason other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan or a LIBOR Floating
Rate Loan on the date or in the amount notified by the Borrower; or (c) any
assignment of a Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13; including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing. For purposes of
calculating amounts payable by the Borrower to the Lenders under this Section
3.05, each Lender shall be deemed to have funded each Eurodollar Rate Loan made
by it at the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London 94



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat101.jpg]
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded. 3.06 Mitigation
Obligations; Replacement of Lenders. (a) Designation of a Different Lending
Office. Each Lender may make any Credit Extension to the Borrower through any
Lending Office, provided that the exercise of this option shall not affect the
obligation of the Borrower to repay the Credit Extension in accordance with the
terms of this Agreement. If any Lender requests compensation under Section 3.04,
or requires the Borrower to pay any Indemnified Taxes or additional amounts to
any Lender, any L/C Issuer, or any Governmental Authority for the account of any
Lender or any L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then at the request of the Borrower such Lender
or such L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
unreimbursed costs or expense and would not otherwise be disadvantageous to such
Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or any L/C Issuer in
connection with any such designation or assignment. (b) Replacement of Lenders.
If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), the Borrower may
replace such Lender in accordance with Section 10.13. 3.07 Survival. All of the
Borrower’s obligations under this Article III shall survive termination of the
Aggregate Commitments, repayment of all other Obligations hereunder, and
resignation of the Administrative Agent. ARTICLE IV. CONDITIONS PRECEDENT TO
CREDIT EXTENSIONS 4.01 Conditions of Effectiveness. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent: (a)
The Administrative Agent’s receipt of the following, each of which shall be
originals, email (in a .pdf format) or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed (if applicable) by
a Responsible Officer of the signing Loan Party, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders: (i) executed counterparts of this
Agreement, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower; 95



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat102.jpg]
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii) in each case, solely with respect to Equity Interests constituting
Collateral required to be granted on the Closing Date (and for the avoidance of
doubt and notwithstanding anything to the contrary herein, excluding as
Collateral the Equity Interest of either of the CARET Entities and any direct or
indirect owner thereof) a joinder agreement and/or pledge amendment with respect
to the Pledge Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which the Equity Interests in each Direct
Owner of each Borrowing Base Asset and each Indirect Owner of each such Direct
Owner shall be pledged in favor of the Administrative Agent for the benefit of
the Secured Parties (in each case to the extent not already pledged as
Collateral), duly executed by the applicable Grantors, together with: (A)
certificates or instruments, if any, representing the Collateral pledged
thereunder accompanied by all endorsements and/or powers required by the Pledge
Agreement, (B) evidence that (x) all proper financing statements have been or
contemporaneously therewith will be duly filed under the Uniform Commercial Code
of all applicable jurisdictions and (y) all applicable perfection requirements
that the Administrative Agent reasonably may deem necessary or desirable in
order to perfect the Liens created under the Pledge Agreement, covering the
Collateral described in the Pledge Agreement, (C) completed requests for
information listing all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Grantor as debtor,
together with (x) copies of such other financing statements and (y) if any such
financing statement covers Collateral, termination statements (or similar
documents) for filing in all applicable jurisdictions as may be necessary to
terminate any such effective financing statements (or equivalent filings), and
(D) [reserved]; (E) evidence that all other actions, recordings and filings that
the Administrative Agent may deem reasonably necessary or desirable in order to
perfect the Liens created under the Pledge Agreement have been taken; (iv) such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; (v) such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its 96



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat103.jpg]
business requires such qualification, except to the extent that failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (vi) a favorable opinion of Clifford Chance US LLP,
counsel to the Loan Parties, and Venable LLP, special Maryland counsel to the
Borrower, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request; (vii) a certificate of a Responsible Officer of
each Loan Party either (A) attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required; (viii) a certificate signed by a Responsible Officer
of the Borrower (x) certifying that (1) the conditions specified in Sections
4.02(a) and (b) have been satisfied, (2) there has been no event or circumstance
since the date of the Audited Financial Statements that has had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (3) no Loan Party is subject to any present or
contingent Environmental Claim which, if adversely determined, would reasonably
be expected to have a Material Adverse Effect, and (4) no action, suit,
investigation or proceeding is pending or, to the knowledge of any Loan Party,
threatened in any court or before any arbitrator or Governmental Authority that
(A) relates to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby, or (B) would reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect and (y) attaching copies of the Organization Documents of each Person
whose Equity Interests are included in the Collateral, if any, which
Organization Documents shall (1) in the reasonable opinion of the Administrative
Agent, permit the Administrative Agent to realize on such Collateral upon the
occurrence and during the continuance of an Event of Default and (2) otherwise
be in form and substance reasonably satisfactory to the Administrative Agent;
(ix) the Audited Financial Statements and the unaudited financial statements of
the Borrower referred to in Section 5.05(a) and (b); (x) a fully completed
Compliance Certificate as of the last day of the fiscal quarter of the Borrower
most recently ended as of the Closing Date ended for which financial statements
of the Borrower are available, giving pro forma effect to the transactions to
occur on the Closing Date (including, without limitation, all Credit Extensions
to occur on the Closing Date) and including in reasonable detail the
calculations required to establish compliance with the covenants set forth in
Section 7.11; (xi) such other assurances, certificates, documents and consents
as the Administrative Agent, any L/C Issuer or the Required Lenders reasonably
may require. (b) Any fees required to be paid on or before the Closing Date
shall have been paid. 97



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat104.jpg]
(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).
(d) All accrued and unpaid interest and fees with respect to the Commitments and
Loans under the Existing Credit Agreement as of (and immediately prior to giving
effect to) the Closing Date shall have been, or concurrently with the extensions
of credit being made hereunder on the Closing Date will be, paid in full. (e)
Upon the reasonable request of any Lender made at least ten (10) days prior to
the Closing Date, the Borrower shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer”
rules and regulations, Anti-Money-Laundering Laws, including, without
limitation, the PATRIOT Act, in each case at least five (5) days prior to the
Closing Date. Without limiting the generality of the provisions of the last
paragraph of Section 9.03, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto. 4.02 Conditions to
Credit Extensions. The obligation of each Lender to honor any Request for Credit
Extension (other than a Committed Loan Notice requesting only a conversion of
Loans to another Type, or a continuation of Eurodollar Rate Loans, which, in
either case, shall be subject only to the condition precedent set forth in
clause (e) below) is subject to the following conditions precedent: (a) The
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or if qualified by
“materiality,” “material adverse effect” or similar language, in all respects
(after giving effect to such qualification)) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or if qualified by “materiality,” “material
adverse effect” or similar language, in all respects (after giving effect to
such qualification)) as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01. 98



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat105.jpg]
(b) No Default shall be continuing, or would result from such proposed Credit
Extension or from the application of the proceeds thereof. (c) The
Administrative Agent and, if applicable, an L/C Issuer shall have received a
Request for Credit Extension in accordance with the requirements hereof. (d) The
Administrative Agent shall have received a Borrowing Base Certificate from the
Borrower with the information set forth therein being as of the date of such
requested Credit Extension (and giving pro forma effect thereto). (e) After
giving effect to the proposed Credit Extension, Availability equals or exceeds
zero ($0). Each Request for Credit Extension submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a), (b) and (e) have been satisfied on and as of the date of the
applicable Credit Extension (except that a Committed Loan Notice requesting only
a conversion of Loans to another Type or a continuation of Eurodollar Rate Loans
shall be deemed to be a representation that the condition precedent set forth in
clause (e) above has been satisfied on and as of the date of the applicable
Credit Extension). ARTICLE V. REPRESENTATIONS AND WARRANTIES The Borrower
represents and warrants to the Administrative Agent and the Lenders that: 5.01
Existence, Qualification and Power. Each Loan Party and each Subsidiary thereof
(a) is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. 5.02 Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens
created under the Collateral Documents) under, or require any payment to be made
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except, in each case under clauses (b)(ii) and (c) with
respect to any such contravention, violation or conflict that would not
reasonably be expected to have a Material Adverse Effect. 99



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat106.jpg]
5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing, recording
or registration with, or exemption by, any Governmental Authority or any other
Person is necessary or required in connection with (a) the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document to which it is a party or the consummation of any of the
transactions contemplated thereby, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, other than approvals,
consents, exemptions, authorizations, actions, notices, filings recordings and
registrations that have already been duly made or obtained and remain in full
force and effect. 5.04 Binding Effect. This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as enforceability may
be limited by applicable insolvency, bankruptcy or other similar laws affecting
creditors rights generally, or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law. 5.05 Financial
Statements; No Material Adverse Effect. (a) The Audited Financial Statements (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
Indebtedness and (to the extent required by GAAP) other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof. (b) The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries dated
September 30, 2019, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year- end audit adjustments. (c) Since the
date of the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect. (d) The consolidated
forecasted balance sheet and statements of income and cash flows of the Borrower
and its Subsidiaries delivered pursuant to Section 6.01(c) were prepared in good
100



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat107.jpg]
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s best
estimate of its future financial condition and performance. 5.06 Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened in
writing or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) in which there is a reasonable possibility of an
adverse decision which, if adversely decided, would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. 5.07 No
Default. Neither any Loan Party nor any Subsidiary thereof is in default beyond
any applicable grace period under or with respect to any Contractual Obligation
that would, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document. To the best of the Borrower’s knowledge
after due inquiry, no Material Event in respect of any Borrowing Base Asset has
occurred. 5.08 Ownership of Property; Liens. (a) Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. (b) The Borrowing Base Assets, the Equity Interests in each
Direct Owner of a Borrowing Base Asset and each Indirect Owner of each such
Direct Owner, and the right to any income from any of the foregoing, are subject
to no Liens other than Liens permitted by Section 7.01. 5.09 Environmental
Compliance. Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (a) has
failed to comply with any applicable Environmental Laws, (b) has incurred any
Environmental Liability, (c) has received notice of any claim with respect to
any Environmental Liability or (d) knows of any facts or conditions that would
reasonably be expected to result in any Environmental Liability. 5.10 Insurance.
(a) The Loan Parties are in compliance with the requirements of Section 6.07,
and no Loan Party, nor, to any Loan Party’s knowledge, any other Person, has
done, by act or omission, anything which would materially and adversely impair
the coverage of any such policy. 101



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat108.jpg]
(b) No portion of any Collateral is, under the FDPA, in a Special Flood Hazard
Area, or within a Flood Zone designated A or V in a participating community, or,
if in such an area or zone, flood insurance is maintained therefor in full
compliance with the provisions of Section 6.07. 5.11 Taxes. The Borrower and its
Subsidiaries have filed all U.S. federal income tax returns and all other
material tax returns which are required to be filed by them and have paid all
taxes due pursuant to such returns or pursuant to any assessment received by the
Borrower or any Subsidiary, except (i) such taxes, if any, as are being
contested in good faith by appropriate proceedings and are reserved against in
accordance with GAAP or (ii) such tax returns or such taxes, the failure to file
when due or to make payment when due and payable would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate. There is no proposed tax assessment against the Borrower or
any Subsidiary that would, if made, have a Material Adverse Effect. Neither the
Borrower nor any Subsidiary is party to any tax sharing agreement. 5.12
Compliance with ERISA. (a) Except as set forth on Schedule 5.12, neither the
Borrower nor any other Loan Party is a member of or has entered into,
maintained, contributed to, or been required to contribute to, or may incur any
liability with respect to any Plan or Multiemployer Plan. There are no pending
or, to the best knowledge of the Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
could reasonably be expected to have a Material Adverse Effect. There has been
no prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect. No Termination Event has occurred, and
neither the Borrower nor any member of the ERISA Group is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in a Termination Event with respect to any Plan, in each case that could
reasonably be expected to have a Material Adverse Effect. Except as could not be
reasonably expected to have a Material Adverse Effect individually or in the
aggregate (i) there has been no filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standards with respect to any Plan; (ii) there has been no failure to make by
its due date any required installment under Section 430(j) of the Code with
respect to any Plan nor a failure by the Borrower nor any member of the ERISA
Group to make any required contribution to a Multiemployer Plan; (iii) there has
been no determination that any Plan is or is expected to be in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA); (iv)
the present value of all accrued benefits under each Plan (determined based on
the assumptions used by such Plans pursuant to Section 430(h) of the Code) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed by more than an immaterial amount
the value of the assets of such Plan (as determined pursuant to Section 430(g)
of the Code) allocable to such accrued benefits, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of ASC Topic 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than an immaterial amount the fair market value of the assets of all such
underfunded Plans; (v) each employee benefit plan maintained by the Borrower or
any of its Subsidiaries or any Plan which is intended to qualify under Section
401(a) of the Internal Revenue Code has received a favorable determination
letter 102



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat109.jpg]
from the Internal Revenue Service indicating that such employee benefit plan or
Plan is so qualified and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code or an application for such a letter is currently pending
before the Internal Revenue Service and, to the knowledge of Borrower, nothing
has occurred subsequent to the issuance of the determination letter which would
cause such employee benefit plan or Plan to lose its qualified status; and (vi)
no liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by any member of the ERISA Group other than
in the ordinary course. The Borrower and its Subsidiaries have no contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in article 6 of Title 1
of ERISA, and except as would not be reasonably expected to have a Material
Adverse Effect. In the event that at any time after the Closing Date, the
Borrower or any other Loan Party shall sponsor or contribute to any other
material Plan or Multiemployer Plan, the Borrower promptly shall notify the
Administrative Agent thereof (and from and after such notice, Schedule 5.12
shall be deemed modified thereby). (b) No assets of the Borrower or any other
Loan Party constitute “assets” (within the meaning of ERISA or Section 4975 of
the Code, including, but not limited to, 29 C.F.R. § 2510.3- 101 or any
successor regulation thereto) of an “employee benefit plan” within the meaning
of Section 3(3) of ERISA that is subject to Title I of ERISA or a “plan” within
the meaning of, and subject to, Section 4975(e)(1) of the Code. In addition to
the prohibitions set forth in this Agreement and the other Loan Documents, and
not in limitation thereof, the Borrower covenants and agrees that the Borrower
shall not, and shall not permit any other Loan Party to, use any “assets”
(within the meaning of ERISA or Section 4975 of the Code, including but not
limited to 29 C.F.R. § 2510.3101) of an “employee benefit plan” within the
meaning of Section 3(3) of ERISA that is subject to Title I of ERISA or a “plan”
within the meaning of, and subject to, Section 4975(e)(1) of the Code to repay
or secure any Note, the BankNote Property Mortgage Note, the Loans, or the
Obligations. (c) As of the Closing Date neither the Borrower nor any Loan Party
will be (1) an employee benefit plan subject to Title I of ERISA, (2) a plan or
account subject to Section 4975 of the Code; or (3) a “governmental plan” within
the meaning of ERISA. 5.13 Subsidiaries; Equity Interests. As of the Closing
Date, the Borrower has no Subsidiaries other than those specifically disclosed
in Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned, directly or indirectly, by a Loan Party in the amounts specified on
Schedule 5.13. All of the outstanding Equity Interests in each Loan Party are
owned, directly or indirectly, by the Borrower free and clear of all Liens other
than Permitted Equity Encumbrances. All of the outstanding Equity Interests in
the Borrower have been validly issued and are fully paid and nonassessable. 5.14
Margin Regulations; Investment Company Act. (a) The Borrower is not engaged and
will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying 103



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat110.jpg]
margin stock. All proceeds of the Loans will be used by the Borrower only in
accordance with the provisions hereof. Neither the making of any Loan nor the
use of the proceeds thereof will violate or be inconsistent with the provisions
of regulations T, U, or X of the Federal Reserve Board. (b) None of the
Borrower, any Person Controlling the Borrower, or any Subsidiary is (x) an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended, or (y)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money. 5.15 Disclosure. All
information heretofore furnished by the Borrower or any other Consolidated Party
to the Administrative Agent or any Lender for purposes of or in connection with
this Agreement or any transaction contemplated hereby or thereby is true and
accurate in all material respects on the date as of which such information is
stated or certified; provided that, with respect to projected financial
information, the Borrower represents and warrants only that such information
represents the Borrower’s expectations regarding future performance, based upon
historical information and reasonable assumptions, it being understood, however,
that actual results may differ from the projected results described in the
financial projections and was prepared in good faith based upon assumptions
believed to be reasonable at the time. 5.16 Compliance with Laws. The Borrower
and each Subsidiary thereof is in compliance with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. 5.17 Taxpayer Identification Number.
Each Loan Party’s true and correct U.S. taxpayer identification number is set
forth on Schedule 10.02. 5.18 Anti-Corruption Laws and Sanctions; Anti-Money
Laundering. (a) Each Loan Party and Subsidiary thereof has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Person and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions, and the Loan Parties, their
respective Subsidiaries and their respective directors, officers and employees,
and to the knowledge of each Loan Party and Subsidiary thereof its agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person. None
of the Loan Parties, any of their respective Subsidiaries, nor, to the knowledge
of any Loan Party and its Subsidiaries, any director, officer, employee, or
affiliate thereof, is a Sanctioned Person. No Credit Extension, use of proceeds
or other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions. (b) No Loan Party or any Subsidiaries thereof,
nor, to the knowledge of any Loan Party, any of its Affiliates or respective
officers, directors, or employees (i) has violated or is in violation of any
applicable Anti-Money Laundering Laws or (ii) has engaged or engages in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds 104



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat111.jpg]
from any category of offenses designated in any applicable law, regulation or
other binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering. 5.19 Solvency.
The Borrower, together with its Subsidiaries, taken as a whole, is Solvent. 5.20
Principal Offices. As of the Closing Date, the principal office, chief executive
office and principal place of business of each Loan Party is 1114 Avenue of the
Americas, New York, NY 10036. 5.21 REIT Status and Stock Exchange Listing. The
Borrower is organized and operated in a manner that allows it to qualify as a
REIT. Each class of the Borrower’s common Equity Interests is listed on the New
York Stock Exchange. 5.22 No Burdensome Agreements. Except as may have been
disclosed by the Borrower in writing to the Lenders prior to the Closing Date or
that would otherwise be permitted under the Loan Documents, neither the Borrower
nor any other Loan Party is a party to any agreement or instrument or subject to
any other obligation or any charter or corporate or partnership restriction, as
the case may be, which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. 5.23 Collateral Documents. The
provisions of the Collateral Documents are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Permitted Property Encumbrances and
Permitted Equity Encumbrances, as applicable) on all right, title and interest
of the respective Grantors in the Collateral described therein. Except as
contemplated by the Collateral Documents, no filing or other action will be
necessary to perfect or protect such Liens. 5.24 Organization Documents. The
documents delivered pursuant to Section 4.01(a)(v) constitute, as of the Closing
Date, all of the organizational documents (together with all amendments and
modifications thereof) of the Borrower and each Loan Party. The Borrower
represents that it has delivered to the Administrative Agent true, correct and
complete copies of each such document. 5.25 Borrowing Base Assets. Each Loan
Asset and Ground Net Lease Asset included in any calculation of Borrowing Base
Amount, at the time of such calculation, satisfied each of the criteria set
forth in the definition of Eligible Loan Asset or Eligible Ground Net Lease
Asset, as applicable. 5.26 EEA Financial Institutions. No Loan Party is an EEA
Financial Institution. 105



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat112.jpg]
ARTICLE VI. AFFIRMATIVE COVENANTS So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied (in each case, other than contingent indemnification and
reimbursement obligations for which no claim has been asserted), or any Letter
of Credit shall remain outstanding (that has not been Cash Collateralized): 6.01
Financial Statements. The Borrower shall deliver to the Administrative Agent for
further distribution to each Lender: (a) as soon as available, but in any event
within 95 days after the end of each fiscal year of the Borrower (or, if
earlier, 5 days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of Deloitte or another independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; (b) as soon as available, but in any event within 50
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower (or, if earlier, 5 days after the date required to be filed
with the SEC (without giving effect to any extension permitted by the SEC))
(commencing with the fiscal quarter ended March 31, 2020), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, and
the related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and As to any information contained in materials furnished
pursuant to Section 6.02(d), the Borrower shall not be separately required to
furnish such information under subsection (a) or (b) above, but the foregoing
shall not be in derogation of the obligation of the Borrower to furnish the
information and materials described in subsections (a) and (b) above at the
times specified therein. 6.02 Certificates; Other Information. The Borrower
shall deliver to the Administrative Agent for further distribution to each
Lender: 106



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat113.jpg]
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ended December 31, 2019), a duly completed
Compliance Certificate (which delivery may, unless the Administrative Agent, or
a Lender requests executed originals, be by electronic communication including
fax or email and shall be deemed to be an original authentic counterpart thereof
for all purposes), including a calculation, in form and substance reasonably
satisfactory to the Administrative Agent, of Availability as of the last day of
the fiscal period covered by such Compliance Certificate; (b) on a quarterly
basis (and in any case within 15 Business Days after the last day of each
quarter), or more frequently if requested by the Administrative Agent upon the
occurrence and during the continuance of a Default or a Material Event, a
Borrowing Base Certificate; (c) promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; (d) promptly after the
furnishing thereof, copies of any material statement or report furnished to any
holder of debt securities of any Loan Party or any Subsidiary thereof pursuant
to the terms of any material indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lenders pursuant to Section 6.01
or any other clause of this Section 6.02; (e) promptly, and in any event within
five (5) Business Days after receipt thereof by the Borrower or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of the Borrower or any
Subsidiary thereof; (f) promptly, and in any event, within five (5) Business
Days after receipt thereof by a Loan Party, any material amendments, consents or
waivers with respect to any Eligible Loan Asset or Eligible Ground Net Lease
Asset and entered into or delivered on or after the Closing Date; (g) promptly
following any request therefor, provide information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” rules and regulations,
Anti-Money-Laundering Laws, including, without limitation, the PATRIOT Act, and
the Beneficial Ownership Regulation; and (h) promptly, such additional
information regarding the business, financial or corporate affairs of the
Borrower or any Subsidiary, compliance with the terms of the Loan Documents, or
with respect to any Eligible Loan Asset, Eligible Ground Net Lease or
Collateral, in each case, as the Administrative Agent or any Lender may from
time to time reasonably request. Documents required to be delivered pursuant to
Section 6.01(a) or (b) or Section 6.02(c) or (d) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the 107



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat114.jpg]
date (i) on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify the Administrative Agent
and each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Arranger may, but shall not be
obligated to, make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are requested on not less than three (3)
Business Days’ notice to be made available to Public Lenders shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” 6.03 Notices. The Borrower shall promptly (and in any event
within five (5) Business Days after any officer of any Loan Party obtains
knowledge thereof) notify the Administrative Agent and each Lender: (a) of the
occurrence of any Default; (b) of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect; 108



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat115.jpg]
(c) and in any event notify the Administrative Agent and each Lender within
thirty (30) days, if and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might reasonably
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in Insolvency or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or makes any
amendment to any Plan which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, and, in the case of any
occurrence covered by any of clauses (i) through (vii) above, which occurrence
would reasonably be expected to result in a Material Adverse Effect; (d) (i) the
receipt by the Borrower, or any of the Environmental Affiliates of any
communication (written or oral), whether from a Governmental Authority, citizens
group, employee or otherwise, that alleges that the Borrower, or any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance would reasonably be expected to have a Material
Adverse Effect, (ii) the existence of any Environmental Claim pending against
the Borrower or any Environmental Affiliate and such Environmental Claim would
reasonably be expected to have a Material Adverse Effect or (iii) any release,
emission, discharge or disposal of any Hazardous Material that would reasonably
be expected to form the basis of any Environmental Claim against the Borrower or
any Environmental Affiliate or would reasonably be expected to interfere with
the Borrower’s Business or the fair saleable value or use of any of its
Properties, which in any such event would reasonably be expected to have a
Material Adverse Effect; (e) the occurrence of any Material Event with respect
to, or any material event of default under or related to, any Borrowing Base
Asset; (f) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and (g) of any announcement by
Moody’s, S&P or Fitch of any change or possible change in a Debt Rating;
provided, that the provisions of this clause (g) shall not apply until the
Investment Grade Pricing Effective Date. Each notice pursuant to this Section
6.03 (other than Section 6.03(g)) shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect 109



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat116.jpg]
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. 6.04 Payment of Obligations. The Borrower
shall, and shall cause each Subsidiary to, pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
federal and state and other tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary or the failure to pay or discharge would not reasonably be
expected to result in a Material Adverse Effect and (b) all lawful claims which,
if unpaid, would by law become a Lien upon any Borrowing Base Asset or any
Collateral (in each case, other than Permitted Equity Encumbrances and Permitted
Property Encumbrances, as applicable). 6.05 Preservation of Existence, Etc. (a)
The Borrower shall, and shall cause each Subsidiary to, preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except (i) in a transaction
permitted by Section 7.04 or 7.05 or (ii) solely in the case of a Subsidiary
that is not a Loan Party, to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect and (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect. 6.06 Maintenance of Properties. The Borrower shall or
shall cause (a) all properties of the Consolidated Group (including each of
their respective Real Property Assets and equipment necessary in the operation
of its business) to be maintained, preserved and protected in good working order
and condition, ordinary wear and tear and casualty and condemnation excepted and
(b) to be made all necessary repairs thereto and renewals and replacements
thereof except, in each case under clauses (a) and (b), where the failure to do
so would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. 6.07 Maintenance of Insurance. (a) Subject to the
requirements of Section 6.07(b) with respect to Collateral, the Borrower shall
maintain or cause to be maintained, with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
properties of the Consolidated Parties and businesses against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and owning similar properties in localities where the Borrower or the
applicable Consolidated Party operates, of such types and covering such risks,
and in such amounts and with such deductibles, as are customarily carried under
similar circumstances by such other Persons. Upon the reasonable request of the
Administrative Agent from time to time the Borrower shall furnish or cause to be
furnished to the Administrative Agent certificates of insurance evidencing the
insurance carried on the properties of the Consolidated Parties. (b) With
respect to each Real Property Asset that constitutes Collateral, the Borrower
shall, and shall cause each Subsidiary to, or shall cause the lessee or
mortgagor with respect to 110



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat117.jpg]
such Real Property Asset to, maintain: (i) property insurance with respect to
all Improvements and other insurable components of such Real Property Asset
(excluding anything not owned by the applicable Direct Owner), against loss or
damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in “Special Form” (also known as
“all-risk”) coverage and against any and all acts of terrorism and such other
insurable hazards as the Administrative Agent may require, in an amount not less
than 100% of the full replacement cost, including the cost of debris removal,
without deduction for depreciation and sufficient to prevent any Consolidated
Party and the Administrative Agent from becoming a coinsurer, such insurance to
be in “builder’s risk” completed value (non reporting) form during and with
respect to any construction on such Real Property Asset; (ii) if and to the
extent any portion of the Improvements on such Real Property Asset is, under the
FDPA, in a Special Flood Hazard Area, within a Flood Zone designated A or V in a
participating community, a flood insurance policy in form, substance and amount
sufficient to meet the requirements of applicable Law and the FDPA, as confirmed
by each of the Lenders, as such requirements may from time to time be in effect;
(iii) general liability insurance, on an “occurrence” basis, against claims for
“personal injury” liability, including bodily injury, death or property damage
liability, for the benefit of the applicable Direct Owner as named insured and
the Administrative Agent as additional insured; (iv) statutory workers’
compensation insurance with respect to any work on or about such Real Property
Asset (including employer’s liability insurance, if required by the
Administrative Agent), covering all employees of each Subsidiary Guarantor (if
any); (v) business interruption for Landlord’s rental income in an amount not
less than the amount of gross rents payable in a 12 month period and which shall
provide an extended period of indemnity endorsement for 360 days on an actual
loss sustained basis; and (vi) such other insurance on such Real Property Asset
and endorsements as may from time to time be required by the Administrative
Agent (including automobile liability insurance, boiler and machinery insurance,
earthquake insurance, wind insurance, sinkhole coverage, and/or permit to occupy
endorsement) and against other insurable hazards or casualties which at the time
are commonly insured against in the case of premises similarly situated, due
regard being given to the height, type, construction, location, use and
occupancy of buildings and improvements. All insurance policies shall be issued
and maintained by insurers, in amounts, with deductibles, limits and retentions,
and in forms reasonably satisfactory to the Administrative Agent, and shall
require not less than thirty (30) days’ prior notice to the Administrative Agent
of termination, lapse or cancellation of such insurance. All insurance companies
must be licensed to do business in the state in which such Real Property Asset
is located and must have an A.M. Best Company financial and performance ratings
of A-:IX or better. All such insurance policies, except for general liability
insurance, shall provide that each such policy shall be primary without right of
contribution from any other insurance that may be carried by the Borrower, any
of its Subsidiaries or the Administrative Agent and that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured. If any insurer which has
issued a policy of title, hazard, liability or other insurance required pursuant
to this Agreement or any other Loan Document becomes insolvent or the subject of
any petition, case, proceeding or other action pursuant to any Debtor Relief
Law, or if in the Administrative Agent’s reasonable opinion the financial
responsibility of such insurer is or becomes inadequate, the Borrower shall, in
each instance promptly upon its discovery thereof or upon the written request of
the Administrative Agent therefor, and at the Borrower’s expense, promptly
obtain and deliver to the Administrative Agent a like policy (or, if and to the
extent permitted by the Administrative Agent, acceptable evidence 111



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat118.jpg]
of insurance) issued by another insurer, which insurer and policy meet the
requirements of this Agreement or such other Loan Document, as the case may be.
Without limiting the discretion of the Administrative Agent with respect to
required endorsements to insurance policies, all such policies for loss of or
damage to such Real Property Asset (including business interruption and delayed
rental insurance) shall contain a standard mortgagee clause (without
contribution) naming the Administrative Agent as mortgagee and loss payee with
loss proceeds payable to the Administrative Agent notwithstanding (w) any act,
failure to act or negligence of or violation of any warranty, declaration or
condition contained in any such policy by any named or additional insured; (x)
the occupation or use of such Real Property Asset for purposes more hazardous
than permitted by the terms of any such policy; (y) any foreclosure or other
action by the Administrative Agent under the Loan Documents; or (z) any change
in title to or ownership of such Real Property Asset or any portion thereof,
such proceeds to be held for application as provided in the Loan Documents. The
Borrower shall pay or cause to be paid all premiums on policies required
hereunder as they become due and payable. If any loss occurs at any time when
the Borrower has failed to perform the Borrower’s covenants and agreements in
this Section 6.07(b) with respect to any insurance payable because of loss
sustained to any part of such Real Property Asset whether or not such insurance
is required by the Administrative Agent, the Administrative Agent shall
nevertheless be entitled to the benefit of all insurance covering the loss and
held by or for any Consolidated Party to the same extent as if it had been made
payable to the Administrative Agent. (c) The Borrower shall (i) deliver to the
Administrative Agent the certificates evidencing each renewal or substitute
insurance policy required pursuant to Section 6.07(b) (or to the extent
permitted by the Administrative Agent, a copy of the original policy and such
evidence of insurance acceptable to the Administrative Agent), with all premiums
fully paid current, at least ten (10) days before the termination of the policy
it renews or replaces and (ii) promptly deliver to the Administrative Agent
evidence satisfactory to the Administrative Agent of the timely payment of all
premiums on the policies required pursuant to Section 6.07(b). (d) The Borrower
shall, and shall cause each Subsidiary to, comply or cause compliance with the
requirements of the insurance policies required hereunder and of the issuers of
such policies and of any board of fire underwriters or similar body as
applicable to or affecting any Real Property Asset constituting Collateral. (e)
The Administrative Agent may retain, at the Borrower’s sole expense, an
independent insurance consultant to evaluate the sufficiency of the insurance to
be carried pursuant to Section 6.07(b) and to advise the Administrative Agent
with respect to such other insurance as may be necessary and prudent to protect
the Secured Parties’ security for repayment of the Obligations; provided,
however, that, so long as no Event of Default shall have occurred and be
continuing, the Borrower shall only be obligated to pay for such independent
evaluation one (1) time per calendar year. (f) Upon any foreclosure of any
Mortgage or transfer of title to any Real Property Asset in extinguishment of
the whole or any part of the Obligations, all of the Loan Parties’ right, title
and interest in and to the insurance policies referred to in Section 6.07
(including unearned premiums) and all Insurance Proceeds payable thereunder
shall thereupon vest in the purchaser at foreclosure or other such transferee,
to the extent permissible under such policies. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall have 112



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat119.jpg]
the right (but not the obligation) to make proof of loss for, settle and adjust
any claim under, and receive all Insurance Proceeds for loss of or damage to
each Real Property Asset constituting Collateral, regardless of whether or not
any insurance policies are required by the Administrative Agent, and the
expenses incurred by the Administrative Agent, including reasonable attorneys’
fees, in the adjustment and collection of insurance proceeds shall be a part of
the Obligations and shall be due and payable to the Administrative Agent on
demand. The Administrative Agent shall not be, under any circumstances, liable
or responsible for failure to collect or exercise diligence in the collection of
any of such proceeds or for the obtaining, maintaining or adequacy of any
insurance or for failure to see to the proper application of any amount paid
over to any Loan Party unless determined by a court of competent jurisdiction by
a final and nonappealable judgment to arise from the bad faith, gross negligence
or willful misconduct of the Administrative Agent. Upon the occurrence and
during the continuance of an Event of Default, any Insurance Proceeds received
by the Administrative Agent shall, after deduction therefrom of all expenses
incurred by the Administrative Agent, including reasonable attorneys’ fees, at
the Administrative Agent’s option be (i) released to the Borrower, (ii) applied
(upon compliance with such terms and conditions as may be required by the
Administrative Agent) to the restoration, either partly or entirely, of the Real
Property Asset so damaged, or (iii) applied to the payment of the Obligations in
such order and manner as the Administrative Agent, in its sole discretion, may
elect, whether or not due. In any event, the unpaid portion of the Obligations
shall remain in full force and effect and the payment thereof shall not be
excused. 6.08 Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply with all Laws and requirements of Governmental Authorities
(including, without limitation, Environmental Laws and all zoning and building
codes with respect to its Real Property Assets and ERISA and the rules and
regulations thereunder and all federal securities laws) except where (i) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or (ii) the failure to do so would not reasonably be expected to
have a Material Adverse Effect or expose the Administrative Agent or Lenders to
any material liability therefor. 6.09 Books and Records. The Borrower shall, and
shall cause each Subsidiary to, maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be. 6.10
Inspection Rights. The Borrower shall, and shall cause each Subsidiary to,
permit representatives and independent contractors of the Administrative Agent
and each Lender on five (5) Business Days' advance notice to the Borrower, to
visit and inspect, subject to the rights of the lessees under Ground Net Leases,
any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, in the case of Real Estate Assets subject to a Ground Net
Lease, subject, except with respect to examining its corporate, financial and
operating records, to the rights of the lessees under such Ground Net Leases,
all at the expense of the Borrower and at such reasonable times during normal
business hours, upon reasonable advance notice to the Borrower (and with the
Borrower and its representatives in attendance); provided, that unless an Event
of Default has occurred and is continuing, such visits shall be limited to once
in any calendar year and only one such visit by the Administrative Agent per
calendar year shall be at the expense of the Borrower; provided further, 113



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat120.jpg]
the Administrative Agent, the Lenders and their representatives shall use
commercially reasonable efforts to minimize disruption with the business of the
lessees under the Ground Net Leases and disturbance of such lessees in violation
of the applicable Ground Net Leases. 6.11 Use of Proceeds. The Borrower shall,
and shall cause each Subsidiary to, use the proceeds of the Credit Extensions
for general corporate purposes not in contravention of any Law or of any Loan
Document. 6.12 Additional Subsidiary Guarantors. If any Subsidiary of CARET that
is not a Subsidiary Guarantor becomes a borrower or a guarantor of, or otherwise
incurs a payment obligation in respect of, any Unsecured Debt (each such
Subsidiary being referred to as a “New Subsidiary Guarantor”), then: (a) within
five (5) Business Days (or such longer period as the Administrative Agent shall
agree) of such event, the Borrower shall: (i) notify the Administrative Agent in
writing of such event and the name of such New Subsidiary Guarantor; (ii)
provide the Administrative Agent with the U.S. taxpayer identification for such
New Subsidiary Guarantor; and (iii) provide the Administrative Agent and each
Lender with all documentation and other information that the Administrative
Agent or any Lender requests in order to comply with its obligations under
applicable “know your customer” rules and regulations, Anti-Money-Laundering
Laws, including, without limitation, the PATRIOT Act, and the Beneficial
Ownership Regulation; and (b) within 30 days (or such longer period as the
Administrative Agent shall agree) of such event, the Borrower shall deliver, or
cause to be delivered, to the Administrative Agent, at the Borrower's sole
expense, each of which shall be originals, or e-mail (in a .pdf format) or
facsimiles (followed promptly by originals) unless otherwise specified, each of
which documents to be signed by any New Subsidiary Guarantor shall be properly
executed by a Responsible Officer of such signing New Subsidiary Guarantor and
each in form and substance satisfactory to the Administrative Agent and the
Required Lenders: (i) a joinder agreement in substantially the form attached
hereto as Exhibit H, together with all of the items described in Sections
4.01(a)(iv), 4.01(a)(v) and 4.01(a)(viii) with respect to each New Subsidiary
Guarantor (in each case to the extent not already a Subsidiary Guarantor); and
(ii) if required by the Administrative Agent, favorable opinions of counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender as to
such matters as the Administrative Agent may reasonably request concerning such
New Subsidiary Guarantor and the Loan Documents to which such New Subsidiary
Guarantor is a party. (c) Notwithstanding anything to the contrary contained in
this Agreement, in the event that the results of any such “know your customer”
or similar investigation conducted by the 114



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat121.jpg]
Administrative Agent with respect to any New Subsidiary Guarantor are not
reasonably satisfactory to the Administrative Agent, such New Subsidiary
Guarantor shall not be permitted to become a Guarantor, and for the avoidance of
doubt no Default shall occur as a result thereof. 6.13 Anti-Corruption Laws. The
Borrower shall, and shall cause each Subsidiary to, conduct its businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws, in each case, in all material respects. 6.14
Information Regarding Collateral. The Borrower shall, and shall cause each
Grantor to, provide the Administrative Agent not less than ten Business Days’
prior written notice (in the form of certificate signed by a Responsible
Officer), or such lesser notice period agreed to by the Administrative Agent,
before effecting any change (i) in any Grantor’s legal name, (ii) in the
location of any Grantor’s chief executive office, (iii) in any Grantor’s
identity or organizational structure, (iv) in any Grantor’s U.S. taxpayer
identification number or organizational identification number, if any, or (v) in
any Grantor’s jurisdiction of organization or incorporation (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction). Such notice
shall clearly describe such change and provide such other information in
connection therewith as the Administrative Agent may reasonably request. In
addition, prior to any such change, the Borrower shall, and shall cause each
Grantor to, take all action reasonably satisfactory to the Administrative Agent
to maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable. The Grantors hereby agree to promptly provide the Administrative
Agent with certified Organization Documents reflecting any of the changes
described in the preceding sentence. Notwithstanding the foregoing or anything
else to the contrary contained herein or in any other Loan Document, the
Borrower agrees that it will, and will cause each other Grantor to, at all times
maintain its jurisdiction of organization as Delaware or one of the other States
within the United States of America. 6.15 Maintenance of REIT Status; Stock
Exchange Listing. The Borrower shall, at all times continue to (a) be organized
and operated in a manner that will allow the Borrower to qualify as a REIT and
(b) remain publicly traded with each class of its common Equity Interests listed
on the New York Stock Exchange. 6.16 [Intentionally Omitted]. 6.17 Further
Assurances. The Borrower shall, and shall cause each Loan Party to, promptly
upon the reasonable request by the Administrative Agent, or any Lender through
the Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the full extent permitted by applicable Law, subject any Loan
Party’s properties, assets, rights or interests to the Liens now or hereafter
intended to be covered by any of the Collateral Documents, (iii) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (iv)
assure, 115



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat122.jpg]
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
is or is to be a party. ARTICLE VII. NEGATIVE COVENANTS So long as any Lender
shall have any Commitment hereunder, any Loan or other Obligation hereunder
shall remain unpaid or unsatisfied (in each case, other than contingent
indemnification and reimbursement obligations for which no claim has been
asserted), or any Letter of Credit shall remain outstanding (that has not been
Cash Collateralized): 7.01 Liens. The Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly, create, incur, assume or suffer to
exist any Lien on: (a) any Borrowing Base Asset that is not Collateral (or any
income from or proceeds of any thereof), other than Permitted Property
Encumbrances; (b) any Equity Interest in the Direct Owner of any Borrowing Base
Asset if such Equity Interest is not Collateral (or any income from or proceeds
of any thereof), other than Permitted Equity Encumbrances; (c) any Equity
Interest in any Indirect Owner of the Direct Owner of any Borrowing Base Asset
if such Equity Interest is not Collateral (or any income from or proceeds of any
thereof), other than Permitted Equity Encumbrances; or (d) any Collateral, other
than (i) Liens pursuant to any Loan Document, (ii) Liens that secure Secured
Pari Passu Obligations, (iii) solely in the case of Collateral constituting
Equity Interests, Permitted Equity Encumbrances and (iv) solely in the case of
Collateral other than Equity Interests, Permitted Property Encumbrances; or
sign, file or authorize under the Uniform Commercial Code of any jurisdiction a
financing statement that includes in its collateral description any portion of
any Collateral, any Borrowing Base Asset, any Equity Interest in the Direct
Owner of any Borrowing Base Asset, any Equity Interest in any Indirect Owner of
the Direct Owner of any Borrowing Base Asset, or any income from or proceeds of
any of the foregoing, except in each case, to perfect a Lien permitted pursuant
to this Section 7.01. 7.02 Investments. The Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, make or hold any Investments,
except: (a) Investments held in the form of cash or Cash Equivalents; (b)
intercompany loans and advances among Consolidated Parties; (c) Investments in
Ground Net Leases (including through the purchase or other acquisition of all of
the Equity Interests of any Person that owns a Ground Net Lease); 116



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat123.jpg]
(d) Investments in unimproved land holdings (including through the purchase or
other acquisition of all of the Equity Interests of any Person that owns
unimproved land holdings); (e) Investments consisting of commercial mortgage or
mezzanine loans (whether originated or acquired by a Consolidated Party); (f)
Investments in Investment Affiliates (including through the purchase or other
acquisition of Equity Interests in any Investment Affiliate); (g) Loans and
advances to officers and employees for moving, entertainment, travel and other
similar expenses in the ordinary course of business; (h) Guarantees permitted by
Section 7.03; and (i) Investments in Swap Contracts to the extent resulting in
Indebtedness permitted under Section 7.03. provided that (i) the aggregate
amount of all Investments of the type described in clause (d) of this Section
7.02 shall not at any time exceed 10% of Total Asset Value and (ii) the
aggregate amount of all Investments of the type described in clauses (d), (e)
and (f) of this Section 7.02 shall not at any time exceed 25% of Total Asset
Value; provided, further, that notwithstanding the foregoing, in no event shall
any Investment of the types described in Section 7.02(c) through (e) be
consummated if, (i) immediately before or immediately after giving effect
thereto, an Event of Default shall have occurred and be continuing or would
result therefrom (except with respect to the performance of any acquisition
agreement entered into prior to the occurrence of any Default hereunder that
results in an Investment of not more than $25,000,000) or (ii) the Loan Parties
would not be in compliance, on a pro forma basis, with the provisions of Section
7.11. For purposes of this Section 7.02, determinations of whether an Investment
is permitted will be made after giving effect to such Investment. 7.03
Indebtedness. The Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness, except: (a) Indebtedness under the Loan Documents; (b) prior to
the occurrence of the Investment Grade Release, Indebtedness arising under or in
connection with any Swap Contract that is entered into in order to protect the
Borrower and its Subsidiaries from fluctuations in interest rates on, or
currency values with respect to, Qualified Debt (including any anticipated
refinancing thereof); provided that (i) prior to entering into such Swap
Contract the Borrower has identified to the Administrative Agent in a written
notice (each, a “Qualified Debt Notice”) the aggregate principal amount of all
Qualified Debt immediately after giving effect to such Swap Contract becoming
effective (which notice shall include a listing of each such Qualified Debt) and
(ii) at the time such Swap Contract becomes effective and immediately after
giving effect thereto, (A) the notional amount of such Swap Contract, when taken
together with the aggregate notional amount of all other then outstanding Swap
Contracts 117



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat124.jpg]
entered into in reliance on this clause (b), does not exceed the then aggregate
principal balance of Qualified Debt, (B) no Event of Default has occurred and is
continuing or would result therefrom, (C) Availability equals or exceeds zero
($0) and (D) the Loan Parties are in compliance, on a pro forma basis, with the
provisions of Section 7.11; (c) Unsecured Debt of the Borrower or the Operating
Partnership arising under or in connection with senior unsecured convertible or
exchangeable notes so long as the Borrower or the Operating Partnership is
required to or may, in its sole discretion, satisfy its obligations upon
conversion or exchange of such Unsecured Debt by delivering common Equity
Interests in the Borrower; provided that at the time of the incurrence of such
Unsecured Debt and immediately after giving effect thereto (i) no Event of
Default has occurred and is continuing or would result therefrom, (ii)
Availability equals or exceeds zero ($0) and (iii) the Loan Parties are in
compliance, on a pro forma basis, with the provisions of Section 7.11; (d) after
the occurrence of the Investment Grade Release, Unsecured Debt and Secured Debt
that constitutes Secured Pari Passu Obligations; provided that at the time of
the incurrence of such Unsecured Debt or Secured Debt, as the case may be, and
immediately after giving effect thereto (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) Availability equals or exceeds
zero ($0) and (iii) the Loan Parties are in compliance, on a pro forma basis,
with the provisions of Section 7.11; and (e) Secured Debt that does not
constitute Secured Pari Passu Obligations; provided that at the time of the
incurrence of such Secured Debt (including any Liens associated therewith) and
immediately after giving effect thereto (i) no Event of Default has occurred and
is continuing or would result therefrom and (ii) the Loan Parties are in
compliance, on a pro forma basis, with the provisions of Section 7.11. 7.04
Fundamental Changes. The Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly, merge, dissolve, liquidate, consolidate with or into
another Person or reorganize itself in any non-U.S. jurisdiction, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person (including, in each case, pursuant to a Division), except that, so
long as no Default exists or would result therefrom: (a) any Subsidiary may
merge or consolidate with (i) the Borrower, provided that the Borrower shall be
the continuing or surviving Person or (ii) any one or more other Subsidiaries,
provided, that when any Grantor or Subsidiary Guarantor is merging with another
Subsidiary, a Grantor or Subsidiary Guarantor, as applicable, shall be the
continuing or surviving Person; (b) any Subsidiary of the Borrower may Dispose
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or another Subsidiary; provided that (i) if the
transferor in such a transaction is a Grantor or Subsidiary Guarantor, then the
transferee must be a Grantor or a Subsidiary Guarantor, as applicable, (ii) if
the property subject to such Disposition includes any Borrowing Base Asset,
then, upon consummation of such Disposition such property shall either continue
to qualify as a Borrowing Base Asset or shall have been removed as a Borrowing
Base Asset pursuant to a Release Transaction in accordance with the provisions
of Section 2.18(c), and (iii) if the property subject to such Disposition
includes any 118



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat125.jpg]
Collateral, then, upon consummation of such Disposition such property shall
either continue to constitute Collateral or the Borrowing Base Asset
constituting or related to such Collateral shall have been removed as a
Borrowing Base Asset pursuant to a Release Transaction in accordance with the
provisions of Section 2.18(c); (c) Dispositions that are permitted under Section
7.05, and Investments that are permitted under Section 7.02, shall be permitted
under this Section 7.04; provided, that in the case of any Disposition made in
connection with a merger or consolidation, such transaction must also be
permitted pursuant to Section 7.04(a) or 7.04(d), as applicable; and (d) Any
Subsidiary may merge or consolidate with any Person that is not a Subsidiary in
connection with an Investment permitted under Section 7.02 or a Disposition
permitted under Section 7.05; provided that (i) in the case of a merger or
consolidation involving the Borrower, the Borrower shall be the continuing or
surviving Person and (ii) in the case of any merger or consolidation involving a
Grantor or a Subsidiary Guarantor and not involving the Borrower, either (x) the
continuing or surviving Person shall cease to be a Subsidiary or (y) the
continuing or surviving Person must be a Grantor or a Subsidiary Guarantor, as
applicable (or become a Grantor or a Subsidiary Guarantor, as applicable, upon
the consummation thereof) 7.05 Dispositions. The Borrower shall not, nor shall
it permit any Subsidiary to, directly or indirectly, make any Disposition
(whether in one transaction or in a series of transactions or pursuant to a
Division) or, in the case of any Subsidiary, issue, sell or otherwise Dispose of
(whether in one transaction or in a series of transactions or pursuant to a
Division) any of such Subsidiary’s Equity Interests to any Person, except that,
so long as no Default exists or would result therefrom: (a) Dispositions
permitted by Section 7.03 and 7.04 and, notwithstanding anything in this Section
7.05 to the contrary, Dispositions permitted by Section 7.06; (b) Dispositions
among the Borrower and its Subsidiaries; provided that (i) if the transferor is
a Grantor or a Subsidiary Guarantor, then the transferee must be a Grantor or a
Subsidiary Guarantor, as applicable, (ii) if the property subject to such
Disposition includes any Borrowing Base Asset, then, upon consummation of such
Disposition such property shall either continue to qualify as a Borrowing Base
Asset or shall have been removed as a Borrowing Base Asset pursuant to a Release
Transaction in accordance with the provisions of Section 2.18(c) and (iii) if
the property subject to such Disposition includes any Collateral, then, upon
consummation of such Disposition such property shall either continue to
constitute Collateral or the Borrowing Base Asset constituting or related to
such Collateral shall have been removed as a Borrowing Base Asset pursuant to a
Release Transaction in accordance with the provisions of Section 2.18(c); (c)
the issuance, sale or other Disposition of limited partnership interests of the
Operating Partnership and/or membership interests in the CARET Entities, but
solely to the extent that, after giving effect thereto, a Change of Control has
not occurred; (d) the Disposition of any property (including Equity Interests in
Subsidiaries) that does not constitute a Borrowing Base Asset or Collateral, so
long as the Loan Parties are in 119



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat126.jpg]
compliance with the provisions of Section 7.11 on a pro forma basis immediately
after giving effect to the consummation of such Disposition; and (e) the
Disposition of any property constituting a Borrowing Base Asset or Collateral so
long as contemporaneously with the consummation of such Disposition such
property is released pursuant to Section 2.18(c). 7.06 Restricted Payments. The
Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, declare or make, directly or indirectly, any Restricted Payment;
provided, that: (a) each Subsidiary of the Borrower (other than the Operating
Partnership and the CARET Entities) may declare and make Restricted Payments
ratably to the holders of such Subsidiary’s Equity Interests according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made; (b) the Borrower and its Subsidiaries may
declare and make, directly or indirectly, Restricted Payments (including, for
the avoidance of doubt, the purchase, redemption, retirement, acquisition,
cancelation or termination its Equity Interests) so long as (i) no Event of
Default shall have occurred and is continuing or would result therefrom, and
(ii) the Loan Parties are in compliance with the provisions of Section 7.11 on a
pro forma basis immediately after giving effect to the making of such Restricted
Payment; (c) if an Event of Default has occurred and is continuing or would
result therefrom, the Borrower and its Subsidiaries may declare and make,
directly or indirectly, Restricted Payments in an aggregate amount equal to the
amount required to be paid by the Borrower to its equity holders in order for
the Borrower to (i) maintain its qualification as a REIT and (ii) avoid the
payment of federal or state income or excise tax; provided, however, no
Restricted Payments shall be permitted under this clause (c) following an
acceleration of the Obligations pursuant to Section 8.02 or during the
continuance of an Event of Default under Section 8.01(a), (f) or (g); and (d)
the Borrower and its Subsidiaries may declare and make, directly or indirectly,
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests in such Person. 7.07 Change in Nature of Business.
The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, engage in any material line of business substantially different from
those lines of business conducted by the Borrower and its Subsidiaries on the
Closing Date and any business substantially related, incidental, ancillary or
complimentary thereto. 7.08 Transactions with Affiliates. The Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly, enter into
any transaction of any kind with any Affiliate of the Borrower, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by such Person at the time in a comparable arm’s length transaction
with a Person other than an Affiliate of the Borrower; provided that the
foregoing restriction shall not apply to (a) Investments and Restricted Payments
expressly permitted hereunder, (b) payment of customary fees, indemnities and
reasonable out of pocket expenses to directors, officers, managers and employees
in the 120



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat127.jpg]
ordinary course of business, (c) employment and severance arrangements in the
ordinary course of business, (d) transactions by and among the Loan Parties or
(e) transactions and payments pursuant to the Management Agreement. 7.09
Burdensome Agreements. The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, enter into any Contractual Obligation
(other than this Agreement or any other Loan Document and Permitted Pari Passu
Provisions) that limits the ability of (a) any Subsidiary to make Restricted
Payments to the Borrower or a Loan Party, (b) any Subsidiary to Guarantee the
Obligations, (c) the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on any Borrowing Base Assets or any Collateral or (d) the
Borrower or any Subsidiary to otherwise transfer (including by way of a pledge)
property to the Borrower or a Loan Party, provided, that (i) clauses (a) and (d)
above shall not prohibit any Negative Pledge incurred or provided in favor of
any holder of Secured Debt or the lessor of a Capital Lease, in each case, with
respect to any Real Property Asset or other asset that is neither Collateral nor
a Borrowing Base Asset solely to the extent any such Negative Pledge relates to
the Real Property Asset or other asset financed by or the subject of such
Secured Debt or Capital Lease, as applicable, or securing such Indebtedness,
(ii) clause (d) above shall not prohibit any agreement that conditions a
Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets or the encumbrance
of specific assets so long as such conditions are no more restrictive than the
conditions in this Agreement, (iii) clause (d) above shall not prohibit any
Negative Pledge contained in any agreement in connection with a Disposition not
prohibited by this Agreement (provided that such limitation shall only be
effective against the assets or property that are the subject of Disposition),
(iv) clauses (a) and (d) above shall not apply to customary limitations on
Restricted Payments contained in the constituent documents of, or joint venture
agreements or other similar agreements entered into in the ordinary course of
business that are applicable solely to Subsidiaries that are not Wholly-Owned
Subsidiaries, and (v) clauses (a) and (d) above shall not apply to any
encumbrance or restriction consisting of customary non- assignment provisions in
agreements entered into in the ordinary course, other than any agreement
affecting, relating to, or entered into in connection with, any Borrowing Base
Asset or any Collateral. 7.10 Use of Proceeds. The Borrower shall not, nor shall
it permit any Subsidiary to, directly or indirectly, use the proceeds of any
Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose. 7.11 Financial Covenants. The Borrower
shall not, nor shall it permit any Subsidiary to: (a) Total Leverage Ratio.
Permit the Total Leverage Ratio to be greater than 70% as of any date.
Notwithstanding the foregoing, the Loan Parties shall be permitted to increase
the maximum Total Leverage Ratio to 75% for any period not to exceed 180
consecutive days; provided that in no event may such ratio exceed 70% for more
than 180 consecutive days in any 360 consecutive day period. 121



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat128.jpg]
(b) Fixed Charge Coverage Ratio. Permit the ratio of Consolidated EBITDA to
Fixed Charges to be less than 1.40:1.00 as of the last day of any fiscal quarter
of the Borrower for the period of four fiscal quarters ended on such date. (c)
Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth on any
date to be less than the sum of (i) $632,827,000, and (ii) an amount equal to
75% of the Net Proceeds of all Equity Issuances effected by the Borrower after
the date of the most recent financial statements of the Borrower that are
available as of the Closing Date, excluding any such Net Proceeds that are
applied to purchase, redeem or otherwise acquire Equity Interests issued by the
Borrower within 90 days of receipt of such Net Proceeds. (d) Secured Leverage
Ratio. Permit the Secured Leverage Ratio to be greater than 70% as of any date.
Notwithstanding the foregoing, the Loan Parties shall be permitted to increase
the maximum Secured Leverage Ratio to 75% for any period not to exceed 180
consecutive days; provided that in no event may such ratio exceed 70% for more
than 180 consecutive days in any 360 consecutive day period. (e) Maximum Secured
Recourse Debt. Permit Total Secured Debt that is Recourse Debt to exceed 5% of
Total Asset Value as of any date. 7.12 Sanctions. The Borrower shall not, nor
shall it permit any Subsidiary to, directly or knowingly indirectly, use the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Sanctioned Country, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer
or otherwise) of Sanctions. 7.13 Anti-Corruption Laws; Anti-Money Laundering.
(a) The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other similar anti-corruption legislation in other jurisdictions.
(b) The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, knowingly engage in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of prohibited offenses designated in any applicable law, regulation
or other binding measure by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering or violate these
laws or any other applicable anti-money laundering law or engage in these
actions. 7.14 Amendments, Waivers and Terminations of Certain Agreements. The
Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, amend, modify, supplement or otherwise change, cancel, terminate or
waive in any respect: 122



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat129.jpg]
(a) the terms of any of its Organization Documents without, in each case, the
express prior written consent or approval of the Administrative Agent, if such
changes (i) would materially impair the rights or interests of the
Administrative Agent or any Lender in any Collateral or (ii) would adversely
affect in any material respect any other rights or interests of the
Administrative Agent, any of the L/C Issuers or any of the Lenders hereunder or
under any of the other Loan Documents; or (b) the terms or provisions of any
agreement constituting or related to any Eligible Loan Asset or Eligible Ground
Net Lease Asset that is included in the calculation of the Borrowing Base
Amount, other than amendments and modifications that could not reasonably be
expected to have a material adverse effect on the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party and are
not adverse in any material respect to the Administrative Agent or the Lenders.
7.15 Accounting Changes; Fiscal Year. The Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, make any change in its (a)
accounting policies or reporting practices except as required or permitted by
GAAP or (b) fiscal year. ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 8.01
Events of Default. Any of the following shall constitute an Event of Default:
(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five (5) Days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or (b) Specific
Covenants. (i) The Borrower fails to perform or observe any term, covenant or
agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07, 6.10, 6.11,
6.12, 6.13, 6.14, 6.15, 6.16 or Section 10.21 or Article VII, (ii) any Guarantor
fails to perform or observe any term, covenant or agreement contained in the
Guaranty or (iii) any Grantor fails to perform or observe any term, covenant or
agreement contained in any Collateral Document to which it is a party; or (c)
Other Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days (or if such default is of such a nature that it cannot with
reasonable effort be completely remedied within said period of thirty (30) days,
such additional period of time as may be reasonably necessary to cure same, not
to exceed sixty (60) days); or (d) Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made or any representation or warranty that is already by its terms qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be
incorrect or misleading in any respect after giving effect to such qualification
when made or deemed made; or 123



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat130.jpg]
(e) Cross-Default. (i) The Borrower or any Significant Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues beyond the
applicable grace period, if any, in respect of any Recourse Indebtedness or
Guarantee of Recourse Indebtedness (other than Indebtedness arising under the
Loan Documents and Indebtedness under Swap Contracts), having an aggregate
principal amount, individually or in the aggregate with all other Recourse
Indebtedness as to which such a failure exists, of more than $60,000,000, or (B)
fails to observe or perform any other agreement or condition relating to such
Recourse Indebtedness or Guarantee of Recourse Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided that this clause (B)
shall not apply to any Indebtedness that becomes due as a result of customary
non-default mandatory prepayments resulting from asset sales, casualty or
condemnation events, the incurrence of Indebtedness or issuances of Equity
Interests; (ii) the Borrower or any Significant Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues beyond the
applicable grace period, if any, in respect of any Non-Recourse Indebtedness or
Guarantee of Non-Recourse Indebtedness (other than Indebtedness arising under
the Loan Documents and Indebtedness under Swap Contracts), having an aggregate
principal amount, individually or in the aggregate with all other Non-Recourse
Indebtedness as to which such a failure exists, of more than $125,000,000, or
(B) fails to observe or perform any other agreement or condition relating to
such Non-Recourse Indebtedness or Guarantee of Non-Recourse Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided
that this clause (B) shall not apply to any Indebtedness that becomes due as a
result of customary non- default mandatory prepayments resulting from asset
sales, casualty or condemnation events, the incurrence of Indebtedness or
issuances of Equity Interests; or (iii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Significant Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Significant Subsidiary is an Affected Party (as
so defined) and, in either event, the Swap Termination Value owed by the
Borrower or such Significant Subsidiary as a result thereof is greater than
$60,000,000; or (f) Insolvency Proceedings, Etc. Any Loan Party or any
Significant Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes 124



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat131.jpg]
an assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or (g) Inability
to Pay Debts; Attachment. (i) The Borrower or any Significant Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
60 days after its issue or levy; or (h) Judgments. There is entered against the
Borrower or any Significant Subsidiary (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments or
orders) exceeding $60,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 90 consecutive days
during which such judgment is not discharged or dismissed or a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or (i) ERISA. (i) A Termination Event occurs which the Required Banks
reasonably determine will have a Material Adverse Effect; or (ii) any assets of
the Borrower shall constitute “assets” (within the meaning of ERISA or Section
4975 of the Code, including but not limited to 29 C.F.R. § 2510.3-101 or any
successor regulation thereto) of an “employee benefit plan” within the meaning
of Section 3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of
the Code; or (j) Invalidity of Loan Documents. Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any
Consolidated Party contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any material provision of any Loan Document; or (k)
Collateral Documents. Any Collateral Document after delivery thereof shall for
any reason cease to create a valid and perfected first priority Lien (subject to
Permitted Property 125



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat132.jpg]
Encumbrances or Permitted Equity Encumbrances, as applicable) on the Collateral
purported to be covered thereby; or (l) Change of Control. There occurs any
Change of Control. 8.02 Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions: (a) declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated; (b) declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; (c) require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the Minimum Collateral Amount with respect
thereto); and (d) exercise on behalf of itself, the Lenders and the L/C Issuers
all rights and remedies available to it, the Lenders and the L/C Issuers under
the Loan Documents; provided, however, that upon the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent, any L/C Issuer or any Lender.
8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (including any amounts received in
respect of a foreclosure or other exercise of remedies in respect of the
BankNote Property Mortgage) shall, subject to the provisions of Sections 2.16
and 2.17, be applied by the Administrative Agent in the following order: First,
to payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such; Second, to payment of that
portion of the Obligations constituting fees, indemnities and other amounts
(other than principal, interest and Letter of Credit Fees) payable to the
Lenders and 126



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat133.jpg]
the L/C Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuers and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them; Third, to payment of that portion of the
Obligations constituting accrued and unpaid Letter of Credit Fees and interest
on the Loans, L/C Borrowings and other Obligations, ratably among the Lenders
and the L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them; Fourth, to payment of that portion of the
Obligations constituting unpaid principal of the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Fourth held by them; Fifth, to the
Administrative Agent for the account of the L/C Issuers, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.16; and Last, the balance, if any,
after all of the Obligations have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law. Subject to Sections 2.03(c) and 2.16,
amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. ARTICLE IX. ADMINISTRATIVE AGENT 9.01 Appointment and
Authority. Each of the Lenders and L/C Issuers hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties. The Administrative Agent shall also
act as the “collateral agent” under the Loan Documents, and each of the Lenders
and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are 127



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat134.jpg]
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto. 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. 9.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent: (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; (c) shall not, except as expressly
set forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity; The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
or the Super Majority Lenders (or such other 128



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat135.jpg]
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer. The Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. 9.04
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. 9.05 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable 129



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat136.jpg]
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents. 9.06 Resignation of
Administrative Agent. (a) The Administrative Agent may at any time give notice
of its resignation to the Lenders, the L/C Issuers and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to the approval (not to be unreasonably withheld, delayed or
conditioned) of the Borrower (unless an Event of Default has occurred and is
continuing), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date. (b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower so long as no Event of Default has occurred and is continuing (such
consent not to be unreasonably withheld, delayed or conditioned, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date. (c) With effect from
the Resignation Effective Date or the Removal Effective Date (as applicable) (1)
the retiring or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by the Administrative Agent on behalf of the Lenders
or the L/C Issuers under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and each L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if 130



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat137.jpg]
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any Collateral on behalf of any of the Secured Parties and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent. (d) Any resignation by, or removal of, Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as an L/C Issuer. If Bank of America resigns as an L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto, including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). Upon the appointment by the Borrower of a successor
L/C Issuer hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer, (b)
the retiring L/C Issuer shall be discharged from all of their respective duties
and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit. 9.07
Non-Reliance on Administrative Agent and Other Lenders. Each Lender and each L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. 9.08 No
Other Duties, Etc. Anything herein to the contrary notwithstanding, none of the
Bookrunner, any Arranger or any Syndication Agent shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an L/C Issuer hereunder. 9.09 Administrative Agent May File Proofs of Claim;
Credit Bidding. In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative 131



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat138.jpg]
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, L/C Obligations and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the L/C Issuers and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each L/C
Issuer to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the L/C Issuers, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.09 and 10.04. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or any L/C Issuer to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any L/C
Issuer in any such proceeding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including accepting some or all of
the Collateral in satisfaction of some or all of the Secured Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code of the United States, including under Sections
363, 1123 or 1129 of the Bankruptcy Code of the United States, or any similar
Laws in any other jurisdictions to which a Loan Party is subject, (b) at any
other sale or foreclosure or acceptance of collateral in lieu of debt conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with any applicable Law.
In connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) 132



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat139.jpg]
in the asset or assets so purchased (or in the Equity Interests or debt
instruments of the acquisition vehicle or vehicles that are used to consummate
such purchase). In connection with any such bid (i) the Administrative Agent
shall be authorized to form one or more acquisition vehicles to make a bid, (ii)
to adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (h) of Section 10.01 of this Agreement, (iii)
the Administrative Agent shall be authorized to assign the relevant Obligations
to any such acquisition vehicle pro rata by the Lenders, as a result of which
each of the Lenders shall be deemed to have received a pro rata portion of any
Equity Interests and/or debt instruments issued by such an acquisition vehicle
on account of the assignment of the Obligations to be credit bid, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action. 9.10 Collateral and Guaranty Matters. Without limiting the
provisions of Section 9.09, the Lenders and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion, (a) to
release any Lien on any property granted to or held by the Administrative Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than contingent indemnification and
reimbursement obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable L/C Issuer shall have been made),
(ii) that is sold or otherwise disposed of, or to be sold or otherwise disposed
of, as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, (iii) upon consummation of a Release
Transaction relating to such property in accordance with Section 2.18(c), (iv)
upon the occurrence of the Investment Grade Release or (v) subject to Section
10.01, if approved, authorized or ratified in writing by the Required Lenders;
and (b) to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person is not required to be a Subsidiary Guarantor pursuant to
the terms hereof. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release its interest in particular types or items of property, or to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. 133



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat140.jpg]
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. 9.11 Certain ERISA Matters. (a) Each
Lender (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that at least one of
the following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement, (ii) the transaction exemption set forth in one
or more PTEs, such as PTE 84- 14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96- 23
(a class exemption for certain transactions determined by in-house asset
managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, (iii) (A) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or (iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender. (b)
In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and 134



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat141.jpg]
covenant in accordance with sub-clause (iv) in the immediately preceding clause
(a), such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that
the Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto). ARTICLE X. MISCELLANEOUS 10.01
Amendments, Etc. No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents) and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall: (a) waive any
condition set forth in Section 4.01(a) without the written consent of each
Lender; (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender; (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; (d) reduce the
principal of, or the rate of interest specified herein on, any Loan or L/C
Borrowing, or (subject to clause (iii) of the second proviso to this Section
10.01) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest or Letter of Credit Fees at the Default Rate;
(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected; (f) change any provision of this Section or the
definitions of “Required Lenders” or “Super Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender; 135



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat142.jpg]
(g) release (i) all or substantially all of the value of the Guaranty
(excluding, for the avoidance of doubt, a release of applicable Subsidiary
Guarantors made pursuant to the Investment Grade Release) or (ii) the Operating
Partnership, SIGOP or the CARET Entities from the Guaranty, in each case,
without the written consent of each Lender; or (h) release all or substantially
all of the Collateral in any transaction or series of related transactions,
without the written consent of each Lender; and, provided further, that (i) no
amendment, waiver or consent shall, unless in writing and signed by an L/C
Issuer in addition to the Lenders required above, affect the rights or duties of
such L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, (x) affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document or (y)
amend, or waive or consent to any departure from, the definitions of “LIBOR”,
“LIBOR Daily Floating Rate”, “LIBOR Screen Rate”, “LIBOR Successor Rate”, “LIBOR
Successor Rate Conforming Changes” or “Scheduled Unavailability Date” or the
provisions of Section 3.03(c); and (iii) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender; (ii) the Administrative Agent and the Borrower may, with the
consent of the other (but without the consent of any Lender or other Loan
Party), amend, modify or supplement this Agreement and any other Loan Document:
(A) to cure any ambiguity, omission, typographical error, mistake, defect or
inconsistency if such amendment, modification or supplement does not adversely
affect the rights of the Administrative Agent or any Lender; provided that the
Administrative Agent shall promptly give the Lenders notice of any such
amendment, modification or supplement, or (B) to add a “Subsidiary Guarantor” in
accordance with the applicable provisions of this Agreement and the other Loan
Documents. Notwithstanding any provision herein to the contrary, this Agreement
may be amended with the written consent of the Lenders participating in any
Incremental Revolving Increase or Incremental Term Loan Facility, the
Administrative Agent and the Borrower (i) to add one or more 136



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat143.jpg]
additional revolving credit or term loan facilities to this Agreement , in each
case subject to the limitations in Section 2.15, and to permit the extensions of
credit and all related obligations and liabilities arising in connection
therewith from time to time outstanding to share ratably (or on a basis
subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Lenders providing such additional
credit facilities to participate in any required vote or action required to be
approved by the Required Lenders or by any other number, percentage or class of
Lenders hereunder. 10.02 Notices; Effectiveness; Electronic Communication. (a)
Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to the Borrower or any other Loan Party, the Administrative Agent or any L/C
Issuer, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and (ii) if to any other
Lender, to the address, facsimile number, electronic mail address or telephone
number specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower). Notices and
other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (b)
below, shall be effective as provided in such subsection (b). (b) Electronic
Communications. Notices and other communications to the Lenders and the L/C
Issuers hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML (financial products Markup Language) messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, any L/C Issuer or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved 137



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat144.jpg]
by it, provided that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (c) The
Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the bad faith, willful misconduct or gross negligence of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages). (d) Change of Address, Etc. Each of the Borrower, the
Administrative Agent and each of the L/C Issuers may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent and the L/C Issuers. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private 138



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat145.jpg]
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws. (e) Reliance by Administrative
Agent, L/C Issuers and Lenders. The Administrative Agent, the L/C Issuers and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices, Committed Loan Notices, and Letter of Credit Applications)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify, jointly and severally, the Administrative
Agent, each L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower, except
to the extent that such losses, costs, expenses or liabilities are determined by
a court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the bad faith, willful misconduct or gross negligence of such
Person. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. 10.03 No Waiver;
Cumulative Remedies; Enforcement. No failure by any Lender, any L/C Issuer or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuers; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
L/C Issuer) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in 139



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat146.jpg]
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders. 10.04
Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. Without limiting any
other Loan Document, the Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of one counsel, taken as a whole, and, if applicable, one local
counsel in each material jurisdiction, for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out- of-pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (including
the fees, charges and disbursements of one counsel for the Administrative Agent,
the Lenders and the L/C Issuers, taken as a whole, and, if applicable, one local
counsel in each material jurisdiction), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and including, in
each case under clauses (i) through (iii) above, as applicable, (1) appraisal
and re-appraisal costs, to the extent required to be paid by the Borrower, and
survey costs; (2) title insurance charges and premiums; (3) title search or
examination costs, including abstracts, abstractors’ certificates and uniform
commercial code searches; (4) judgment and tax lien searches; (5) escrow fees;
(6) fees and costs of environmental investigations, site assessments and
remediations; (7) recordation taxes, documentary taxes, transfer taxes and
mortgage taxes; (8) filing and recording fees; (9) loan brokerage fees; (10)
actual and reasonable fees and costs in connection with the addition or release
of any Real Property Asset as a Borrowing Base Asset; and (11) actual and
reasonable fees and costs in connection with any Mortgage with respect to such
Borrowing Base Asset. (b) Indemnification by the Borrower. The Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the 140



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat147.jpg]
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any Environmental Affiliate, any violation by the Borrower or an
Environmental Affiliate of any applicable Environmental Law, the breach of any
environmental representation or warranty set forth herein or any Environmental
Claim related in any way to the Borrower or any Environmental Affiliate, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (i) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the material breach, bad faith, gross negligence or willful
misconduct of such Indemnitee, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (ii) result from a dispute solely among
Indemnitees and not involving any act or omission of the Borrower or any of its
Affiliates (other than, with respect to the Administrative Agent, any of the
Arrangers or any other agent or arranger under this Agreement, any dispute
involving such Person in its capacity or in fulfilling its role as such).
Without limiting the provisions of Section 3.01(c), this Section 10.4(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim. (c) Reimbursement by
Lenders. To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under subsection (a) or (b) of this Section to be paid
by it to the Administrative Agent (or any sub-agent thereof), any L/C Issuer or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), such L/C Issuer or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), any L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub- agent) or such L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d). (d) Waiver of
Consequential Damages, Etc. To the fullest extent permitted by applicable law,
none of the Borrower, the Arrangers, the Lenders or the Administrative Agent
shall assert, and each hereby waives, and acknowledges that no other Person
shall have, any claim 141



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat148.jpg]
against any of the Borrower, the Arrangers, the Lenders or the Administrative
Agent, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the bad faith, willful misconduct or gross negligence of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction. (e) Payments. All amounts due under this Section
shall be payable not later than ten Business Days after demand therefor. (f)
Survival. The agreements in this Section and the indemnity provisions of Section
10.02(e) shall survive the resignation of the Administrative Agent and any L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. 10.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement. 10.06
Successors and Assigns. (a) Successors and Assigns Generally. The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of 142



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat149.jpg]
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. (b) Assignments by Lenders. Any Lender may
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions: (i) Minimum Amounts. (A) in the
case of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld, delayed
or conditioned). (ii) Proportionate Amounts. Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned; (iii) Required Consents. No consent shall be required for
any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition: (A) the consent of the Borrower (such consent not to
be unreasonably withheld, delayed or conditioned) shall be required unless (1)
an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided 143



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat150.jpg]
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof; (B) the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and (C) the consent of each L/C Issuer shall be required for any
assignment. (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (v) No Assignment to
Certain Persons. No such assignment shall be made (A) to the Borrower or any of
the Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person). (vi) Certain
Additional Payments. In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned 144



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat151.jpg]
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section. (c) Register. The Administrative
Agent, acting solely for this purpose as a non- fiduciary agent of the Borrower
(and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. Upon the written
request of the Borrower, the Administrative Agent shall provide copies of the
Register to the Borrower, and the Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. (d) Participations. Any Lender may at any time, without
the consent of, or notice to, the Borrower, the Administrative Agent or any L/C
Issuer, sell participations to any Person (other than a natural Person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the 145



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat152.jpg]
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant (A) agrees to be subject to
the provisions of Sections 3.06 and 10.13 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (e) Certain
Pledges. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. (f) Resignation as L/C Issuer after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an L/C Issuer assigns all of its Commitment and Loans pursuant to
subsection (b) above, such Lender may, upon 30 days’ notice to the Borrower and
the Lenders, resign as an L/C Issuer. In the event of any such resignation as an
L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such
Lender as an L/C Issuer. If any Lender resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect 146



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat153.jpg]
to all Letters of Credit issued by it and outstanding as of the effective date
of its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
Upon the appointment of a successor L/C Issuer, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the resigning L/C Issuer and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, issued by the
resigning L/C Issuer and outstanding at the time of such succession or make
other arrangements satisfactory to the resigning L/C Issuer to effectively
assume the obligations of the resigning L/C Issuer with respect to such Letters
of Credit. 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c) or Section 10.01 or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments. For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be 147



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat154.jpg]
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws. 10.08
Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender, each L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party (in each case, other than the accounts pledged
to secure the CMBS Financing pursuant to the documents related thereto and any
other account held for the benefit of another Person) against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application. 10.09 Interest Rate
Limitation. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is 148



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat155.jpg]
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. 10.10
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuers, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or any L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited. 10.13 Replacement of Lenders. If the Borrower is entitled
to replace a Lender pursuant to the provisions of Section 3.06, or if any Lender
is a Defaulting Lender or a Non-Consenting Lender or if any other circumstances
exist hereunder that gives the Borrower the rights to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without 149



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat156.jpg]
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that: (a) the
Administrative Agent shall have received the assignment fee (if any) specified
in Section 10.06(b); (b) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts); (c) in the case of
any such assignment resulting from a claim for compensation under Section 3.04
or payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; (d) such
assignment does not conflict with applicable Laws; and (e) in the case of an
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent, which vote shall count towards the approval of the applicable
amendment, waiver or consent. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. 10.14 Governing Law; Jurisdiction;
Etc. (a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). (b)
SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C 150



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat157.jpg]
ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF
PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. 10.15 Waiver of Jury Trial. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER 151



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat158.jpg]
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. 10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, amendment and restatement, waiver or other modification hereof or
of any other Loan Document), the Borrower and each other Loan Party acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers, the Bookrunner and the Lenders are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arrangers, the Bookrunner and the Lenders, on the other hand, (B) each of
the Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers, the Bookrunner and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any Arranger, the
Bookrunner nor any Lender has any obligation to the Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers, the
Bookrunner and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent, any Arranger, the Bookrunner nor any Lender has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates. Each Loan Party agrees it will not
claim that any of the Administrative Agent, any Arranger, the Bookrunner or any
Lender has rendered advisory services of any nature or respect or owes a
fiduciary or similar duty to such Loan Party, in connection with any
transactions contemplated hereby. 10.17 Electronic Execution of Assignments and
Certain Other Documents. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments, amendments
and restatements or other modifications, Committed Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent 152



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat159.jpg]
is under no obligation to agree to accept electronic signatures in any form or
in any format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it. 10.18 USA PATRIOT Act. (a) Each Lender that is
subject to the PATRIOT Act and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the PATRIOT Act. (b) The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” rules
and regulations, Anti-Money-Laundering Laws, including, without limitation, the
PATRIOT Act, and the Beneficial Ownership Regulation. 10.19 ENTIRE AGREEMENT.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES. 10.20 Acknowledgement and Consent to Bail-In of
EEA Financial Institutions. Solely to the extent any Lender or any L/C Issuer
that is an EEA Financial Institution is a party to this Agreement and
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or any L/C Issuer that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender or any L/C Issuer that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. 153



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat160.jpg]
10.21 No Novation. (a) This Agreement amends, restates and supersedes the
Existing Credit Agreement in its entirety and is not intended to be or operate
as a novation or an accord and satisfaction of the Existing Credit Agreement or
the obligations evidenced thereby or provided for thereunder. Without limiting
the generality of the foregoing (i) all “Loans” under (and as defined in) the
Existing Credit Agreement (including, for the avoidance of doubt, the “Special
Advance” under (and as defined in) the Existing Credit Agreement) shall on the
Closing Date become Loans hereunder and (ii) all other “Obligations” (under and
as defined in the Existing Credit Agreement) that remain outstanding on the
Closing Date shall be Obligations under this Agreement. (b) On the Closing Date,
the Existing Notes, if any, held by each Lender shall be deemed to be cancelled
and, if such Lender has requested a Note hereunder, amended and restated by the
Note delivered hereunder on or about the Closing Date (regardless of whether any
Lender shall have delivered to the Borrower for cancellation any Existing Note
held by it). Each Lender, whether or not requesting a Note hereunder, shall use
its commercially reasonable efforts to deliver the Existing Note held by it to
the Borrower for cancellation and/or amendment and restatement. All amounts
owing under, and evidenced by, the Existing Note of any Lender as of the Closing
Date shall continue to be outstanding hereunder, and shall from and after the
Closing Date be evidenced by the Notes (if any) received by such Lender pursuant
to this Agreement, and shall in any event be evidenced by, and governed by the
terms of, this Agreement. Each Lender hereby agrees to indemnify and hold
harmless the Borrower from and against any and all liabilities, losses, damages,
actions or claims that may be imposed on, incurred by or asserted against the
Borrower arising out of such Lender’s failure to deliver the Existing Note held
by it to the Borrower for cancellation, subject to the condition that the
Borrower shall not make any payment to any Person claiming to be the holder of
any such Existing Note unless such Lender is first notified of such claim and is
given the opportunity, at such Lender’s sole cost and expense, to assert any
defenses to such payment. (c) Each Grantor party to the Pledge Agreement hereby
agrees and affirms that (i) its grant of a security interest and Lien in the
Collateral under the Pledge Agreement, and all of its obligations under the
Pledge Agreement, shall continue to exist under and be evidenced by the Pledge
Agreement and (ii) the Pledge Agreement is ratified and confirmed as remaining
unmodified and in full force and effect. 10.22 Acknowledgement Regarding Any
Supported QFCs. To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for any Swap Contract or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”, and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States): 154



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat161.jpg]
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. (b) As used in this Section 10.22, the following terms have
the following meanings: “BHC Act Affiliate” of a party means an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party. “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). ARTICLE XI. GUARANTY 11.01 Guaranty. Each Guarantor hereby
absolutely and unconditionally guarantees, jointly and severally, as a guaranty
of payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties, and whether arising hereunder or under any other Loan Document
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Secured Parties in connection with the collection or enforcement thereof).
The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or 155



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat162.jpg]
proceeding, and shall be binding upon each Guarantor, and conclusive for the
purpose of establishing the amount of the Obligations absent demonstrable error.
This Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this Guaranty, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing. Anything contained
in this Guaranty to the contrary notwithstanding, it is the intention of each
Guarantor and the Secured Parties that the obligations of each Guarantor
hereunder at any time shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code of the United States (Title 11, United States Code) or any
comparable provisions of any similar federal or state law. To that end, but only
in the event and to the extent that after giving effect to Section 11.11, such
Guarantor’s obligations with respect to the Obligations or any payment made
pursuant to such Obligations would, but for the operation of the first sentence
of this paragraph, be subject to avoidance or recovery in any such proceeding
under applicable Debtor Relief Laws after giving effect to Section 11.11, the
amount of such Guarantor’s obligations with respect to the Obligations shall be
limited to the largest amount which, after giving effect thereto, would not,
under applicable Debtor Relief Laws, render such Guarantor’s obligations with
respect to the Obligations unenforceable or avoidable or otherwise subject to
recovery under applicable Debtor Relief Laws. To the extent any payment actually
made pursuant to the Obligations exceeds the limitation of the first sentence of
this paragraph and is otherwise subject to avoidance and recovery in any such
proceeding under applicable Debtor Relief Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation, and the Obligations as limited by the first sentence of
this paragraph shall in all events remain in full force and effect and be fully
enforceable against such Guarantor. The first sentence of this paragraph is
intended solely to preserve the rights of the Secured Parties hereunder against
such Guarantor in such proceeding to the maximum extent permitted by applicable
Debtor Relief Laws and neither such Guarantor, the Borrower, any other Guarantor
nor any other Person shall have any right or claim under such sentence that
would not otherwise be available under applicable Debtor Relief Laws in such
proceeding. 11.02 Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof (in each case, to the extent permitted hereunder): (a) amend, amend and
restate, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent and the Lenders in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor. 156



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat163.jpg]
11.03 Certain Waivers. Each Guarantor waives to the fullest extent permitted by
Law (a) any defense arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Secured Party, but excluding satisfaction
thereof by way of payment) of the liability of the Borrower; (b) any defense
based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties (in each case, other than a defense relating to indefeasible payment
in full of the Obligations). Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations. 11.04
Obligations Independent. The obligations of each Guarantor hereunder are those
of a primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against each Guarantor to enforce this Guaranty whether or not
the Borrower or any other Person or entity is joined as a party. 11.05
Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all Commitments have been terminated
and all of the Obligations and any amounts payable under this Guaranty (in each
case, other than contingent indemnification and expense reimbursement
obligations to the extent no claim has been asserted therefor) have been paid in
full. If any amounts are paid to any Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Secured Parties to reduce the
amount of the Obligations, whether matured or unmatured. 11.06 Termination;
Reinstatement. This Guaranty is a continuing and irrevocable guaranty of all
Obligations now or hereafter existing and shall remain in full force and effect
until all Commitments are terminated and all Obligations and any other amounts
payable under this Guaranty (in each case, other than contingent indemnification
and expense reimbursement obligations to the extent no claim has been asserted
therefor) have been paid in full in cash. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or any other Guarantor is
made, or any of the Secured Parties exercises its right of setoff, in respect of
the Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties 157



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat164.jpg]
are in possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of the
Guarantors under this paragraph shall survive termination of this Guaranty.
11.07 Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Secured Parties or
resulting from such Guarantor’s performance under this Guaranty, to the payment
in full in cash of all Obligations. If the Secured Parties so request during the
continuance of an Event of Default, any such obligation or indebtedness of the
Borrower to such Guarantor shall be enforced and performance received by such
Guarantor as trustee for the Secured Parties and the proceeds thereof shall be
paid over to the Secured Parties on account of the Obligations, but without
reducing or affecting in any manner the liability of any Guarantor under this
Guaranty. 11.08 Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against the Borrower or any Guarantor under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by a Guarantor not
subject to such stay immediately upon demand by the Secured Parties. 11.09
Condition of the Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrower or any other guarantor (each Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same). 11.10 Limitations
on Enforcement. If, in any action to enforce this Guaranty or any proceeding to
allow or adjudicate a claim under this Guaranty, a court of competent
jurisdiction determines that enforcement of this Guaranty against any Guarantor
for the full amount of the Obligations is not lawful under, or would be subject
to avoidance under, Section 548 of the Bankruptcy Code or any applicable
provision of comparable state law, the liability of such Guarantor under this
Guaranty shall be limited to the maximum amount lawful and not subject to
avoidance under such law. 11.11 Contribution. At any time a payment in respect
of the Obligations is made under this Guaranty, the right of contribution of
each Guarantor against each other Guarantor shall be determined as provided in
the immediately following sentence, with the right of contribution of each
Guarantor to be revised and restated as of each date on which a payment (a
“Relevant Payment”) is made on the Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Obligations to and including the date of the Relevant Payment
(such excess, the 158



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat165.jpg]
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who either has not made any payments
or has made payments in respect of the Obligations to and including the date of
the Relevant Payment in an aggregate amount less than such other Guarantor’s
Contribution Percentage of the aggregate payments made to and including the date
of the Relevant Payment by all Guarantors in respect of the Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Guarantor and the denominator of which is the Aggregate Excess Amount of
all Guarantors multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor. A Guarantor’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment at
the time of each computation; provided, that no Guarantor may take any action to
enforce such right until all of the Obligations and any amounts payable under
this Guaranty (other than, in each case, contingent indemnification and expense
reimbursement obligations to the extent no claim has been asserted therefor)
have been paid in full in cash and all Commitments are terminated, it being
expressly recognized and agreed by all parties hereto that any Guarantor’s right
of contribution arising pursuant to this Section 11.11 against any other
Guarantor shall be expressly junior and subordinate to such other Guarantor’s
obligations and liabilities in respect of the Obligations and any other
obligations owing under this Guaranty. As used in this Section 11.11, (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by (y)
the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Obligations arising under this Guaranty) on such date. All
parties hereto recognize and agree that, except for any right of contribution
arising pursuant to this Section 11.11, each Guarantor who makes any payment in
respect of the Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until all of the
Obligations (other than, in each case, contingent indemnification and expense
reimbursement obligations to the extent no claim has been asserted therefor)
have been paid in full in cash and all Commitments are terminated. Each of the
Guarantors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. In this connection, each Guarantor has the right to waive its
contribution right against any Guarantor to the extent that after giving effect
to such waiver such Guarantor would remain solvent, in the determination of the
Majority Lenders. 11.12 Investment Grade Release. (a) If at any time the
Investment Grade Ratings Criteria is satisfied, subject to paragraph (c) of this
Section, the Administrative Agent shall promptly release all of the Subsidiary
Guarantors from their obligations under the Guaranty (the “Investment Grade
Release”) and release all Equity Interests and other Collateral pledged pursuant
to the Pledge Agreement or any other Collateral Documents, subject to
satisfaction of the following conditions: (i) The Borrower shall have delivered
to the Administrative Agent, on or prior to the date that is ten (10) Business
Days (or such shorter period of time as agreed to by 159



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat166.jpg]
the Administrative Agent) before the date on which the Investment Grade Release
is to be effected, written notice that it is requesting the Investment Grade
Release, which notice shall identify the Subsidiary Guarantors to be released
and the proposed effective date for the Investment Grade Release; and (ii) On
the date the Investment Grade Release is to become effective, the Administrative
Agent shall have received a certificate signed by a Responsible Officer,
certifying that, (A) the Investment Grade Ratings Criteria have been satisfied
and setting forth the Debt Rating(s) as in effect, if any, from each of S&P,
Moody’s and Fitch as of such date, and (B) certifying that no Subsidiary
Guarantor requested to be released is a borrower or guarantor of, or otherwise
has a payment obligation in respect of, any Unsecured Debt or any Secured Pari
Passu Obligations (other than Unsecured Debt and Secured Pari Passu Obligations
in respect of which such Subsidiary Guarantor shall be released as a borrower or
guarantor or other obligor substantially concurrently with the release
hereunder); and (C) immediately before and immediately after giving effect to
the Investment Grade Release, no Default has occurred and is continuing or would
result therefrom. (b) Subject to paragraph (c) of this Section, upon the release
of any Person pursuant to this Section 11.12, the Administrative Agent shall (to
the extent applicable) return any Collateral in its possession and deliver to
the Borrower, upon the Borrower’s request and at the Borrower’s expense, such
documentation as is reasonably satisfactory to the Borrower and the
Administrative Agent and necessary to evidence the release of such Person from
its obligations under the Loan Documents and (to the extent applicable) the
discharge, release and termination of the security interests created by the
Pledge Agreement and the other Collateral Documents. (c) The provisions of this
Section 11.12 shall not apply to any Direct Owner of a Borrowing Base Asset or
any Indirect Owner of such Direct Owner in each case that is a borrower or
guarantor of, or otherwise has a payment obligation in respect of, any Unsecured
Debt or Secured Pari Passu Obligations (other than any Unsecured Debt or Secured
Pari Passu Obligations in respect of which such Subsidiary Guarantor shall be
released as a borrower or guarantor or other obligor substantially concurrently
with the Investment Grade Release). [signature pages immediately follow] 160



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat167.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written. SAFEHOLD INC., as Borrower By: /s/
Brett Asnas Name: Brett Asnas Title: Senior Vice President SAFEHOLD OPERATING
PARTNERSHIP LP, as a Guarantor By: Safehold OP Gen Par LLC, its general partner
By: Safehold Inc., the sole member of its general partner By: /s/ Brett Asnas
Name: Brett Asnas Title: Senior Vice President SAFEHOLD OP GENPAR LLC, as a
Guarantor By: Safehold Inc., its sole member By: /s/ Brett Asnas Name: Brett
Asnas Title: Senior Vice President [Signature Page to Safehold Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat168.jpg]
CARET VENTURES LLC, as a Guarantor By: Safehold Operating Partnership LP, its
managing member By: Safehold OP GenPar LLC, the general partner of its managing
member By: Safehold Inc., the sole member of Safehold OP GenPar LLC By: /s/
Brett Asnas Name: Brett Asnas Title: Senior Vice President CARET MANAGEMENT
HOLDINGS LLC, as a Guarantor By: Safehold Operating Partnership LP, its managing
member By: Safehold OP GenPar LLC, the general partner of its managing member
By: Safehold Inc., the sole member of Safehold OP GenPar LLC By: /s/ Brett Asnas
Name: Brett Asnas Title: Senior Vice President [Signature Page to Safehold
Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat169.jpg]
3333 OLD MILTON ALPHARETTA LLC, as a Guarantor By: CARET VENTURES LLC, its sole
member By: Safehold Operating Partnership LP, the managing member of its sole
member By: Safehold OP GenPar LLC, the general partner of Safehold Operating
Partnership LP By: Safehold Inc., the sole member of Safehold OP GenPar LLC By:
/s/ Brett Asnas Name: Brett Asnas Title: Senior Vice President MADISON ARIZONA
GROUND OWNER LLC, as a Guarantor By: CARET VENTURES LLC, its sole member By:
Safehold Operating Partnership LP, the managing member of its sole member By:
Safehold OP GenPar LLC, the general partner of Safehold Operating Partnership LP
By: Safehold Inc., the sole member of Safehold OP GenPar LLC By: /s/ Brett Asnas
Name: Brett Asnas Title: Senior Vice President [Signature Page to Safehold
Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat170.jpg]
LIGHTHOUSE GENPAR LLC, as a Guarantor By: CARET VENTURES LLC, its sole member
By: Safehold Operating Partnership LP, the managing member of its sole member
By: Safehold OP GenPar LLC, the general partner of Safehold Operating
Partnership LP By: Safehold Inc., the sole member of Safehold OP GenPar LLC By:
/s/ Brett Asnas Name: Brett Asnas Title: Senior Vice President LIGHTHOUSE GROUND
OWNER LP, as a Guarantor By: Lighthouse GenPar LLC, its general partner By:
CARET VENTURES LLC, the sole member of its general partner By: Safehold
Operating Partnership LP, the managing member of its sole member By: Safehold OP
GenPar LLC, the general partner of Safehold Operating Partnership LP By:
Safehold Inc., the sole member of Safehold OP GenPar LLC By: /s/ Brett Asnas
Name: Brett Asnas Title: Senior Vice President [Signature Page to Safehold
Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat171.jpg]
1325 WILSON GROUND OWNER LLC, as a Guarantor By: CARET VENTURES LLC, its sole
member By: Safehold Operating Partnership LP, the managing member of its sole
member By: Safehold OP GenPar LLC, the general partner of Safehold Operating
Partnership LP By: Safehold Inc., the sole member of Safehold OP GenPar LLC By:
/s/ Brett Asnas Name: Brett Asnas Title: Senior Vice President 1201-31 LAFAYETTE
GROUND OWNER LLC, as a Guarantor By: CARET VENTURES LLC, its sole member By:
Safehold Operating Partnership LP, the managing member of its sole member By:
Safehold OP GenPar LLC, the general partner of Safehold Operating Partnership LP
By: Safehold Inc., the sole member of Safehold OP GenPar LLC By: /s/ Brett Asnas
Name: Brett Asnas Title: Senior Vice President [Signature Page to Safehold
Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat172.jpg]
920 S TERRACE ROAD GROUND OWNER LLC, as a Guarantor By: CARET VENTURES LLC, its
sole member By: Safehold Operating Partnership LP, the managing member of its
sole member By: Safehold OP GenPar LLC, the general partner of Safehold
Operating Partnership LP By: Safehold Inc., the sole member of Safehold OP
GenPar LLC By: /s/ Brett Asnas Name: Brett Asnas Title: Senior Vice President
3549 IOWA AVE GROUND OWNER LLC, as a Guarantor By: CARET VENTURES LLC, its sole
member By: Safehold Operating Partnership LP, the managing member of its sole
member By: Safehold OP GenPar LLC, the general partner of Safehold Operating
Partnership LP By: Safehold Inc., the sole member of Safehold OP GenPar LLC By:
/s/ Brett Asnas Name: Brett Asnas Title: Senior Vice President [Signature Page
to Safehold Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat173.jpg]
ONE PALM APARTMENT OWNER LLC, as a Guarantor By: CARET VENTURES LLC, its sole
member By: Safehold Operating Partnership LP, the managing member of its sole
member By: Safehold OP GenPar LLC, the general partner of Safehold Operating
Partnership LP By: Safehold Inc., the sole member of Safehold OP GenPar LLC By:
/s/ Brett Asnas Name: Brett Asnas Title: Senior Vice President [Signature Page
to Safehold Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat174.jpg]
BANK OF AMERICA, N.A., as Administrative Agent By: /x/ Denise Jones Name: Denise
Jones Title: Vice President [Signature Page to Safehold Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat175.jpg]
BANK OF AMERICA, N.A., as a Lender and an L/C Issuer By: /x/ Michael J. Kauffman
Name: Michael J. Kauffman Title: Vice President [Signature Page to Safehold
Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat176.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender and an L/C Issuer By: /x/ Brian Smolowitz
Name: Brian Smolowitz Title: Vice President [Signature Page to Safehold Credit
Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat177.jpg]
BARCLAYS BANK PLC, as a Lender and an L/C Issuer By: /x/ Craig Malloy Name:
Craig Malloy Title: Director [Signature Page to Safehold Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat178.jpg]
SUNTRUST BANK, as a Lender By: /x/ Nick Preston Name: Nick Preston Title:
Director [Signature Page to Safehold Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat179.jpg]
GOLDMAN SACHS BANK USA, as a Lender By: /x/ Annie Carr Name: Annie Carr Title:
Authorized Signatory [Signature Page to Safehold Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat180.jpg]
MIZUHO BANK, LTD., as a Lender By: /x/ Donna DeMagistris Name: Donna DeMagistris
Title: Authorized Signatory [Signature Page to Safehold Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat181.jpg]
CITIBANK, N.A., as a Lender By: /x/ Chris Albano Name: Chris Albano Title:
Authorized Signatory [Signature Page to Safehold Credit Agreement]



--------------------------------------------------------------------------------



 
[safeholdamendedandrestat182.jpg]
RAYMOND JAMES BANK, N.A., as a Lender By: /x/ Matt Stein Name: Matt Stein Title:
Senior Vice President [Signature Page to Safehold Credit Agreement]



--------------------------------------------------------------------------------



 